Exhibit 10.4

 

--------------------------------------------------------------------------------

AMERICAN TOWER DEPOSITOR SUB, LLC,

as Depositor,

and

THE BANK OF NEW YORK,

as Servicer,

and

LASALLE BANK NATIONAL ASSOCIATION,

as Trustee

TRUST AND SERVICING AGREEMENT

Dated as of May 4, 2007

$1,750,000,000

American Tower Trust I

Commercial Mortgage Pass-Through Certificates, Series 2007-1

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page    ARTICLE I      

DEFINITIONS; GENERAL INTERPRETIVE PRINCIPLES;

CERTAIN CALCULATIONS IN RESPECT

OF THE MORTGAGE

   Section   1.01    Defined Terms    1 Section   1.02    General Interpretive
Principles    30 Section   1.03    Certain Calculations in Respect of the
Mortgage Loan    30    ARTICLE II      

CONVEYANCE OF THE MORTGAGE LOAN; REPRESENTATIONS AND WARRANTIES;

ISSUANCE OF THE CERTIFICATES

   Section   2.01    Conveyance of the Mortgage Loan    31 Section   2.02   
Acceptance of Mortgage Assets by Trustee    34 Section   2.03    Representations
and Warranties of the Depositor    36 Section   2.04    Representations and
Warranties of the Servicer    39 Section   2.05    Representations and
Warranties of the Trustee    41 Section   2.06    Designation of the
Certificates    42 Section   2.07    Tax Treatment    44    ARTICLE III      
ADMINISTRATION AND SERVICING OF THE TRUST FUND    Section   3.01   
Administration of the Mortgage Loan    44 Section   3.02    Collection of
Mortgage Loan Payments    45 Section   3.03    Taxes, Assessments and Similar
Items    45 Section   3.04    Collection Account, Distribution Account and
Floating Rate Account    47 Section   3.05    Permitted Withdrawals from the
Collection Account, the Distribution Account and the Floating Rate Account    49
Section   3.06    Investment of Funds in the Collection Account, the Impositions
and Insurance Reserve Sub-Account, Other Reserve Accounts and the REO Account   
52 Section   3.07    Maintenance of Insurance Policies; Errors and Omissions and
Coverage    53 Section   3.08    Enforcement of Alienation Clauses    56
Section   3.09    Realization upon Defaulted Mortgage Loan    57 Section   3.10
   Trustee to Cooperate; Release of Mortgage File      59

 

-i-



--------------------------------------------------------------------------------

Section   3.11    Servicing and Special Servicing Compensation; Interest on and
Reimbursement of Servicing Advances; Payment of Certain Expenses; Obligations of
the Trustee Regarding Back-up Servicing Advances    60 Section   3.12   
Property Inspections    64 Section   3.13    Annual Statement as to Compliance
   64 Section   3.14    Reports by Independent Public Accountants    64
Section   3.15    Access to Certain Information    65 Section   3.16    Title to
REO Property; REO Account    66 Section   3.17    Management of REO Properties
   67 Section   3.18    Sale of REO Property    67 Section   3.19    Additional
Obligations of Servicer    70 Section   3.20    Modifications, Waivers,
Amendments and Consents    72 Section   3.21    Servicing Transfer Events;
Record-Keeping    74 Section   3.22    Sub-Servicing Agreements    74
Section   3.23    Controlling Class Representative    76 Section   3.24   
Certain Rights and Powers of the Controlling Class Representative    78
Section   3.25    Trust Agreement Supplements and the Issuance of Additional
Certificates    80    ARTICLE IV       PAYMENTS TO CERTIFICATEHOLDERS   
Section   4.01    Distributions    81 Section   4.02    Reporting    84
Section   4.03    Debt Service Advances    88 Section   4.04    Realized Losses
   90 Section   4.05    Calculations    90 Section   4.06    Confidentiality   
90 Section   4.07    Swap Agreement    91    ARTICLE V       THE CERTIFICATES   
Section   5.01    The Certificates    93 Section   5.02    Registration of
Transfer and Exchange of Certificates    93 Section   5.03    Book-Entry
Certificates    98 Section   5.04    Mutilated, Destroyed, Lost or Stolen
Certificates    99 Section   5.05    Persons Deemed Owners    99 Section   5.06
   Certification by Certificate Owners      99

 

-ii-



--------------------------------------------------------------------------------

ARTICLE VI THE DEPOSITOR AND THE SERVICER Section   6.01    Liability of the
Depositor and the Servicer    100 Section   6.02    Merger, Consolidation or
Conversion of the Depositor or the Servicer    100 Section   6.03    Limitation
on Liability of the Depositor and the Servicer    100 Section   6.04    Servicer
Not to Resign    102 Section   6.05    Rights of the Trustee in Respect of the
Servicer    102 Section   6.06    Designation of Servicer by the Controlling
Class    103 Section   6.07    Servicer as Owner of a Certificate    104   
ARTICLE VII       SERVICER TERMINATION EVENTS    Section   7.01    Servicer
Termination Events    104 Section   7.02    Trustee to Act; Appointment of
Successor    108 Section   7.03    Notification to Certificateholders    109
Section   7.04    Waiver of Servicer Termination Events    109 Section   7.05   
Additional Remedies of Trustee upon Servicer Termination Event    109    ARTICLE
VIII       THE TRUSTEE    Section   8.01    Duties of the Trustee    110
Section   8.02    Certain Matters Affecting the Trustee    112 Section   8.03   
The Trustee Not Liable for Validity or Sufficiency of Certificates or Mortgage
Loan    113 Section   8.04    Trustee May Own Certificates    114 Section   8.05
   Fees and Expenses of Trustee; Indemnification of and by the Trustee    114
Section   8.06    Eligibility Requirements for Trustee    115 Section   8.07   
Resignation and Removal of Trustee    115 Section   8.08    Successor Trustee   
116 Section   8.09    Merger or Consolidation of Trustee    117 Section   8.10
   Appointment of Co-Trustee or Separate Trustee    117 Section   8.11   
Appointment of Custodians    118 Section   8.12    Access to Certain Information
   118    ARTICLE IX       TERMINATION    Section   9.01    Termination upon
Liquidation of the Mortgage Loan    119

 

-iii-



--------------------------------------------------------------------------------

ARTICLE X ADDITIONAL TAX PROVISIONS Section 10.01    Tax Administration    120
Section 10.02    Depositor and Servicer to Cooperate with Trustee    122   
ARTICLE XI       MISCELLANEOUS PROVISIONS    Section 11.01    Amendment    122
Section 11.02    Recordation of Agreement; Counterparts    124 Section 11.03   
Limitation on Rights of Certificateholders    124 Section 11.04    Governing Law
   125 Section 11.05    Notices    125 Section 11.06    Severability of
Provisions    126 Section 11.07    Successors and Assigns; Beneficiaries    126
Section 11.08    Article and Section Headings    126 Section 11.09    Notices to
and from the Rating Agencies and the Depositor    126 Section 11.10    Notices
to Controlling Class Representative    127 Section 11.11    Complete Agreement
   128

EXHIBITS

 

EXHIBIT A    Form of Certificates EXHIBIT B-1    Mortgage Loan Schedule
EXHIBIT B-2    Schedule of Exceptions to Mortgage File Delivery EXHIBIT B-3   
Form of Custodial Certification EXHIBIT B-4    Officer’s Certificate EXHIBIT C
   Letters of Representations among Depositor, Trustee and initial Depository
EXHIBIT D    Form of Request for Release EXHIBIT E-1    Form of Trustee Report
EXHIBIT E-2    Form of Servicing Report EXHIBIT E-3    Form of Special Servicing
Report EXHIBIT F-1    Form of Transferee Certificate for Transfers of Beneficial
Interests in Rule 144A Global Certificates EXHIBIT F-2    Form of Transferee
Certificate for Transfers of Beneficial Interests in Regulation S Global
Certificates EXHIBIT F-3    Form of Transferee Certificate for Transfers of
Definitive Certificates to Qualified Institutional Buyers EXHIBIT F-4    Form of
Transferee Certificate for Transfers of Definitive Certificates to Institutional
Accredited Investors EXHIBIT F-5    Form of Transferor Certificate for Transfers
of Definitive Certificates to Qualified Institutional Buyers

 

-iv-



--------------------------------------------------------------------------------

EXHIBIT F-6    Form of Transferor Certificate for Transfers of Definitive
Certificates to Institutional Accredited Investors EXHIBIT G    Evidence of
Integration For Tax Purposes EXHIBIT H    Form of Site Inspection Report
EXHIBIT I-1    Form of Notice and Acknowledgment Concerning Replacement of
Servicer EXHIBIT I-2    Form of Acknowledgment of Proposed Servicer EXHIBIT J   
Form of UCC-1 Financing Statement EXHIBIT K    [Reserved] EXHIBIT L-1    Form of
Information Request from Certificateholder or Certificate Owner EXHIBIT L-2   
Form of Information Request from Prospective Investor EXHIBIT L-3    Form of
Confidentiality Letter for Persons Other than Certificateholders, Certificate
Owners and Prospective Investors

 

-v-



--------------------------------------------------------------------------------

This Trust and Servicing Agreement, is dated and effective as of May 4, 2007
among AMERICAN TOWER DEPOSITOR SUB, LLC, as Depositor, THE BANK OF NEW YORK, as
Servicer, and LASALLE BANK NATIONAL ASSOCIATION, as Trustee.

RECITALS

On the Closing Date, the Depositor will originate the loan (the “Mortgage Loan”)
made to the Borrowers (as defined herein) pursuant to the Loan Agreement (as
defined herein).

The Depositor desires, among other things, to: (i) establish a trust fund,
consisting primarily of the Mortgage Loan and certain related rights, funds and
property; (ii) cause the issuance of mortgage pass-through certificates, from
time to time, of one or more Series consisting of multiple subclasses of
certificates, which certificates will, in the aggregate, evidence the entire
beneficial ownership interest in such trust fund; and (iii) provide for the
servicing and administration of the Mortgage Loan and other assets that from
time to time constitute part of such trust fund.

LaSalle Bank National Association (together with its successors in interest,
“LaSalle”) desires to act as “Trustee” hereunder (the “Trustee”); and The Bank
of New York (together with its successors in interest, “BNY”) desires to act as
servicer hereunder (the “Servicer”).

In consideration of the mutual agreements herein contained, the parties hereto
agree as follows:

ARTICLE I

DEFINITIONS; GENERAL INTERPRETIVE PRINCIPLES;

CERTAIN CALCULATIONS IN RESPECT

OF THE MORTGAGE

Section 1.01 Defined Terms. Whenever used in this Agreement, the following words
and phrases, unless the context otherwise requires, have the meanings specified
in this Section 1.01.

“30/360 Basis” means the accrual of interest calculated on the basis of a
360-day year consisting of twelve 30-day month-long Certificate Interest Accrual
Periods.

“Accrued Certificate Interest” means the interest accrued from time to time in
respect of any Subclass of Certificates (calculated in accordance with
Section 2.06(c)).

“Acquisition Fee” has the meaning assigned thereto in Section 3.11(c).

“Actual/360 Basis” means the accrual of interest calculated on the basis of the
actual number of days elapsed during any Certificate Interest Accrual Period in
a year assumed to consist of 360 days.



--------------------------------------------------------------------------------

“Additional Borrower” has the meaning assigned thereto in the Loan Agreement.

“Additional Borrower Site” has the meaning assigned thereto in the Loan
Agreement.

“Additional Certificate” means any Certificate provided for in a Trust Agreement
Supplement relating to a Mortgage Loan Increase.

“Additional Closing Date” means the date of issuance of any Additional
Certificates.

“Additional Servicing Compensation” has the meaning assigned thereto in
Section 3.11(b).

“Additional Site” has the meaning assigned thereto in the Loan Agreement.

“Additional Trust Fund Expense” means (a) any unreimbursed Debt Service Advances
or unreimbursed Servicing Advances to the Servicer or the Trustee, including
Advance Interest thereon, (b) the Servicing Fee, Other Servicing Fees and
Additional Servicing Compensation payable to the Servicer, (c) the Trustee Fee
and other reimbursements and indemnification payments payable to the Trustee and
certain related persons pursuant to Section 8.05(b), (d) other reimbursements
and indemnifications payable to the Servicer and certain persons affiliated with
them pursuant to Section 3.18 or Section 6.03, (e) any federal, state or local
taxes imposed on the Trust Fund (other than taxes described in
Sections 10.01(b)(i) or (ii)); and (f) any other costs, expenses and liabilities
(other than Servicing Fees and Trustee Fees) that are required to be borne by
the Trust or paid from the Trust Fund in accordance with applicable law or the
terms of this Agreement; provided that Additional Trust Fund Expenses will not
include any payments due under, or other costs, expenses or liabilities
associated with, the Swap Agreement.

“Advance” means any Debt Service Advance or Servicing Advance.

“Advance Interest” means the interest accrued on any Advance at the Prime Rate,
which is payable to the party hereto that made such Advance, all in accordance
with Section 3.11(f) or Section 4.03(c), as applicable.

“Adverse Rating Event” means, as of any date of determination, with respect to
any Subclass of Certificates that each Rating Agency has assigned a rating
thereto, the qualification, downgrade or withdrawal of the rating then assigned
to such Subclass of Certificates by such Rating Agency (or the placing of such
Subclass of Certificates on negative credit watch or ratings outlook negative
status in contemplation of any such action with respect thereto).

“Adverse Tax Status Event” means either: (i) any impairment of the status of the
Trust Fund as described in Section 2.07; or (ii) the imposition of a tax upon
the Trust Fund or any of its assets or transactions.

 

-2-



--------------------------------------------------------------------------------

“Affiliate” means, in relation to any Person, any other Person: (i) directly or
indirectly controlling, controlled by, or under common control with, the first
Person; (ii) directly or indirectly owning or holding fifty percent (50%) (or,
for purposes of determining either the Controlling Class or the Controlling
Class Representative, ten percent (10%)) or more of any equity interest in the
first Person; or (iii) fifty percent (50%) (or, for purposes of determining
either the Controlling Class or the Controlling Class Representative, ten
percent (10%)) or more of whose voting stock or other equity interest is
directly or indirectly owned or held by the first Person. For purposes of this
definition, “control” (including with correlative meanings, the terms
“controlling”, “controlled by” and “under common control with”) means the
possession directly or indirectly of the power to direct or cause the direction
of the management and policies of a Person, whether through the ownership of
voting securities, by contract or otherwise. Where expressions such as “[name of
party] or any Affiliate” are used, the same shall refer to the named party and
any Affiliate of the named party. Further, the Affiliates of any Person that is
an entity shall include all natural persons who are officers, agents, directors,
members, partners, or employees of the entity Person.

“Agreement” means this Trust and Servicing Agreement, as it may be amended,
modified, supplemented or restated following the Closing Date.

“AICPA” has the meaning assigned thereto in Section 3.14.

“Allocated Loan Amount” has the meaning assigned thereto in the Loan Agreement.

“Amortization Period” has the meaning assigned thereto in the Loan Agreement.

“Annual Accountant’s Report” has the meaning assigned thereto in Section 3.14.

“Annual Performance Certification” has the meaning assigned thereto in
Section 3.13.

“Anticipated Repayment Date” has the meaning assigned thereto in the Loan
Agreement.

“Assignment of Management Agreement” means the assignment of the Management
Agreement for the Sites executed by the Initial Borrowers, any Additional
Borrower that becomes a party thereto and the Manager.

“Assumed Final Distribution Date” means, with respect to the Series 2007-1
Certificates, the Distribution Date in April 2014. “Assumed Final Distribution
Date”, with respect to any Additional Certificates, will have the meaning set
forth in the applicable Trust Agreement Supplement related to such Additional
Certificates.

“Assumed Monthly Payment Amount” means the Monthly Payment Amount otherwise
deemed due adjusted by disregarding, for the purpose of calculating scheduled
monthly interest due, any reduction in principal or modification of the Mortgage
Loan’s payment terms made as a result of any Site which has become an REO
Property and/or following any bankruptcy, default and foreclosure or similar
action or agreed to by the Servicer following a default in accordance with the
terms this Agreement.

 

-3-



--------------------------------------------------------------------------------

“Available Trust Funds” means, with respect to any Distribution Date, an amount
equal to the excess of (a) the sum of (i) all payments received on or in respect
of the Loan Agreement during the related Certificate Collection Period, whether
as interest, principal or otherwise, (ii) any Debt Service Advance made by the
Servicer or the Trustee for such Distribution Date, and (iii) after any Event of
Default, (A) any Net REO Revenues for such Distribution Date and (B) any Net
Liquidation Proceeds for such Distribution Date, over (b) the sum of (i) any
Prepayment Consideration, Value Reduction Accrued Interest or Post-ARD
Additional Interest collected during the related Certificate Collection Period
(which will be distributed separately to the Holders of the Corresponding
Certificates or, with respect to any Prepayment Consideration or Additional
Interest received in respect of any Class A-FL Component, and so long as a Swap
Agreement is in effect for such Component, to the Swap Counterparty, as
described herein), and (ii) any amounts payable or reimbursable to any Person on
or before such Distribution Date from the Collection Account pursuant to
clauses (i) through (x) of Section 3.05(a), from the Distribution Account
pursuant to clauses (i) and (ii) of Section 3.05(b), or to the extent not
covered by clause (b)(ii) of this definition, any Additional Trust Fund Expenses
that are payable by the Trust or out of the Trust Fund during the related
Certificate Collection Period, subject to the limitations described herein.

“Bankruptcy Code” means the U.S. Bankruptcy Code, as amended from time to time
(Title 11 of the United States Code).

“BNY” has the meaning assigned to it in the Recitals.

“Book-Entry Certificate” means any Certificate registered in the name of the
Depository or its nominee.

“Borrowers” means the Initial Borrowers together with any Additional Borrower
that may become a party to the Loan Agreement as a “Borrower” thereunder.

“Business Day” means any day other than a Saturday, a Sunday or a legal holiday
in the State of New York, the State of Massachusetts, the state in which the
Primary Servicing Office of the Servicer is located or the state in which the
Corporate Trust Office of the Trustee is located, or any day on which banking
institutions in any such state are generally not open for the conduct of regular
business.

“Cash Management Agreement” means the Cash Management Agreement dated as of the
Closing Date, by and among the Initial Borrowers, any Additional Borrower that
becomes a party thereto, the Lender, the Cash Manager and the Manager.

“Cash Manager” means LaSalle in its capacity as agent under the Cash Management
Agreement.

“Cash Trap Reserve Sub-Account” has the meaning assigned thereto in the Cash
Management Agreement.

 

-4-



--------------------------------------------------------------------------------

“Central Account” has the meaning assigned thereto in the Cash Management
Agreement.

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended.

“Certificate” means any one of the American Tower Trust I, Commercial Mortgage
Pass-Through Certificates, as executed, authenticated and delivered hereunder
and under the related Trust Agreement Supplement by the Certificate Registrar on
behalf of the Trustee.

“Certificate Collection Period” means, with respect to any Distribution Date,
the period from and including the day immediately following the Due Date in the
calendar month preceding such Distribution Date (or, with respect to the initial
Certificate Collection Period, the Closing Date) to and including the
immediately preceding Due Date.

“Certificate Interest Accrual Period” means, for any Distribution Date with
respect to the Certificates, the period from and including the immediately
preceding Distribution Date to but excluding such Distribution Date (or, in the
case of the first Distribution Date, the period from and including the Closing
Date to and excluding such Distribution Date).

“Certificate Owner” means, with respect to any Book-Entry Certificate, the
Person who is the beneficial owner of such Certificate as reflected on the books
of the Depository or on the books of a Depository Participant or on the books of
an indirect participating brokerage firm for which a Depository Participant acts
as agent.

“Certificate Principal Balance” means, for any individual Certificate, the
maximum dollar amount of principal to which the Holder thereof is then entitled
hereunder, such amount as of any date of determination being equal to the
product of the initial Certificate Principal Balance of such Certificate, as
specified on the face thereof, multiplied by a fraction, the numerator of which
is the principal balance of the related Subclass then outstanding in accordance
with Section 2.06(b) and the denominator of which is the initial principal
balance of such Subclass as of the date of issuance thereof.

“Certificate Register” and “Certificate Registrar” mean the register maintained
and the registrar appointed or otherwise acting pursuant to Section 5.02.

“Certificateholder” or “Holder” means the Person in whose name a Certificate is
registered in the Certificate Register, provided, however, that solely for
purposes of giving any consent, approval, direction or waiver pursuant to this
Agreement that specifically relates to the rights, duties and/or obligations
hereunder of any of the Depositor, the Servicer or the Trustee in its respective
capacity as such (other than any consent, approval or waiver contemplated by any
of Sections 3.23, 3.24 and 6.06), any Certificate registered in the name of the
Depositor, the Servicer or the Trustee as the case may be, or in the name of any
Affiliate thereof will be deemed not to be outstanding, and the Voting Rights to
which it is otherwise entitled will not be taken into account in determining
whether the requisite percentage of Voting Rights necessary to effect any such
consent, approval or waiver that specifically relates to such Person has been
obtained. The Certificate Registrar will be entitled to request and conclusively
rely upon a certificate of the

 

-5-



--------------------------------------------------------------------------------

Depositor or the Servicer in determining whether a Certificate is registered in
the name of an Affiliate of such Person. All references herein to
“Certificateholders” or “Holders” reflect the rights of Certificate Owners only
insofar as they may indirectly exercise such rights through the Depository and
the Depository Participants (except as otherwise specified herein), it being
herein acknowledged and agreed that the parties hereto will be required to
recognize as a “Certificateholder” or “Holder” only the Person in whose name a
Certificate is registered in the Certificate Register.

“Class” means, collectively, all of the Certificates bearing the same
alphabetical class designation and having the same priority of payment.

“Class A Certificate” means, collectively, the Class A-FL Certificates and the
Class A-FX Certificates.

“Class A-FL Certificate” means any of the Certificates that collectively
constitute the Class bearing the class designation “A-FL.”

“Class A-FX Certificate” means any of the Certificates that collectively
constitute the Class bearing the class designation “A-FX.”

“Class B Certificate” means any of the Certificates that collectively constitute
the Class bearing the class designation “B.”

“Class C Certificate” means any of the Certificates that collectively constitute
the Class bearing the class designation “C.”

“Class D Certificate” means any of the Certificates that collectively constitute
the Class bearing the class designation “D.”

“Class E Certificate” means any of the Certificates that collectively constitute
the Class bearing the class designation “E.”

“Class F Certificate” means any of the Certificates that collectively constitute
the Class bearing the class designation “F.”

“Class Principal Balance” means the aggregate principal balance of all
Subclasses of Certificates in a Class.

“Clearstream” means Clearstream Banking, société anonyme.

“Closing Date” means May 4, 2007.

“Code” means the Internal Revenue Code of 1986, as amended.

“Collection Account” means the segregated account or accounts created and
maintained by the Servicer pursuant to Section 3.04(a) in trust for the
Certificateholders, which shall be entitled “The Bank of New York, as Servicer
on behalf of LaSalle Bank National Association, as Trustee, in trust for the
registered holders of American Tower Trust I, Commercial Mortgage Pass-Through
Certificates, Collection Account”.

 

-6-



--------------------------------------------------------------------------------

“Component” has the meaning assigned thereto in the Loan Agreement.

“Component Principal Balance” has the meaning assigned thereto in the Loan
Agreement.

“Component Rate” has the meaning assigned thereto in the Loan Agreement.

“Condemnation Proceeds” means all cash amounts received by the Servicer in
connection with the taking of all or a part of a Site by exercise of the power
of eminent domain or condemnation, exclusive of any portion thereof required to
be released to the Borrowers or any other third party in accordance with
applicable law and/or the terms and conditions of the Loan Agreement.

“Controlling Class” means, as of any date of determination, the Class of
Certificates with the lowest payment priority pursuant to Sections 4.01(a), the
Class Principal Balance of which, net of the amount of any Value Reduction
Amount then in effect and disregarding any Certificates held by the Borrowers
and/or Affiliates of the Borrowers, which is not less than 25% of the Initial
Class Principal Balance of such Class; provided that, if no Class of
Certificates has a Class Principal Balance that satisfies the foregoing
requirement, then the Controlling Class shall be the most senior Class of
Certificates then outstanding. For the purposes of the foregoing, the Class A-FX
Certificates and the Class A-FL Certificates will be treated as a single Class.

“Controlling Class Representative” has the meaning assigned thereto in
Section 3.23(a).

“Conversion Date” has the meaning assigned thereto in the definition of
“Pass-Through Rate.”

“Corporate Trust Office” means the principal corporate trust office of the
Trustee at which at any particular time its global securities and trust services
group or certificate administrative duties, as applicable, with respect to this
Agreement shall be administered, which office is as of the Closing Date located
at 135 S. LaSalle Street, Suite 1625, Chicago, Illinois 60603, Attention: Global
Securities and Trust Services Group, American Tower Trust I.

“Corresponding Component” means, with respect to any Subclass of Certificates,
the Component of the Mortgage Loan having the same alphabetical and numerical
designation as such Subclass of Certificates.

“Corresponding Subclass” means, with respect to any Component of the Mortgage
Loan, the Subclass of Certificates having the same alphabetical and numerical
designation as such Component.

“Custodian” means a Person who is at any time appointed by the Trustee pursuant
to Section 8.11 as a document custodian on behalf of the Trustee for the
Mortgage File.

 

-7-



--------------------------------------------------------------------------------

“Debt Service Advance” has the meaning assigned thereto in Section 4.03(a).

“Debt Service Coverage Ratio” has the meaning assigned thereto in the Loan
Agreement.

“Defaulting Party” has the meaning assigned thereto in Section 7.01(b).

“Deferred Post-ARD Additional Interest” shall mean any Post-ARD Additional
Interest the payment of which has been deferred pursuant to Section 2.4(A)(ii)
of the Loan Agreement.

“Definitive Certificate” has the meaning assigned thereto in Section 5.03(a).

“Deposit Account” has the meaning assigned thereto in the Loan Agreement.

“Deposit Account Control Agreement” has the meaning assigned thereto in the Loan
Agreement.

“Depositor” means American Tower Depositor Sub, LLC, a Delaware limited
liability company.

“Depository” means the Depository Trust Company, or any successor Depository
hereafter named as contemplated by Section 5.03(c). The nominee of the initial
Depository for purposes of registering those Certificates that are to be
Book-Entry Certificates, is Cede & Co. The Depository shall at all times be a
“clearing corporation” as defined in Section 8-102(3) of the Uniform Commercial
Code of the State of New York and a “clearing agency” registered pursuant to the
provisions of Section 17A of the Securities Exchange Act of 1934, as amended.

“Depository Participant” means a broker, dealer, bank or other financial
institution or other Person for whom from time to time the Depository effects
book-entry transfers and pledges of securities deposited with the Depository.

“Determination Date” means, with respect to any Distribution Date, the last day
of the related Certificate Collection Period.

“Distribution Account” means the segregated account or accounts created and
maintained by the Trustee in the name of the Trustee pursuant to Section 3.04(b)
in trust for the Certificateholders, which shall be entitled “LaSalle Bank
National Association, as Trustee, in trust for the registered holders of
American Tower Trust I, Commercial Mortgage Pass-Through Certificates
Distribution Account”.

“Distribution Date” means the 15th day of each month, or if such 15th day is not
a Business Day, then the next succeeding Business Day, commencing in June, 2007.

“Due Date” means the fourth Business Day (or, in the case of the Anticipated
Repayment Date, the second Business Day) immediately preceding the related
Distribution Date.

 

-8-



--------------------------------------------------------------------------------

“Eligible Account” means either (a) an account maintained with a federal or
state-chartered depository institution or trust company which is an Eligible
Institution, (b) a segregated trust account maintained with the trust department
of a federal or state-chartered depository institution or trust company (which
may include the Trustee), having corporate trust powers, acting in its fiduciary
capacity, and having a combined capital and surplus of at least $50,000,000 and
subject to supervision or examination by federal or state authority regarding
fiduciary funds on deposit similar to 12 C.F.R. § 9.10(b), or (c) an account in
any other insured depository institution reasonably acceptable to the Servicer
and the Trustee and for which Rating Agency Confirmation has been obtained.

“Eligible Institution” means either (x) if the deposits are to be held in a
relevant account for more than 30 days, a bank or depository institution or
trust company, the long-term unsecured debt obligations of which are rated at
least “Aa3” by Moody’s (or “A2” by Moody’s if the short-term unsecured debt
obligations of the depository institution are rated not lower than “P-1” by
Moody’s), “AA-” by Fitch (or “A” by Fitch if the short-term unsecured debt
obligations of the depository institution are rated not lower than “F1” by
Fitch) “AA-” by S&P (or “A-” by S&P if the short-term unsecured debt obligations
of the depository institution are rated not lower than “A-1” by S&P) (or any
other ratings, subject to Rating Agency Confirmation) at the time of the deposit
therein, or (y) if the deposits are to be held in the account for 30 days or
less, a depository institution or trust company, the short-term unsecured debt
obligations of which are rated not lower than “P-1” by Moody’s, “F1” by Fitch
and “A-1” by S&P.

“Enterprise Value” means the enterprise value of the Borrowers taken as a whole
as determined by the Valuation Expert pursuant to Section 3.19.

“Environmental Indemnity” means the Environmental Indemnity Agreement dated as
of the Closing Date, among the Initial Borrowers, any Additional Borrower that
becomes a party thereto and the Guarantor to the Lender.

“Environmental Laws” means any federal or state laws and regulations governing
the use, management or disposal of Hazardous Materials.

“Equity Interest” means, with respect to each Borrower, the capital stock,
membership interests or other equity interests of such Borrower, and, with
respect to the Guarantor, the membership or other equity interests of the
Guarantor, and with respect to any other entity whose equity interests may be
pledged hereafter to the Lender to further secure the Borrowers’ obligations
under the Mortgage Loan, the capital stock, membership interests or other equity
interests of such entity.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“Escrow Payment” means any payment received by the Servicer for the account of
the Borrowers for application toward the payment of real estate taxes,
assessments, insurance premiums and similar items in respect of the related
Site.

“Euroclear” means Euroclear Bank, S.A./N.V., or any successor thereto, as
operator of the Euroclear System.

 

-9-



--------------------------------------------------------------------------------

“Event of Default” means any of the “Events of Default” with respect to the
Mortgage Loan defined as such in the Loan Agreement.

“Fannie Mae” means the Federal National Mortgage Association or any successor.

“FDIC” means the Federal Deposit Insurance Corporation or any successor.

“Final Distribution Date” shall mean the final Distribution Date on which any
distributions are to be made on any then-outstanding Subclasses of Certificates
as contemplated by Section 9.01.

“Final Recovery Determination” shall mean a determination made by the Servicer,
in its reasonable judgment, with respect to the Mortgage Loan (including any REO
Property), other than if the Mortgage Loan is paid in full, that there has been
a recovery of all related Insurance Proceeds, Condemnation Proceeds, Liquidation
Proceeds and other payments or recoveries that will ultimately be recoverable.

“Fitch” shall mean Fitch Ratings, Inc. or its successor in interest.

“Floating Rate Account” shall have the meaning assigned thereto in
Section 3.04(c).

“Freddie Mac” shall mean the Federal Home Loan Mortgage Corporation or any
successor.

“Grantor Trust” shall mean a grantor trust as defined under Subpart E of Part 1
of Subchapter J of the Code.

“Grantor Trust Provisions” shall mean Subpart E of Subchapter J of the Code,
including Treasury Regulations Section 301.7701-4(c)(2).

“Ground Lease” has the meaning assigned thereto in the Loan Agreement.

“Ground Lease Site” has the meaning assigned thereto in the Loan Agreement.

“Guarantor” shall mean American Tower Holding Sub, LLC, a Delaware limited
liability company and its successors and assigns.

“Guarantor Pledge Agreement” means the pledge and security agreement, dated as
of the Closing Date, by and between the Guarantor and the Lender.

“Guaranty” means the guaranty, dated as of the Closing Date, executed by the
Guarantor in favor of the Lender.

“Hazardous Materials” means all or any of the following: (A) substances,
materials, compounds, wastes, products, emissions and vapors that are defined or
listed in, regulated by, or otherwise classified pursuant to, any applicable
Environmental Laws, including

 

-10-



--------------------------------------------------------------------------------

any so defined, listed, regulated or classified as “hazardous substances”,
“hazardous materials”, “hazardous wastes”, “toxic substances”, “pollutants”,
“contaminants”, or any other formulation intended to regulate, define, list or
classify substances by reason of deleterious, harmful or dangerous properties;
(B) waste oil, oil, petroleum or petroleum derived substances, natural gas,
natural gas liquids or synthetic gas and drilling fluids, produced waters and
other wastes associated with the exploration, development or production of crude
oil, natural gas or geothermal resources; (C) any flammable substances or
explosives or any radioactive materials; (D) asbestos in any form;
(E) electrical or hydraulic equipment which contains any oil or dielectric fluid
containing polychlorinated biphenyls; (F) radon; (G) mold; or (H) urea
formaldehyde, provided, however, such definition shall not include (i) cleaning
materials and other substances commonly used in the ordinary course of the
Borrowers’ business, which materials exist only in reasonable quantities and are
stored, contained, transported, used, released, and disposed of in material
accordance with all applicable Environmental Laws, or (ii) cleaning materials
and other substances commonly used in the ordinary course of the Borrowers’
tenant’s, or any of their respective agent’s, business, which materials exist
only in reasonable quantities and are stored, contained, transported, used,
released, and disposed of in material accordance with all applicable
Environmental Laws.

“Impositions” has the meaning assigned thereto in the Loan Agreement.

“Impositions and Insurance Reserve Sub-Account” has the meaning assigned thereto
in the Cash Management Agreement.

“Independent” means, when used with respect to any specified Person, any such
Person who (a) is in fact independent of the Depositor, the Servicer, the
Trustee, the Controlling Class Representative and any and all Affiliates
thereof, (b) does not have any direct financial interest in or any material
indirect financial interest in any of the Depositor, the Servicer, the Trustee,
the Controlling Class Representative or any Affiliate thereof, and (c) is not
connected with the Depositor, the Servicer, the Trustee, the Controlling Class
Representative or any Affiliate thereof as an officer, employee, promoter,
trustee, partner, director or Person performing similar functions; provided,
however, that a Person shall not fail to be Independent of the Depositor, the
Servicer, the Trustee, the Controlling Class Representative or any Affiliate
thereof merely because such Person is the Certificate Owner of 1% or less of any
Class of securities issued by the Depositor, the Servicer, the Trustee, the
Controlling Class Representative or any Affiliate thereof, as the case may be.

“Initial Borrowers” has the meaning assigned thereto in the Loan Agreement.

“Initial Class Principal Balance” means, with respect to each Class of
Certificates, the aggregate of the initial principal balances of each Subclass
of Certificates of such Class on the date of issuance of such Subclass.

“Initial Purchasers” means Morgan Stanley & Co. Incorporated, J.P. Morgan
Securities Inc. and Credit Suisse Securities (USA) LLC, along with any
additional Initial Purchasers identified as such in any Trust Agreement
Supplement.

 

-11-



--------------------------------------------------------------------------------

“Institutional Accredited Investor” means an “accredited investor” within the
meaning of paragraph (1), (2), (3) or (7) of Rule 501(a) of Regulation D under
the Securities Act or an entity owned entirely by other entities that fall
within such paragraphs.

“Insurance Policy” means, with respect to the Mortgage Loan or an REO Property,
any hazard insurance policy, flood insurance policy, title insurance policy,
earthquake insurance policy, business interruption insurance policy or other
insurance policy that is maintained from time to time in respect of the Mortgage
Loan (or the Sites) or such REO Property, as the case may be.

“Insurance Proceeds” means proceeds paid under any Insurance Policy, to the
extent that such proceeds are not applied to the restoration of the related Site
or REO Property or released to the Borrowers, in any case, in accordance with
the Loan Agreement and the Servicing Standard.

“Interested Person” means any Borrower, the Manager, the Depositor, the
Servicer, any Certificateholder, or any Affiliate of any such Person.

“Investment Account” has the meaning assigned thereto in Section 3.06(a).

“Investment Company Act” means the Investment Company Act of 1940, as amended.

“IRS” means the Internal Revenue Service or any successor.

“Issue Price” means, with respect to each Class of Certificates, the “issue
price” as defined in the Code and Treasury regulations promulgated thereunder.

“LaSalle” shall mean LaSalle Bank National Association.

“Late Collections” means all amounts received on the Mortgage Loan during any
Certificate Collection Period, whether as payments of principal or interest,
Insurance Proceeds, Condemnation Proceeds, Liquidation Proceeds or otherwise,
which represent late collections of a Monthly Payment Amount or an Assumed
Monthly Payment Amount (or any portion thereof) in respect of the Mortgage Loan
due or deemed due on a Due Date in a previous Certificate Collection Period and
not previously recovered.

“Lender” means the Depositor and its successors and assigns in its capacity as
lender under the Loan Agreement.

“LIBOR” shall mean, for any Interest Accrual Period, “USD-LIBOR-BBA” determined
for such period under (and as such term is defined in) the Swap Agreement.

“Liquidation Event” means the occurrence of either of the following: (i) the
Mortgage Loan is paid in full or (ii) a Final Recovery Determination is made
with respect to the Mortgage Loan.

 

-12-



--------------------------------------------------------------------------------

“Liquidation Expenses” means all customary and reasonable out-of-pocket costs
and expenses due and owing (but not otherwise covered by Servicing Advances) in
connection with the liquidation of a Site or the Mortgage Loan as a Specially
Serviced Mortgage Loan or an REO Property pursuant to Section 3.09 or 3.18
(including legal fees and expenses, committee or referee fees and, if
applicable, brokerage commissions and conveyance taxes, appraisal fees and fees
in connection with the preservation and maintenance of such Site).

“Liquidation Fee” means, with respect to the Mortgage Loan if it is a Specially
Serviced Mortgage Loan or with respect to an REO Property (other than an REO
Property that is purchased by the Servicer pursuant to Section 3.18), the fee
designated as such and payable to the Servicer pursuant to the third paragraph
of Section 3.11(c).

“Liquidation Fee Rate” means 1.0%.

“Liquidation Proceeds” means all cash amounts (other than Insurance Proceeds,
Condemnation Proceeds and REO Revenues not received in connection with a
liquidation of a Site) received by the Servicer in connection with: (a) the
full, discounted or partial liquidation of a Site or other collateral
constituting security for the Mortgage Loan, the Parent Guaranty or the Guaranty
(including by way of discounted pay-off) following default, through trustee’s
sale, foreclosure sale, REO Disposition or otherwise, exclusive of any portion
thereof required to be released to the Borrowers in accordance with applicable
law and/or the terms and conditions of the Mortgage Loan Documents; or (b) the
realization upon any deficiency judgment obtained against the Borrowers.

“Loan Agreement” means the Loan and Security Agreement dated as of the Closing
Date between the Depositor, the Initial Borrowers and any Additional Borrower
that becomes a party thereto.

“Loan Agreement Supplement” has the meaning assigned thereto in the Loan
Agreement.

“Management Agreement” means the management agreement, dated as of the Closing
Date, between the Initial Borrowers, any Additional Borrower that becomes a
party thereto and the Manager, or any management agreement between the Borrowers
and a successor Manager for the management of the Sites.

“Manager” has the meaning assigned thereto in the Loan Agreement.

“Manager Report” has the meaning assigned thereto in the Management Agreement.

“Maturity Date” has the meaning assigned thereto in the Loan Agreement.

“Memorandum” means the offering memorandum, dated April     , 2007, in respect
of the initial Series of Certificates, together with all appendices, annexes,
exhibits and supplements thereto, or any private offering memorandum relating to
an issuance of Additional Certificates.

 

-13-



--------------------------------------------------------------------------------

“Monthly Payment Amount” shall mean, with respect to the Mortgage Loan as of any
Due Date, (i) the scheduled amount of interest or (ii) during an Amortization
Period, principal and interest, that is payable by the Borrowers on such Due
Date under the terms of the Mortgage Notes (as such terms may be changed or
modified in connection with a bankruptcy, insolvency or similar proceeding
involving a Borrower or by reason of a modification, waiver or amendment granted
or agreed to by the Servicer pursuant to Section 3.20).

“Moody’s” means Moody’s Investors Service, Inc. or its successor in interest.

“Mortgage” means each of the mortgages, deeds of trust and deeds to secure debt
that secures the Mortgage Notes and creates a lien on the Mortgaged Sites.

“Mortgage File” means, with respect to the Mortgage Loan, subject to
Section 2.01, collectively the following documents:

(a) the original executed Mortgage Notes, endorsed by the Depositor (either on
the face thereof or pursuant to a separate allonge) as follows: “Pay to the
order of LaSalle Bank National Association, as Trustee for the registered
holders of American Tower Trust I, Commercial Mortgage Pass-Through
Certificates, without recourse”;

(b) the original Mortgages and deeds of trust and any intervening assignments
thereof related to each Mortgaged Site that precede the assignment referred to
in clause (c) of this definition, in each case with evidence of recording
indicated thereon (unless the particular item has not been returned from the
applicable recording office in which case it may be a certified copy with
evidence of recording indicated thereon);

(c) original executed assignments of each Mortgage, in favor of “LaSalle Bank
National Association, as Trustee for the registered holders of American Tower
Trust I, Commercial Mortgage Pass-Through Certificates”, in recordable form;

(d) originals or copies of any written assumption, modification, written
assurance and substitution agreements if any Mortgage or the Mortgage Notes has
been modified, in each case (unless the particular item has not been returned
from the applicable recording office), with evidence of recording indicated
thereon if the instrument being modified or assumed is a recordable document;

(e) the original or a copy of the Lender’s title insurance policy issued in
respect of the Mortgaged Sites (or, if such policy has not yet been issued, a
marked-up title insurance commitment or a pro forma policy, subject to delivery
of the original title insurance policy upon issuance), and the original or a
copy of the title insurance held by the Initial Borrowers in respect of the
Sites, that are not Mortgaged Sites together with any endorsements thereto;

(f) copies of any UCC Financing Statements filed or to be filed in favor of the
Lender, which financing statements shall identify “LaSalle Bank National
Association, as Trustee for the registered holders of American Tower Trust I,
Commercial Mortgage Pass-Through Certificates” as the assignee secured party,
with (unless not yet returned from the applicable filing office) evidence of
filing thereon;

 

-14-



--------------------------------------------------------------------------------

(g) access to the Database provided by the Borrowers under the Loan Agreement
and such information regarding the Additional Sites and Additional Borrower
Sites as Servicer shall reasonably request;

(h) a copy of each of the Loan Agreement, the Cash Management Agreement, the
Guaranty, the Guarantor Pledge Agreement, the Parent Guaranty and the Parent
Pledge Agreement;

(i) an original or a copy of each other Mortgage Loan Document and any
amendments, modifications, supplements and waivers related to any Mortgage Loan
Document;

(j) [Intentionally omitted];

(k) all original certificates evidencing the Equity Interest of the Initial
Borrowers pledged as security for the Guaranty as identified on Exhibit B-4;

(l) all original certificates evidencing the Equity Interest of the Guarantor
pledged as security for the Parent Guaranty as identified on Exhibit B-4; and

(m) upon any Mortgage Loan Increase and/or the addition of any Additional Sites
or Additional Borrower Sites under the Loan Agreement, the “Mortgage Loan File”
shall include the following additional documents:

(i) in the case of a Mortgage Loan Increase, the original executed Mortgage
Notes relating to such Mortgage Loan Increase, endorsed by the Lender (either on
the face thereof or pursuant to a separate allonge) as follows: “Pay to the
order of LaSalle Bank National Association, as Trustee for the registered
holders of American Tower Trust I, Commercial Mortgage Pass-Through
Certificates, without recourse”;

(ii) in the case of the addition of any Additional Sites or Additional Borrower
Sites:

(A) the original Mortgages, relating to each Mortgaged Site included in the
Additional Sites or Additional Borrower Sites, and deeds of trust and any
intervening assignments thereof that precede the assignment referred to in
clause (m)(ii)(B) of this definition, in each case with evidence of recording
indicated thereon (unless the particular item has not been returned from the
applicable recording office in which case it may be a certified copy with
evidence of recording indicated thereon);

(B) original executed assignments of the Mortgages, relating to the Mortgaged
Sites included in the Additional Sites or Additional Borrower Sites in favor of
“LaSalle Bank National Association, as Trustee for the registered holders of
American Tower Trust I, Commercial Mortgage Pass-Through Certificates”, in
recordable form;

 

-15-



--------------------------------------------------------------------------------

(C) the original or a copy of the Lender’s title insurance policy issued in
respect of the Mortgaged Sites included in the Additional Sites or Additional
Borrower Sites, as the case may be or, in the event of a Mortgage Loan Increase
without the addition of Additional Sites or Additional Borrower Sites, in the
amount of such Mortgage Loan Increase (or, if such policy has not yet been
issued, a marked-up title insurance commitment or a pro forma policy, subject to
delivery of the original title insurance policy upon issuance), and the original
or a copy of the title insurance held by the Additional Borrower or the Initial
Borrowers relating to the Additional Sites or Additional Borrower Sites, that
are not Mortgaged Sites together with any endorsements thereto, if any;

(D) copies of any UCC Financing Statements filed or to be filed in favor of the
Lender in relation to such Additional Sites or Additional Borrower Sites, which
financing statements shall identify “LaSalle Bank National Association, as
Trustee for the registered holders of American Tower Trust I, Commercial
Mortgage Pass-Through Certificates”, as the assignee secured party, with (unless
not yet returned from the applicable filing office) evidence of filing thereon;
and

(E) such information regarding the Additional Sites and Additional Borrower
Sites as Servicer shall reasonably request.

(iii) a copy of the Loan Agreement Supplement, Environmental Indemnity,
Guaranty, and the Guarantor Pledge Agreement and any other documents required to
be delivered to the Trustee or the Servicer, if any, relating to such Mortgage
Loan Increase or addition of Additional Sites or Additional Borrower Sites; and

(iv) all original certificates evidencing the Equity Interests of any Additional
Borrower, if any, pledged as security for the Guaranty, and of any other direct
or indirect subsidiary of the Guarantor, in the case where such Additional
Borrower is an indirect subsidiary of the Guarantor, in each case, as provided
for in the Loan Agreement Supplement related to such Mortgage Loan Increase or
addition of Additional Sites or Additional Borrower Sites;

provided that, whenever the term “Mortgage File” is used to refer to documents
actually received by the Trustee or by a Custodian on its behalf, such term
shall not be deemed to include such documents and instruments required to be
included therein unless they are actually so received.

“Mortgage Loan” means the “Loan” under and as defined in the Loan Agreement.

“Mortgage Loan Accrual Period” means, for any Due Date, the period from and
including the Distribution Date immediately preceding such Due Date to but
excluding the Distribution Date immediately following such Due Date (or, in the
case of the first Due Date, the period from and including the Closing Date to
but excluding the Distribution Date immediately following such Due Date).

 

-16-



--------------------------------------------------------------------------------

“Mortgage Loan Documents” means the Loan Agreement, the Mortgage Notes, the
Mortgages, the Cash Management Agreement, the Deposit Account Control Agreement,
the Management Agreement, the Assignment of Management Agreement, the Guaranty,
the Parent Guaranty, the Guarantor Pledge Agreement, the Parent Pledge
Agreement, the Environmental Indemnity, the UCC Financing Statements and any and
all other documents and agreements delivered by the Lender, the Borrowers, the
Guarantor or the Parent Guarantor in connection with the closing of the Mortgage
Loan, the addition of any Additional Borrower, the addition of any Additional
Sites or Additional Borrower Sites and any Mortgage Loan Increase.

“Mortgage Loan Increase” means a “Loan Increase” as defined in the Loan
Agreement.

“Mortgage Loan Schedule” means the Schedule attached hereto as Exhibit B-1
setting forth the location of each Site.

“Mortgage Notes” means the original promissory notes evidencing the initial
indebtedness of the Initial Borrowers under the Mortgage Loan and any promissory
notes evidencing any Mortgage Loan Increase, together with any rider, addendum
or amendment thereto, or any renewal, substitution or replacement of such notes.

“Mortgaged Sites” has the meaning assigned thereto in the Loan Agreement.

“Net Investment Earnings” means, with respect to any Investment Account for any
period, the amount, if any, by which the aggregate of all interest and other
income realized during such period in connection with the investment of funds
held in such Investment Account for the benefit of the Servicer exceeds the
aggregate of all losses, if any, incurred during such period in connection with
the investment of such funds for the benefit of the Servicer in accordance with
Section 3.06 (other than losses of what would otherwise have constituted
interest or other income earned on such funds).

“Net Investment Loss” means, with respect to any Investment Account for any
period, the amount by which the aggregate of all losses, if any, incurred during
such period in connection with the investment of funds held in such Investment
Account for the benefit of the Servicer in accordance with Section 3.06 (other
than losses of what would otherwise have constituted interest or other income
earned on such funds), exceeds the aggregate of all interest and other income
realized during such period in connection with the investment of such funds for
the benefit of the Servicer; provided that in the case of any Investment Account
and any particular investment of funds in such Investment Account, Net
Investment Loss shall not include any loss with respect to such investment which
is incurred solely as a result of the insolvency of the federal or state
chartered depository institution or trust company that holds such Investment
Account, so long as such depository institution or trust company satisfied the
qualifications set forth in the definition of Eligible Account both at the time
such investment was made and as of a date not more than 30 days prior to the
date of the loss.

“Net Liquidation Proceeds” means, with respect to any Distribution Date, the
excess, if any, of Liquidation Proceeds received during the immediately
preceding Certificate Collection Period over the sum of the Liquidation Expenses
and any Liquidation Fee incurred or payable in respect of such Certificate
Collection Period.

 

-17-



--------------------------------------------------------------------------------

“Net Operating Income” has the meaning assigned thereto in the Loan Agreement.

“Net REO Revenues” means, with respect to any Distribution Date following the
acquisition of any REO Properties by foreclosure, deed in lieu of foreclosure or
other similar means, an amount equal to the aggregate of all amounts received in
respect of each REO Property during the related Certificate Collection Period,
net of any amounts expended during such period for the proper operation,
management, leasing, maintenance and disposition of such REO Property (including
all insurance premiums, ground rents and real estate and personal property taxes
and assessments and the costs of repairs, replacements, necessary capital
improvements and other similar expenses) and any reasonable reserves for such
amounts expected to be incurred during the following twelve months.

“Nonrecoverable Advance” means any Nonrecoverable Debt Service Advance or
Nonrecoverable Servicing Advance.

“Nonrecoverable Debt Service Advance” means, as evidenced by the Officer’s
Certificate and supporting documentation, if any, contemplated by
Section 4.03(b), any Debt Service Advance (or portion thereof) previously made
and not previously reimbursed or proposed to be made in respect of the Mortgage
Loan that, together with any then outstanding Debt Service Advances (or portion
thereof), together with Advance Interest thereon, as determined by the Servicer
or, if applicable, the Trustee, in the reasonable good faith judgment of the
Servicer or the Trustee, as the case may be (based upon the factors set forth in
Section 4.03(b)), will not be ultimately recoverable (with interest thereon)
from late payments, Insurance Proceeds, Condemnation Proceeds, Liquidation
Proceeds or any other recovery on or in respect of the Mortgage Loan or from any
funds on deposit in the Collection Account, giving due consideration to the
limited assets of the Trust Fund.

“Nonrecoverable Servicing Advance” means, as evidenced by the Officer’s
Certificate and supporting documentation, if any, contemplated by
Section 3.11(g), any Servicing Advance (or portion thereof) previously made and
not previously reimbursed or proposed to be made in respect of the Mortgage Loan
or an REO Property that, together with any then outstanding Servicing Advances
(or portion thereof), as determined by the Servicer or, if applicable, or the
Trustee, in the reasonable good faith judgment of the Servicer or the Trustee,
as the case may be (based upon the factors set forth in Section 3.11(g)), will
not be ultimately recoverable (with interest thereon) from late payments,
Insurance Proceeds, Condemnation Proceeds, Liquidation Proceeds or any other
recovery on or in respect of the Mortgage Loan or such REO Property or from any
funds on deposit in the Collection Account, giving due consideration to the
limited assets of the Trust Fund.

“Officer’s Certificate” means a certificate signed by a Servicing Officer of the
Servicer or a Responsible Officer of the Trustee.

 

-18-



--------------------------------------------------------------------------------

“Opinion of Counsel” means a written opinion of counsel (which counsel, in the
case of any such opinion of counsel relating to the taxation of the Trust Fund
or any portion thereof or the status of the Trust Fund as described in
Section 2.07, shall be Independent of the Depositor, the Servicer and the
Trustee, as applicable, but which may act as counsel to such Person) reasonably
acceptable to and delivered to the addressee(s) thereof.

“Other Servicing Fees” means, collectively, the Special Servicing Fee, the
Liquidation Fee, the Workout Fee, the Acquisition Fee, and the
Release/Substitution Fee.

“OTS” means the Office of Thrift Supervision or any successor thereto.

“Ownership Interest” means, in the case of any Certificate, any ownership or
security interest in such Certificate and any other interest therein, whether
direct or indirect, legal or beneficial, as owner or as pledgee.

“Parent Guarantor” shall mean American Tower Guarantor Sub, LLC, a Delaware
limited liability company and its successors and assigns.

“Parent Guaranty” means the guaranty, dated as of the Closing Date, executed by
the Parent Guarantor in favor of the Lender.

“Parent Pledge Agreement” means the pledge and security agreement, dated as of
the Closing Date, by and between the Parent Guarantor and the Lender.

“Pass-Through Rate” means (i) with respect to the Series 2007-1A-FX
Certificates, 5.4197%, (ii) with respect to the Series 2007-1A-FL Certificates,
LIBOR + 0.1900%, (iii) with respect to the Series 2007-1B Certificates, 5.5370%,
(iv) with respect to the Series 2007-1C Certificates, 5.6151%, (v) with respect
to the Series 2007-1D Certificates, 5.9568%, (vi) with respect to the
Series 2007-1E Certificates, 6.2493%, and (vii) with respect to the
Series 2007-1F Certificates, 6.6388%. With respect to any Additional
Certificates, “Pass-Through Rate” will have the meaning set forth in the
relevant Trust Agreement Supplement.

Notwithstanding the foregoing, if the Swap Agreement for the Series 2007-1A-FL
Certificates is terminated and is not immediately replaced with a new Swap
Agreement pursuant to Section 4.07, or if the Swap Counterparty fails for any
reason to make payment in full of any payment required to be made by it under
such Swap Agreement on the due date for such payment (or in the event of any
default under such Swap Agreement), the Pass-Through Rate for the Series 2007-1
Class A-FL Certificates will be converted to a fixed rate per annum equal to
5.4197%, effective as of the Distribution Date (the “Conversion Date“) occurring
on or immediately prior to the date of such default or termination. In such
event, Accrued Certificate Interest on the Series 2007-1 Class A-FL Certificates
will be calculated in the same manner as the Series 2007-1 Class A-FX
Certificates from and including the Conversion Date to but excluding the
Distribution Date immediately following the date on which such default under
such Swap Agreement is cured or such Swap Agreement is replaced with a new
interest rate swap agreement in accordance with Section 4.07. If such Swap
Agreement is terminated, any conversion of the Series 2007-1 Class A-FL
Certificates to a fixed Pass-Through Rate will become permanent following the
determination by the Trustee not to enter into a replacement interest rate swap
agreement pursuant to Section 4.07.

 

-19-



--------------------------------------------------------------------------------

“Percentage Interest” means, with respect to any Certificate as of any date of
determination, the fraction of the relevant Class evidenced by such Certificate,
expressed as a percentage, the numerator of which is the Certificate Principal
Balance of such Certificate on such date, and the denominator of which is the
Class Principal Balance of the related Class on such date.

“Permitted Investments” has the meaning assigned thereto in the Cash Management
Agreement.

“Person” means and includes natural persons, corporations, limited liability
companies, limited partnerships, general partnerships, joint stock companies,
joint ventures, associations, companies, trusts, banks, trust companies, land
trusts, business trusts or other organizations, whether or not legal entities,
and governments and agencies and political subdivisions thereof and their
respective permitted successors and assigns (or in the case of a governmental
Person, the successor functional equivalent of such Person).

“Phase I Environmental Assessment” means a “Phase I assessment” as described in
and meeting the criteria of the American Society of Testing and Materials
Standard E 1527-05 or any successor thereto published by the American Society of
Testing Materials.

“Plan” has the meaning assigned thereto in Section 5.02(c).

“Plan Eligible Certificate” means any Certificate other than any Certificate
which is not rated in one of the four highest rating categories of any
nationally-recognized statistical rating organization.

“Post-ARD Additional Interest” has the meaning assigned thereto in the Loan
Agreement.

“Post-ARD Additional Interest Rate” has the meaning assigned thereto in the Loan
Agreement Supplement for such Component.

“Prepayment Consideration” means any “Yield Maintenance” (as defined in the Loan
Agreement) paid in connection with a principal prepayment on, or other early
collection of principal of, any Component of the Mortgage Loan.

“Primary Servicing Office” means the office of the Servicer that is primarily
responsible for the Servicer’s servicing obligations hereunder.

“Prime Rate” means the “prime rate” published in the “Money Rates” section of
The Wall Street Journal, as such “prime rate” may change from time to time. If
The Wall Street Journal ceases to publish the “prime rate”, then the Trustee, in
its sole discretion, shall select an equivalent publication that publishes such
“prime rate”; and if such “prime rate” is no longer generally published or is
limited, regulated or administered by a governmental or quasi-governmental body,
then the Trustee shall select a comparable interest rate index. In either case,
such selection shall be made by the Trustee in its sole discretion and the
Trustee shall notify the Servicer in writing of its selection.

 

-20-



--------------------------------------------------------------------------------

“Principal Distribution Amount” means, for each Subclass of the Certificates for
each Distribution Date, all principal payments made on or prior to the Due Date
occurring in the related Certificate Collection Period and applied to reduce the
principal balance of the Corresponding Component of the Mortgage Loan, including
any principal prepayments or other amounts received in payment of principal and
applied to reduce the principal balance of the Corresponding Component of the
Mortgage Loan, without regard to any reduction in principal or modification of
the Mortgage Loan’s payment terms following any bankruptcy, default and
foreclosure or similar action or agreed to by the Servicer.

“PTE” means prohibited transaction exemption.

“Qualified Bidder” has the meaning assigned in Section 7.01(b).

“Qualified Institutional Buyer” means a “qualified institutional buyer” within
the meaning of Rule 144A under the Securities Act.

“Qualified Insurer” means an insurance company or security or bonding company
qualified to write the related Insurance Policy in the relevant jurisdiction.

“Rated Final Distribution Date” means, with respect to the Series 2007-1
Certificates, the Distribution Date in April 2037. “Rated Final Distribution
Date”, with respect to any Additional Certificates, will have the meaning set
forth in the applicable Trust Agreement Supplement related to such Additional
Certificates.

“Rating Agency” means Moody’s, Fitch or S&P. If any such rating agency or any
successor fails to remain in existence, “Rating Agency” shall be deemed to refer
to such other nationally recognized statistical rating agency or other
comparable Person designated by the Trustee, notice of which designation shall
be given to the other parties hereto, and specific ratings of Fitch, Moody’s or
S&P herein referenced shall be deemed to refer to the equivalent ratings of the
party so designated.

“Rating Agency Confirmation” means, with respect to the transaction or matter in
question, each Rating Agency shall have confirmed in writing that such
transaction or matter shall not result in a downgrade, qualification, or
withdrawal of the then current rating for any Subclass of Certificates (or the
placing of such Subclass of Certificates on negative credit watch or ratings
outlook in contemplation of any such action with respect thereto).

“Realized Loss” has the meaning assigned in Section 4.04.

“Record Date” means, with respect to any Distribution Date, the last Business
Day of the month immediately preceding the month in which such Distribution Date
occurs.

“Reduction” means a reduction in the amount payable by the Swap Counterparty
under any Swap Agreement by reason of a Value Reduction Amount allocable to the
Class A-FL Certificates or a “Fixed Amount Adjustment” (as defined therein).

“Regulation S” means Regulation S promulgated under the Securities Act.

 

-21-



--------------------------------------------------------------------------------

“Regulation S Global Certificate” means, with respect to any Subclass of
Certificates offered and sold outside of the United States in reliance on
Regulation S, a single global Certificate for each such Subclass, in definitive,
fully registered form without interest coupons, which Certificate bears a
Regulation S Legend.

“Regulation S Legend” means, with respect to any Subclass of Certificates, a
legend generally to the effect that such Certificate may not be offered, sold,
pledged or otherwise transferred in the United States or to a United States
Securities Person prior to the date that is 40 days following the later of the
commencement of the offering of the Certificates and the Closing Date or any
Additional Closing Date with respect to any Additional Certificates except
pursuant to an exemption from the registration requirements of the Securities
Act.

“Release Date” means the date that is 40 days following the later of (i) the
Closing Date or Additional Closing Date with respect to any Additional
Certificates and (ii) the commencement of the initial offering of the
Certificates in reliance on Regulation S.

“Release/Substitution Fee” has the meaning assigned thereto in Section 3.11(c).

“REO Account” means a segregated custodial account or accounts created and
maintained by the Servicer pursuant to Section 3.16(b) in the name of the
Trustee in trust for the Certificateholders, which shall be entitled “The Bank
of New York, as Servicer, on behalf of LaSalle Bank National Association, as
Trustee, in trust for the registered holders of American Tower Trust I,
Commercial Mortgage Pass-Through Certificates, REO Account”.

“REO Acquisition” means the acquisition of an REO Property in accordance with
Section 3.09.

“REO Disposition” means the sale or other disposition of an REO Property
pursuant to Section 3.18.

“REO Property” means any Site acquired by the Servicer on behalf of the Trust
for the benefit of the Certificateholders through foreclosure, acceptance of a
deed in lieu of foreclosure or otherwise in accordance with applicable law in
connection with the default or imminent default of the Mortgage Loan. If the
Trust becomes the owner of the Equity Interests of any Borrower, the Guarantor
and/or any other entity whose Equity Interests are hereafter pledged to Lender
to further secure the Borrowers’ obligations under the Mortgage Loan, then all
Sites owned, leased or managed by any Borrower (whose Equity Interests have been
directly or indirectly acquired by or on behalf of the Trust) will be deemed to
be REO Properties.

“REO Revenues” means all income, rents, profits and proceeds derived from the
ownership, operation or leasing of the related REO Property.

“Replacement Swap” has the meaning assigned in Section 4.07.

“Request for Release” means a request signed by a Servicing Officer of the
Servicer in the form of Exhibit D attached hereto.

 

-22-



--------------------------------------------------------------------------------

“Required Claims-Paying Rating” means, with respect to any insurance carrier,
(i) in the case of an Insurance Policy maintained by the Borrowers, a claims
paying ability of “A2” (or its equivalent) from Moody’s, “A” (or its equivalent)
from Fitch or “A” from S&P (or any other rating, subject to Rating Agency
Confirmation from the Rating Agency providing such rating) and, in the case the
coverage is maintained by a syndicate of insurers, the preceding ratings
requirements shall be deemed satisfied (without any required Rating Agency
Confirmation) as long as at least one member has a rating of “A” from S&P and
seventy-five percent (75%) of the coverage (if there are four or fewer members
of the syndicate) or at least sixty percent (60%) of the coverage (if there are
five or more members of the syndicate) is maintained with carriers meeting the
claims-paying ability ratings requirements by S&P, Fitch or Moody’s (if
applicable) set forth above and all carriers in such syndicate have a
claims-paying ability rating by Fitch of not less than “BBB”, by Moody’s of not
less than “Baa2” (to the extent rated by Moody’s) or by S&P of not less than
“BBB”; (ii) in the case of any insurance that is maintained by the Servicer
under Section 3.07 (including any blanket or master forced place insurance
policy), other than the fidelity bond and errors and omissions insurance
required to be maintained pursuant to Section 3.07, a claims paying ability
rating of “A2” (or its equivalent) from Moody’s, “A” (or its equivalent) from
Fitch or “A” from S&P (or any other rating, subject to Rating Agency
Confirmation from the Rating Agency providing such rating); and (iii) in the
case of the fidelity bond and errors and omissions insurance required to be
maintained pursuant to Section 3.07, a claims paying ability rating from Moody’s
and Fitch that is not more than two rating categories below the highest rated
Certificates outstanding, and in any event no lower than “Baa2” from Moody’s,
“BBB” from S&P and “BBB” from Fitch.

“Reserve Accounts” has the meaning set forth in Section 3.03(d).

“Reserve Funds” has the meaning set forth in Section 3.03(d).

“Responsible Officer” means, when used with respect to the Trustee, the
Certificate Registrar or the Custodian, any Vice President, any Assistant Vice
President, any Trust Officer, any Assistant Secretary or any officer or
assistant officer in its Asset Backed Securities Trust Services Group or any
other officer of the Trustee, the Certificate Registrar or the Custodian, as
applicable, customarily performing functions similar to those performed by any
of the above designated officers and having direct responsibility for the
administration of this Agreement.

“Rule 144A Global Certificate” means, with respect to any Subclass of
Certificates, a single global Certificate for each such Subclass, in definitive,
fully registered form without interest coupons, which Certificate does not bear
a Regulation S Legend.

“S&P” means Standard & Poor’s Rating Services, a division of The McGraw-Hill
Companies, Inc.

“Securities Act” means the Securities Act of 1933, as amended.

“Series” means a series of Certificates issued pursuant to this Agreement and
the related Trust Agreement Supplement.

 

-23-



--------------------------------------------------------------------------------

“Series 2007-1 Certificates” means the series of Certificates issued pursuant to
this Agreement on the Closing Date.

“Servicer” means BNY, in its capacity as Servicer hereunder, or any successor
servicer appointed as herein provided.

“Servicer Remittance Amount” means, with respect to any Servicer Remittance
Date, an amount equal to (a) all amounts on deposit in the Collection Account as
of 1:00 p.m. (New York City time) on such Servicer Remittance Date, net of
(b) any portion of the amounts described in clause (a) of this definition that
represents one or more of the following: (i) collected Monthly Payment Amounts
that are due on a Due Date following the end of the related Certificate
Collection Period, (ii) any payments of principal and interest, Insurance
Proceeds, Condemnation Proceeds and Liquidation Proceeds received after the end
of the related Certificate Collection Period, (iii) any amounts payable or
reimbursable to any Person from the Collection Account pursuant to clauses (ii)
through (x) of Section 3.05(a) (excluding any such amounts which are to be paid
from the Distribution Account on the next succeeding Distribution Date) and
(iv) any amounts deposited in the Collection Account in error; provided that the
Servicer Remittance Amount for the Servicer Remittance Date that occurs in the
same calendar month as the Final Distribution Date shall be calculated without
regard to clauses (b)(i) and (b)(ii) of this definition.

“Servicer Remittance Date” means the Business Day preceding each Distribution
Date.

“Servicer Termination Event” has the meaning assigned thereto in
Section 7.01(a).

“Servicer Termination Fee” shall mean the fee payable to the terminated Servicer
under Section 6.06 in an amount equal to 0.0275% multiplied by the aggregate
Component Principal Balance of all Components of the Mortgage Loan at the end of
the Collection Period immediately preceding the termination of the Servicer,
such fee to be payable by the successor Servicer or the Controlling Class
Representative (or the holders (or, if applicable, the Certificate Owner) of the
Class of Certificates that voted to replace the Servicer), as such parties may
agree.

“Servicing Advances” means all customary, reasonable and necessary
“out-of-pocket” costs and expenses (excluding costs and expenses of the
Servicer’s overhead) incurred by the Servicer from time to time in the
performance of its servicing obligations, including, but not limited to, the
costs and expenses incurred in connection with, (a) the preservation, operation,
restoration, and protection of any Site which, in the Servicer’s sole discretion
exercised in good faith, are necessary to prevent an immediate or material loss
to the Trust Fund’s interest in such Site, (b) the payment of (i) Impositions
and (ii) if applicable, insurance premiums, (c) any enforcement or judicial
proceedings, including foreclosures and including, but not limited to, court
costs, attorneys’ fees and expenses, costs for third party experts, including
environmental and engineering consultants, (d) the management and liquidation of
REO Properties and (e) and any other item specifically identified as a Servicing
Advance herein.

 

-24-



--------------------------------------------------------------------------------

“Servicing Fee” means the fee designated as such and payable to the Servicer
pursuant to Section 3.11(a).

“Servicing Fee Rate” means 0.0275% per annum.

“Servicing File” means any documents (other than documents required to be part
of the Mortgage File, but including any correspondence file) in the possession
of the Servicer and relating to the origination and servicing of the Mortgage
Loan or the administration of an REO Property.

“Servicing Officer” means any officer or employee of the Servicer involved in,
or responsible for, the administration and servicing of the Mortgage Loan, whose
name and specimen signature appear on a list of servicing officers furnished by
such Person to the Trustee on the Closing Date, as such list may be amended from
time to time by the Servicer.

“Servicing Report” has the meaning assigned thereto in Section 4.02(a).

“Servicing Standard” means, with respect to the Servicer, to service and
administer the Mortgage Loan and any REO Property: (i) with the higher of
(A) the same care, skill, prudence and diligence with which the Servicer
generally services and administers comparable loans and real properties for
other third parties, giving due consideration to customary and usual standards
of practice of prudent institutional servicers or (B) the same care, skill,
prudence and diligence with which the Servicer generally services and
administers comparable loans and real properties owned by it, giving due
consideration to customary and usual standards of practice of prudent
institutional servicers; (ii) with a view to the timely collection of all
scheduled payments of interest and, if the Mortgage Loan comes into and
continues in default, the maximization of the recovery on the Mortgage Loan to
the Certificateholders, on a net present value basis (the relevant discounting
of anticipated collections that will be distributable to Certificateholders to
be performed at the Component Rates for the Mortgage Loan); and (iii) without
regard to (A) any relationship that the Servicer or any Affiliate thereof may
have with the Borrowers, the Depositor or any other party to this Agreement or
any of their respective Affiliates; (B) the ownership of any Certificate by the
Servicer or any Affiliate thereof; (C) the obligation of the Servicer to make
Debt Service Advances or Servicing Advances; (D) the right of the Servicer or
any Affiliate thereof to receive compensation for its services or reimbursement
of costs, generally under this Agreement or with respect to any particular
transaction; (E) any ownership by the Servicer or any Affiliate thereof of any
mortgage loans or real property or of the right to service or manage for others
any other mortgage loans or real property; and (F) any debt of the Borrowers or
any Affiliate thereof held by the Servicer or any Affiliate thereof.

“Servicing Transfer Event” means any of the following events:

(a) the occurrence of any Event of Default, which Event of Default continues
unremedied for 60 days; or

(b) the Servicer determines, in its reasonable, good faith judgment, that a
default (other than as described in clause (a) above) under the Mortgage Loan
Documents has occurred or is likely to occur, that may materially impair the
value of any material

 

-25-



--------------------------------------------------------------------------------

portion of the Mortgaged Sites as security for the Mortgage Loan and such
default continues unremedied for the applicable cure period (or, if no cure
period is specified, for 30 days after written notice thereof); or

(c) a decree or order of a court or agency or supervisory authority having
jurisdiction in the premises in an involuntary action against any Borrower, the
Guarantor or the Parent Guarantor under any present or future federal or state
bankruptcy, insolvency or similar law or the appointment of a conservator,
receiver or liquidator in any insolvency, readjustment of debt, marshalling of
assets and liabilities or similar proceeding, or for the winding-up or
liquidation of its affairs, shall have been entered against any Borrower, the
Guarantor or the Parent Guarantor; or

(d) any Borrower, the Guarantor or the Parent Guarantor shall have consented to
the appointment of a conservator or receiver or liquidator in any insolvency,
readjustment of debt, marshalling of assets and liabilities or similar
proceeding of or relating to such Borrower, the Guarantor or the Parent
Guarantor or of or relating to all or substantially all of any such entity’s
property; or

(e) any Borrower, the Guarantor or the Parent Guarantor shall have admitted in
writing its inability to pay its debts generally as they become due, filed a
petition to take advantage of any applicable insolvency or reorganization
statute, made an assignment for the benefit of its creditors, or voluntarily
suspended payment of its obligations; or

(f) the Servicer shall have received notice of (i) the commencement of
foreclosure or similar proceedings with respect to any Borrower’s interest in
any Mortgaged Site or Other Pledged Site or (ii) the imposition of a lien on any
Mortgaged Site or Other Pledged Site that is material and is not a Permitted
Encumbrance, in each case from or by a creditor of a Borrower in violation of
the Loan Agreement (which event has not been cured by the payment of the Release
Price (as defined in the Loan Agreement) or otherwise within the applicable cure
period specified in the Loan Agreement (or, if no cure period is specified,
within 30 days after written notice thereof)).

“Site” has the meaning assigned thereto in the Loan Agreement.

“Site Management Agreement” has the meaning assigned thereto in the Loan
Agreement.

“Special Servicing Fee” means the fee designated as such and payable to the
Servicer pursuant to the first paragraph of Section 3.11(c).

“Special Servicing Fee Rate” means 0.15% per annum.

“Special Servicing Report” has the meaning assigned thereto in Section 4.02(a).

 

-26-



--------------------------------------------------------------------------------

“Specially Serviced Mortgage Loan” means the Mortgage Loan after a Servicing
Transfer Event has occurred and is continuing and before the date (if any) on
which it becomes a Worked-out Mortgage Loan.

“Stated Principal Balance” means, as of any date of determination, the unpaid
principal balance of the Mortgage Loan.

“Subclass” means, collectively, all of the Certificates that collectively bear
the same Class and Series designation.

“Subclass Percentage Interest” means, with respect to any Certificate, the
portion of the relevant Subclass evidenced by such Certificate, expressed as a
percentage, the numerator of which is the Certificate Principal Balance of such
Certificate on such date, and the denominator of which is the Subclass Principal
Balance of the related Subclass on such date.

“Subclass Principal Balance” means, for each Subclass of Certificates, the
aggregate principal balance of the Certificates of that Subclass outstanding
from time to time which shall equal the principal balance of the Corresponding
Component.

“Sub-Servicer” means any Person with which the Servicer has entered into a
Sub-Servicing Agreement.

“Sub-Servicing Agreement” means the written contract between the Servicer, on
the one hand, and any Sub-Servicer, on the other hand, relating to servicing and
administration of the Mortgage Loan as provided in Section 3.22.

“Successful Bidder” has the meaning assigned thereto in Section 7.01(b).

“Swap Agreement” shall mean each 1992 ISDA Master Agreement between the Swap
Counterparty and the Trustee, together with (i) all schedules and annexes
thereto, (ii) the confirmation thereunder and (iii) the guaranty of the Swap
Guarantor, in each case dated as of the Closing Date, or any Additional Closing
Date, as the case may be, or any Replacement Swap entered into pursuant to
Section 4.07.

“Swap Counterparty” shall mean Morgan Stanley Capital Services Inc. (or any
successor in interest) in its capacity as “Party A” under any Swap Agreement (or
any substitute counterparty that enters into a Replacement Swap with the
Trustee).

“Swap Guarantor” shall mean Morgan Stanley, a Delaware corporation.

“Swap Payment Date” means the Business Day immediately preceding each
Distribution Date.

“Swap Shortfall” has the meaning assigned thereto in Section 2.06(c).

“Swap Termination Receipts” has the meaning assigned thereto in Section 4.07.

“Tenant Leases” has the meaning assigned to “Leases” in the Loan Agreement.

 

-27-



--------------------------------------------------------------------------------

“Transfer” means any direct or indirect transfer, sale, pledge, hypothecation,
or other form of assignment of any Ownership Interest in a Certificate.

“Transferee” means any Person who is acquiring by Transfer any Ownership
Interest in a Certificate.

“Transferor” means any Person who is disposing by Transfer any Ownership
Interest in a Certificate.

“Treasury Regulations” means the regulations of the United States Department of
the Treasury.

“Trust” means the trust created hereby.

“Trust Agreement Supplement” means a trust agreement supplement to this
Agreement, which may, among other things, authorize the issuance of additional
Subclasses of Certificates, as described therein.

“Trust Fund” means the assets and property described in Section 2.01(b).

“Trustee” shall mean LaSalle Bank National Association, in its capacity as
trustee hereunder, or any successor trustee appointed as herein provided.

“Trustee Report” has the meaning assigned thereto in Section 4.02(a).

“Trustee Fee” means the fee designated as such and payable to the Trustee
pursuant to Section 8.05(a).

“Trustee Fee Rate” means 0.0014% per annum.

“UCC” means the Uniform Commercial Code in effect in the applicable
jurisdiction.

“UCC Financing Statement” means a financing statement executed and filed
pursuant to the Uniform Commercial Code, as in effect in any relevant
jurisdiction.

“United States Securities Person” means any “U.S. person” as defined in
Rule 902(k) of Regulation S.

“Unpaid Swap Amount” has the meaning assigned thereto in Section 2.06.

“Valuation Expert” means either the Servicer or an Independent valuation expert
appointed by the Servicer pursuant to Section 3.19(a).

“Value Reduction Accrued Interest” has the meaning assigned thereto in the Loan
Agreement.

“Value Reduction Amount” means, with respect to the Mortgage Loan, an amount
(calculated by the Servicer as of the Determination Date as soon as practicable
following (A) the

 

-28-



--------------------------------------------------------------------------------

Servicer’s reasonable determination that an Event of Default has occurred or is
likely to occur or (B) the commencement of an Amortization Period as the result
of the failure to pay a Component of the Mortgage Loan in full on or prior to
the Anticipated Repayment Date of such Component, and, for so long as such Event
of Default (as determined by the Servicer) or such Amortization Period shall be
continuing, on each subsequent Determination Date) equal to the positive excess
(if any) of: (a) the sum, without duplication, of (i) the aggregate of the
outstanding Component Principal Balances of the Mortgage Loan, (ii) to the
extent not previously advanced, all accrued but unpaid interest on the Mortgage
Loan, (iii) all accrued but unpaid Servicing Fees and Trustee Fees, (iv) all
related unreimbursed Advances (plus Advance Interest accrued thereon), (v) all
other Additional Trust Fund Expenses, and (vi) all currently due and unpaid real
estate or personal property taxes and assessments, insurance premiums and, if
applicable, ground rents (in each case net of any amounts escrowed therefor),
over (b) an amount equal to 90% of the Enterprise Value as most recently
determined pursuant to Section 3.19.

“Voting Rights” means the voting rights evidenced by the respective
Certificates. At all times during the term of this Agreement, 100% of the Voting
Rights shall be allocated among all of the Holders of the various Classes of
Certificates in proportion to the respective Class Principal Balances of such
Classes. Voting Rights allocated to a particular Class of Certificateholders
shall be allocated among such Certificateholders in proportion to the respective
Percentage Interests evidenced by their respective Certificates.

“Worked-out Mortgage Loan” means the Mortgage Loan when it has ceased to be a
Specially Serviced Mortgage Loan. The Mortgage Loan will cease to be a Specially
Serviced Mortgage Loan at such time as no Servicing Transfer Event exists that
would cause the Mortgage Loan to continue to be characterized as a Specially
Serviced Mortgage Loan and such of the following as are applicable occur:

(a) in the case of a monetary Event of Default described in clause (a) of the
definition of Servicing Transfer Event, the Borrowers have paid all delinquent
amounts and all related fees and expenses and thereafter have made three
consecutive full and timely Monthly Payment Amounts under the terms of the
Mortgage Loan (as such terms may be changed or modified in connection with a
bankruptcy or similar proceeding involving any Borrower or by reason of a
modification, waiver or amendment granted or agreed to by the Servicer pursuant
to Section 3.20);

(b) in the case of a material non-monetary Event of Default described in
clause (a) of the definition of Servicing Transfer Event or of the circumstances
described in clause (b) of the definition of Servicing Transfer Event, such
Event of Default or default, as the case may be, is cured and the Borrower has
paid all related fees and expenses;

(c) in the case of the circumstances described in clauses (c), (d), and (e) of
the definition of Servicing Transfer Event, such circumstances cease to exist in
the reasonable, good faith judgment of the Servicer and the Borrower has paid
all related fees and expenses; and

 

-29-



--------------------------------------------------------------------------------

(d) in the case of the circumstances described in clause (f) of the definition
of Servicing Transfer Event, such proceedings or filings are terminated and the
Borrower has paid all related fees and expenses.

“Workout Fee” means, with respect to the Mortgage Loan when it is a Worked-out
Mortgage Loan, the fee designated as such and payable to the Servicer pursuant
to the second paragraph of Section 3.11(c).

“Workout Fee Rate” means 1.0%.

Section 1.02 General Interpretive Principles. For purposes of this Agreement,
except as otherwise expressly provided or unless the context otherwise requires:

(i) the terms defined in this Agreement have the meanings assigned to them in
this Agreement and include the plural as well as the singular, and the use of
any gender herein shall be deemed to include the other gender;

(ii) accounting terms not otherwise defined herein have the meanings assigned to
them in accordance with United States generally accepted accounting principles
as in effect from time to time;

(iii) references herein to “Articles”, “Sections”, “Subsections”, “Paragraphs”
and other subdivisions without reference to a document are to designated
Articles, Sections, Subsections, Paragraphs and other subdivisions of this
Agreement;

(iv) a reference to a Subsection without further reference to a Section is a
reference to such Subsection as contained in the same Section in which the
reference appears, and this rule shall also apply to Paragraphs and other
subdivisions;

(v) the words “herein”, “hereof”, “hereunder”, “hereto”, “hereby” and other
words of similar import refer to this Agreement as a whole and not to any
particular provision;

(vi) the terms “include” and “including” shall mean without limitation by reason
of enumeration;

(vii) any agreement, instrument or statute defined or referred to herein or in
any instrument or certificate delivered in connection herewith means such
agreement, instrument or statute as from time to time amended, modified or
supplemented and includes (in the case of agreements or instruments) references
to all attachments thereto and instruments incorporated therein; and

(viii) references to a Person are also to its permitted successors and assigns.

Section 1.03 Certain Calculations in Respect of the Mortgage Loan. (a) All
amounts collected by or on behalf of the Trust Fund in respect of the Mortgage
Loan (including Liquidation Proceeds) shall be applied to amounts due and owing
under the Mortgage Loan Documents in accordance with the express provisions of
the Mortgage Loan Documents or, in

 

-30-



--------------------------------------------------------------------------------

the absence of such express provision or, if and to the extent such terms
authorize the Lender to use its sole discretion, the Servicer shall determine
(in accordance with the Servicing Standard) how and when such funds shall be
applied; provided, however, if the Servicer determines to apply such funds to
principal and interest of the Mortgage Loan, such application shall be made in
the priority provided in items (iii) and (ix) through (xi) of Section 3.3(a) of
the Cash Management Agreement, and any reimbursement for Advances shall be made
as otherwise permitted herein.

(b) Notwithstanding any acquisition of any one or more REO Properties by the
Trust Fund, the Mortgage Loan shall thereafter be deemed to remain outstanding.
Collections by or on behalf of the Trust Fund in respect of any one or more
Sites after they have become REO Properties (exclusive of amounts to be applied
to the payment of the costs of operating, managing, leasing, maintaining and
disposing of such REO Properties) shall be applied as the Servicer shall
determine in accordance with the Servicing Standard; provided, however, if the
Servicer determines to apply such funds to principal and interest of the
Mortgage Loan, such application shall be made in the priority provided in items
(iii) and (ix) through (xi) of Section 3.3(a) of the Cash Management Agreement,
and any reimbursement for Advances shall be made as otherwise permitted herein.

ARTICLE II

CONVEYANCE OF THE MORTGAGE LOAN; REPRESENTATIONS AND

WARRANTIES; ISSUANCE OF THE CERTIFICATES

Section 2.01 Conveyance of the Mortgage Loan. (a) It is the intention of the
parties hereto that a trust be established pursuant to this Agreement and,
further, that such trust be designated as “American Tower Trust I”. LaSalle is
hereby appointed, and does hereby agree, to act as Trustee hereunder and, in
such capacity, to hold the Trust Fund in trust for the exclusive use and benefit
of all present and future Certificateholders. It is not intended that this
Agreement create a partnership or a joint-stock association.

(b) Concurrently with the execution and delivery hereof, the Depositor does
hereby sell, assign, transfer and otherwise convey to the Trustee, without
recourse, for the benefit of the Certificateholders, all of the right, title and
interest of the Depositor in, to and under (i) the Mortgage Loan, including any
Mortgage Loan Increases whenever occurring, all payments under and proceeds of
the Mortgage Loan received after the Closing Date, including the proceeds of any
title, hazard or other Insurance Policies related to the Mortgage Loan; (ii) all
Mortgage Loan Documents existing on the date hereof and hereafter entered into
and all documents included in the Mortgage File from time to time; (iii) any REO
Property acquired in respect of the Mortgage Loan; (iv) such funds or assets as
from time to time are deposited in the Collection Account, the Distribution
Account, and, if established, the REO Account; and (v) all other assets included
or to be included in the Trust Fund.

After the Depositor’s transfer of the Mortgage Loan to the Trustee pursuant to
this Section 2.01(b), the Depositor shall not take any action inconsistent with
the Trust’s ownership of the Mortgage Loan.

 

-31-



--------------------------------------------------------------------------------

(c) The conveyance of the Mortgage Loan and the related rights and property
accomplished hereby is absolute and is intended by the parties hereto to
constitute an absolute transfer of the Mortgage Loan and such other related
rights and property by the Depositor to the Trustee for the benefit of the
Certificateholders. Furthermore, it is not intended that such conveyance be a
pledge of security for a loan. If such conveyance is determined to be a pledge
of security for a loan, however, the parties hereto intend that the rights and
obligations of the parties to such loan shall be established pursuant to the
terms of this Agreement. In order to further protect the Trustee’s interest, the
Depositor hereby grants to the Trustee (in such capacity), for the benefit of
the Certificateholders, a first priority security interest in all of the
Depositor’s right, title and interest in and to the assets described in
Section 2.01(b) and any and all proceeds thereof. In connection therewith, the
parties hereto agree that (i) this Agreement shall constitute a security
agreement under applicable law, (ii) the possession by the Trustee or its agent
of the Mortgage Notes with respect to the Mortgage Loan subject hereto from time
to time and such other items of property as constitute instruments, money,
negotiable documents or chattel paper shall be deemed to be “possession by the
secured party” or possession by a purchaser or person designated by such secured
party for the purpose of perfecting such security interest under applicable law,
and (iii) notifications to, and acknowledgments, receipts or confirmations from,
Persons holding such property, shall be deemed to be notifications to, or
acknowledgments, receipts or confirmations from, financial intermediaries,
bailees or agents (as applicable) of the Trustee for the purpose of perfecting
such security interest under applicable law. The Depositor shall file or cause
to be filed, a Form UCC-1 financing statement substantially in the form attached
as Exhibit J hereto in the State of Delaware promptly following the initial
issuance of the Certificates, and the Trustee shall prepare, execute and file,
at the expense of the Depositor, at each such office, continuation statements
with respect thereto, in each case within six months prior to the fifth
anniversary of the immediately preceding filing. The Depositor shall cooperate
in a reasonable manner with the Trustee in preparing and filing such
continuation statements.

(d) In connection with the Depositor’s assignment pursuant to Section 2.01(b)
above, the Depositor hereby represents and warrants that it will deliver to and
deposit with, or cause to be delivered to and deposited with, the Trustee or a
Custodian appointed thereby (with a copy to the Servicer) the Mortgage File on
or before the Closing Date.

(e) As soon as reasonably practicable, and in any event within 90 days after the
later of (i) the Closing Date and (ii) the date on which all recording
information necessary to complete the subject document is received by the
Trustee or any Custodian appointed thereby, the Depositor is hereby authorized
and shall complete (to the extent necessary) and cause to be submitted for
recording or filing, as the case may be, in the appropriate office for real
property records at the expense of the Depositor, as applicable, each assignment
of Mortgage in favor of the Trustee referred to in clause (c) of the definition
of “Mortgage File” that has been received by the Trustee or a Custodian on its
behalf. Each such assignment shall reflect that it should be returned by the
public recording office to the Trustee or the applicable Custodian on its behalf
following recording; provided that in those instances where the public recording
office retains the original assignment of Mortgage, the Depositor shall obtain
or cause to be obtained therefrom a certified copy of the recorded original.
Upon receipt, Depositor shall promptly forward copies of such recorded or final
documents to the Trustee and the Servicer. If any such document or instrument is
lost or returned unrecorded or unfiled, as the case may be, because of

 

-32-



--------------------------------------------------------------------------------

a defect therein, and the Trustee or a Custodian on its behalf has actual
knowledge thereof, the Trustee or Custodian on its behalf shall promptly notify
the Depositor in writing. If the Depositor has actual knowledge of any such
document or instrument lost or returned unrecorded or unfiled, as the case may
be, because of a defect therein, the Depositor shall prepare or cause to be
prepared promptly, a substitute therefor or cure such defect, as the case may
be, and thereafter the Depositor shall cause the same to be duly recorded or
filed, as appropriate.

In connection with the Depositor’s assignment pursuant to Section 2.01(b) above,
the Depositor hereby represents and warrants that it will deliver to and deposit
with, or cause to be delivered to and deposited with, the Servicer, on or before
the Closing Date (or, if any of the following items are not in the actual
possession of the Depositor, as soon as reasonably practical, but in any event
within 90 days after the Closing Date): (i) copies of the Mortgage File; and
(ii) originals or copies of all other documents delivered at the Closing. The
Servicer shall hold all such documents, records and funds on behalf of the
Trustee (subject to the applicable provisions hereof) in trust for the benefit
of the Certificateholders. The Servicer shall not be liable to the Trust or any
parties hereto for the failure of the Depositor to deliver any of the
above-referenced documents.

(f) As soon as reasonably practicable, and in any event within 90 days after the
later of (i) the addition of any Additional Sites or Additional Borrower Sites
and (ii) the date on which all recording information necessary to complete the
subject document is received by the Trustee or any Custodian appointed thereby,
the Servicer is hereby authorized and shall complete (to the extent necessary)
and cause to be submitted for recording or filing, as the case may be, in the
appropriate office for real property records at the expense of the Borrowers, as
applicable, each assignment of Mortgage in favor of the Trustee referred to in
clause (m)(ii)(B) of the definition of “Mortgage File” that has been received by
the Trustee or a Custodian on its behalf. Each such assignment shall reflect
that it should be returned by the public recording office to the Trustee or the
applicable Custodian on its behalf following recording; provided that in those
instances where the public recording office retains the original assignment of
Mortgage, the Servicer shall obtain or cause to be obtained therefrom a
certified copy of the recorded original. If any such document or instrument is
lost or returned unrecorded or unfiled, as the case may be, because of a defect
therein, and the Trustee or a Custodian on its behalf has actual knowledge
thereof, the Trustee or Custodian on its behalf shall promptly notify the
Servicer and the Borrowers in writing. If the Servicer has actual knowledge of
any such document or instrument lost or returned unrecorded or unfiled, as the
case may be, because of a defect therein, the Servicer shall prepare or cause to
be prepared promptly, a substitute therefor or cure such defect, as the case may
be, and thereafter the Servicer shall cause the same to be duly recorded or
filed, as appropriate.

In connection with any Mortgage Loan Increase or the addition of any Additional
Sites or Additional Borrower Sites, the Borrower shall have agreed in the
related Loan Agreement Supplement that it will deliver to and deposit with, or
cause to be delivered to and deposited with, the Servicer, on or before the
Additional Closing Date or the date of such addition, as the case may be (or, if
any of the following items are not in the actual possession of the Borrower, as
soon as reasonably practical, but in any event within 90 days after the
Additional Closing Date or the date of such addition, as the case may be):
(i) the documents with respect to such Mortgage Loan Increase or addition
required for the Mortgage File; and

 

-33-



--------------------------------------------------------------------------------

(ii) originals or copies of all other documents delivered at the Additional
Closing. The Servicer shall hold all such documents, records and funds on behalf
of the Trustee (subject to the applicable provisions hereof) in trust for the
benefit of the Certificateholders. Subject to the Servicing Standard, the
Servicer shall not be liable to the Trust or any parties hereto for the failure
of any Borrower to deliver any of the above-referenced documents.

Section 2.02 Acceptance of Mortgage Assets by Trustee. (a) Subject to the other
provisions in this Section 2.02, the Trustee, by its execution and delivery of
this Agreement, hereby accepts receipt on behalf of the Trust, directly or
through a Custodian on its behalf, of (i) the Mortgage Loan and all documents
delivered to it that constitute portions of the Mortgage File and (ii) all other
assets delivered to it and included in the Trust Fund, in good faith and without
notice of any adverse claim, and declares that it or a Custodian on its behalf
holds and will hold such documents and any other documents received by it that
constitute portions of the Mortgage File, and that it holds and will hold the
Mortgage Loan and such other assets, together with any other assets subsequently
delivered to it that are to be included in the Trust Fund, in trust for the
exclusive use and benefit of all present and future Certificateholders. In
connection with the foregoing, the Trustee hereby certifies to each of the other
parties hereto that, except as specifically identified in the Schedule of
Exceptions to Mortgage File Delivery attached hereto as Exhibit B-2, (i) the
original Mortgage Notes specified in clause (a) of the definition of “Mortgage
File” and all allonges thereto, if any (or, a copy of the Mortgage Notes,
together with a “lost note affidavit” certifying that the relevant Mortgage Note
has been lost), are in its possession or the possession of a Custodian on its
behalf, and (ii) each such Mortgage Note (or copies thereof) has been reviewed
by it or by such Custodian on its behalf and (A) appears regular on its face (in
the case of the Mortgage Note, handwritten additions, changes or corrections
shall not constitute irregularities if initialed by the Borrowers), (B) appears
to have been executed and (C) purports to relate to the Mortgage Loan. On or
about the 360th day following the Closing Date, the Trustee or a Custodian on
its behalf shall have completed its review of the documents delivered to it or
such Custodian with respect to the Mortgage Loan on the Closing Date, and the
Trustee shall, subject to Sections 2.01(d), 2.02(b) and 2.02(c), certify in the
form attached hereto as Exhibit B-3 in a mutually acceptable electronic format
to each of the other parties hereto and the Rating Agencies that (except as
specifically identified in any exception report annexed to such certification):
(i) the original Mortgage Note specified in clause (a) of the definition of
“Mortgage File”, the original or copies of the Mortgages and deeds of trust
specified in clause (b) of the definition of “Mortgage File”, the original
assignments of Mortgages specified in clause (c) of the definition of “Mortgage
File”, the original or copy of the policies of title insurance specified in
clause (e) of the definition of “Mortgage File”, and each document specified in
clauses (f), (h), and (k) of the definition of “Mortgage File” is in its
possession or the possession of a Custodian on its behalf; and (ii) all
documents received by it or any Custodian with respect to such Mortgage Loan
have been reviewed by it or by such Custodian on its behalf and (A) appear
regular on their face (handwritten additions, changes or corrections shall not
constitute irregularities if initialed by the Borrowers), (B) appear to have
been executed (where appropriate) and (C) purport to relate to the Mortgage
Loan. If any exceptions are noted in the exception report annexed to such
certification, the Trustee shall, every 180 days after the delivery of such
certification until the earlier of (i) the date on which such exceptions are
eliminated and (ii) the second anniversary of the Closing Date, and thereafter
upon request by any party hereto or any Rating Agency, distribute an updated
exception report to the other parties hereto and to the Rating Agencies.

 

-34-



--------------------------------------------------------------------------------

(b) None of the Trustee, the Servicer or any Custodian is under any duty or
obligation to inspect, review or examine any of the documents, instruments,
certificates or other papers relating to the Mortgage Loan delivered to it to
determine that the same are valid, legal, effective, genuine, binding,
enforceable, sufficient or appropriate for the represented purpose or that they
are other than what they purport to be on their face. Furthermore, none of the
Trustee, the Servicer or any Custodian shall have any responsibility for
determining whether the text of any assignment or endorsement is in proper or
recordable form, whether the requisite recording of any document is in
accordance with the requirements of any applicable jurisdiction, or whether a
blanket assignment is permitted in any applicable jurisdiction.

(c) In performing the reviews contemplated by Subsection (a) above, the Trustee
or a Custodian on its behalf may conclusively rely on the Depositor as to the
purported genuineness of any such document and any signature thereon. It is
understood that the scope of the Trustee’s and any Custodian’s review of the
Mortgage File is limited solely to confirming that the documents specified in
clauses (a), (b), (c), (e), (f), (h) and (k) of the definition of “Mortgage
File” as of the Closing Date have been received and such additional information
as will be necessary for making and/or delivering the certifications required by
Subsection (a) above.

(d) With respect to each UCC Financing Statement included in the Mortgage File
(including after the addition of any Additional Sites or Additional Borrower
Sites), the Servicer shall prepare, execute and file, or cause such preparation,
execution, and filing at the applicable filing office where such UCC Financing
Statement was filed, continuation statements with respect hereto, in each case
within six months prior to the fifth anniversary of the immediately preceding
filing at the Borrowers’ expense.

(e) With respect to all Mortgage Loan Documents executed and delivered after the
Closing Date (including those executed and delivered pursuant to a Mortgage Loan
Increase as provided by Section 3.2 of the Loan Agreement or in connection with
the addition of any Additional Sites or Additional Borrower Sites), the Servicer
shall receive those documents on behalf of the Trust and the Servicer shall
deliver to the Trustee originals of all such Mortgage Loan Documents received by
the Servicer promptly following its receipt thereof. The Trustee shall hold and
review such Mortgage Loan Documents in accordance with the provisions set forth
in this Section 2.02(e), including, without limitation, with respect to any
Mortgage Loan Increase, any documents to be included in the Mortgage File
relating to such Mortgage Loan Increase and any review of any document to be
performed in relation to the Closing Date or periodically thereafter are also to
be performed on any Additional Closing Date and periodically thereafter with
respect to the documents relating to the Mortgage Loan Increase as provided in
clause (f) of this Section 2.02.

(f) In connection with any Mortgage Loan Increase, the Trustee shall certify in
the applicable Trust Agreement Supplement to each of the other parties thereto
that, except as specifically identified in the Schedule of Exceptions to
Mortgage File Delivery attached thereto as Exhibit B-2, (i) the original
Mortgage Notes specified in clause (m)(i) of the definition of “Mortgage File”
and all allonges thereto, if any (or, a copy of the Mortgage Notes, together
with a “lost note affidavit” certifying that the relevant Mortgage Note has been
lost), are in its possession or the possession of a Custodian on its behalf, and
(ii) each such Mortgage Note (or

 

-35-



--------------------------------------------------------------------------------

copies thereof) has been reviewed by it or by such Custodian on its behalf and
(A) appears regular on its face (in the case of the Mortgage Notes, handwritten
additions, changes or corrections shall not constitute irregularities if
initialed by the Borrowers), (B) appears to have been executed and (C) purports
to relate to the Mortgage Loan. On or about the 180th day following any
Additional Closing Date or the date of the addition of any Additional Sites or
Additional Borrower Sites, the Trustee or a Custodian on its behalf shall review
the documents delivered to it or such Custodian with respect to the Mortgage
Loan Increase on the Additional Closing Date or with respect to such addition,
as the case may be, and the Trustee shall, subject to 2.02(b) and 2.02(g),
certify in the form attached hereto as Exhibit B-3 in a mutually acceptable
electronic format to each of the other parties hereto and the Rating Agencies
that (except as specifically identified in any exception report annexed to such
certification): (i) in the case of a Mortgage Loan Increase, the original
Mortgage Notes specified in clause (m)(i) of the definition of “Mortgage File”,
and/or, in the case of the addition of Additional Sites or Additional Borrower
Sites, the original or copies of the Mortgages and deeds of trust specified in
clause (m)(ii)(A) of the definition of “Mortgage File”, the original assignments
of Mortgages specified in clause (m)(ii)(B) of the definition of “Mortgage
File”, the original or copy of the policies of title insurance specified in
clause (m)(iii) of the definition of “Mortgage File”, and each document
specified in clauses (m)(iv), and (m)(iv) of the definition of “Mortgage File”
is in its possession or the possession of a Custodian on its behalf; and
(ii) all documents received by it or any Custodian with respect to such Mortgage
Loan Increase or addition have been reviewed by it or by such Custodian on its
behalf and (A) appear regular on their face (handwritten additions, changes or
corrections shall not constitute irregularities if initialed by the Borrowers),
(B) appear to have been executed (where appropriate) and (C) purport to relate
to the Mortgage Loan Increase or addition. If any exceptions are noted in the
exception report annexed to such certification, the Trustee shall, every 180
days after the delivery of such certification until the earlier of (i) the date
on which such exceptions are eliminated and (ii) the second anniversary of the
Additional Closing Date or the date of such addition, as the case may be, and
thereafter upon request by any party hereto or any Rating Agency, distribute an
updated exception report to the other parties hereto and to the Rating Agencies.

(g) In performing the reviews contemplated by Subsection (f) above, the Trustee
or a Custodian on its behalf may conclusively rely on the Borrowers as to the
purported genuineness of any such document and any signature thereon. It is
understood that the scope of the Trustee’s and any Custodian’s review of the
Mortgage File is limited solely to confirming that the documents specified in
clause (m) of the definition of “Mortgage File” as of the Additional Closing
Date or the date of any addition, as the case may be, have been received and
such additional information as will be necessary for making and/or delivering
the certifications required by Subsection (f) above.

Section 2.03 Representations and Warranties of the Depositor. (a) The Depositor
hereby represents and warrants to each of the other parties hereto and for the
benefit of the Certificateholders, as of the Closing Date, that:

(i) The Depositor is a limited liability company duly organized, validly
existing and in good standing under the laws of the State of Delaware.

 

-36-



--------------------------------------------------------------------------------

(ii) The Depositor’s execution and delivery of, performance under, and
compliance with this Agreement, will not violate the Depositor’s organizational
documents or constitute a default (or an event which, with notice or lapse of
time, or both, would constitute a default) under, or result in the breach of,
any agreement or other instrument to which it is a party or by which it is
bound, which default or breach, in the reasonable judgment of the Depositor, is
likely to affect materially and adversely either the ability of the Depositor to
perform its obligations under this Agreement or the financial condition of the
Depositor.

(iii) The Depositor has the full power and authority to own its properties, to
conduct its business as presently conducted by it and to enter into and
consummate all transactions involving the Depositor contemplated by this
Agreement, has duly authorized the execution, delivery and performance of this
Agreement, and has duly executed and delivered this Agreement.

(iv) This Agreement, assuming due authorization, execution and delivery by each
of the other parties hereto, constitutes a valid, legal and binding obligation
of the Depositor, enforceable against the Depositor in accordance with the terms
hereof, subject to (A) applicable bankruptcy, insolvency, reorganization,
moratorium and other laws affecting the enforcement of creditors’ rights
generally, and (B) general principles of equity, regardless of whether such
enforcement is considered in a proceeding in equity or at law.

(v) The Depositor is not in violation of, and its execution and delivery of,
performance under and compliance with this Agreement will not constitute a
violation of, any law, any order or decree of any court or arbiter, or any
order, regulation or demand of any federal, state or local governmental or
regulatory authority, which violation, in the Depositor’s reasonable judgment,
is likely to affect materially and adversely either the ability of the Depositor
to perform its obligations under this Agreement or the financial condition of
the Depositor.

(vi) No consent, approval, authorization or order of any state or federal court
or governmental agency or body is required for the consummation by the Depositor
of the transactions contemplated herein, except (A) for those consents,
approvals, authorizations or orders that previously have been obtained, (B) such
as may be required under the blue sky laws of any jurisdiction in connection
with the purchase and sale of the Certificates by the Initial Purchasers, and
(C) any recordation of the assignments of Mortgage Loan Documents to the Trustee
pursuant to Section 2.01(e), which has not yet been completed.

(vii) The Depositor’s transfer of the Mortgage Loan to the Trustee as
contemplated herein requires no regulatory approval, other than any such
approvals as have been obtained, and is not subject to any bulk transfer or
similar law in effect in any applicable jurisdiction.

(viii) The Depositor is not transferring the Mortgage Loan to the Trustee with
any intent to hinder, delay or defraud its present or future creditors. In
connection with its transfer of the Mortgage Loan hereunder, the Depositor will
receive new value and consideration constituting at least reasonably equivalent
value and fair consideration for the assets transferred.

 

-37-



--------------------------------------------------------------------------------

(ix) The Depositor has been solvent at all relevant times prior to, and will not
be rendered insolvent by, its transfer of the Mortgage Loan to the Trustee
pursuant to Section 2.01(b).

(x) After giving effect to its transfer of the Mortgage Loan to the Trustee
pursuant to Section 2.01(b), the value of the Depositor’s assets, either taken
at their present fair saleable value or at fair valuation, will exceed the
amount of the Depositor’s debts and obligations, including contingent and
unliquidated debts and obligations of the Depositor, and the Depositor will not
be left with unreasonably small assets or capital with which to engage in and
conduct its business, and such transfer will not render the Depositor insolvent.

(xi) The Depositor does not intend to, and does not believe that it will, incur
debts or obligations beyond its ability to pay such debts and obligations as
they mature.

(xii) No proceedings looking toward merger, liquidation, dissolution or
bankruptcy of the Depositor are pending or contemplated.

(xiii) No litigation is pending or, to the best of the Depositor’s knowledge,
threatened against the Depositor that, if determined adversely to the Depositor,
would prohibit the Depositor from entering into this Agreement or that, in the
Depositor’s reasonable judgment, is likely to materially and adversely affect
either the ability of the Depositor to perform its obligations under this
Agreement or the financial condition of the Depositor. The execution, delivery
and performance of this Agreement by the Depositor constitute a bona fide and
arm’s-length transaction and are undertaken in the ordinary course of business
of the Depositor.

(xiv) Immediately prior to the transfer of the Mortgage Loan to the Trustee for
the benefit of the Certificateholders pursuant to this Agreement, the Depositor
had good title to, and was the sole owner of, the Mortgage Loan.

(xv) The Depositor has full right, power and authority to transfer and assign
the Mortgage Loan to the Trust and has validly and effectively conveyed (or
caused to be conveyed) to the Trust all of the Depositor’s legal and beneficial
interest in and to the Mortgage Loan, free and clear of any and all pledges,
liens, charges, participation interests, security interests and/or other
encumbrances (“Liens”) of any nature, except for Permitted Encumbrances under
the Loan Agreement or Liens that will be discharged on or prior to the Closing
Date.

(xvi) The Mortgage Loan Documents have not been modified since the execution
thereof on the Closing Date.

(xvii) The assignment of the Mortgage Loan to the Trustee constitutes the legal,
valid and binding assignment of the Mortgage Loan and the assignment of each
Mortgage to the Trustee constitutes the legal, valid and binding assignment
thereof to the Trustee, in each case sufficient to convey to the Trustee all of
the Depositor’s right, title and interest in, to and under the Mortgage Loan or
such Mortgage, as the case may be.

 

-38-



--------------------------------------------------------------------------------

(xviii) To the best knowledge of the Depositor after due inquiry, (A) there is
no Event of Default existing, (B) there is no event which, with the passage of
time or with notice and the expiration of any applicable grace or cure period,
would constitute an Event of Default and (C) the Depositor has not waived any
Event of Default.

(xix) To the extent required by any Mortgage Loan Documents, or any ground
lessor estoppel certificate, all notices of the transfer of the Mortgage Loan to
the Trustee for the benefit of the Certificateholders have been delivered or
will be delivered contemporaneously with the execution of this Agreement.

(b) The representations and warranties of the Depositor set forth in
Section 2.03(a) shall survive the execution and delivery of this Agreement and
shall inure to the benefit of the Persons for whose benefit they were made for
so long as the Trust remains in existence. Upon discovery by any party hereto of
any breach of any of the foregoing representations and warranties that
materially and adversely affects the interests of the Certificateholders or any
party hereto, the party discovering such breach shall give prompt written notice
thereof to the other parties hereto and the Controlling Class Representative.

Section 2.04 Representations and Warranties of the Servicer. (a) The Servicer
hereby represents and warrants to each of the other parties hereto (other than
the Depositor) and for the benefit of the Certificateholders, as of the Closing
Date, and as of each Additional Closing Date (except to the extent provided in
the relevant Trust Agreement Supplement), that:

(i) The Servicer is duly organized, validly existing in good standing as a
corporation under the laws of the State of New York, and the Servicer is in
compliance with the laws of the State in which each of the Sites is located to
the extent necessary to ensure the enforceability of the Mortgage Loan Documents
and to perform its obligations under this Agreement, except where the failure to
so qualify or comply would not have a material adverse effect on the ability of
the Servicer to perform its obligations hereunder.

(ii) The Servicer’s execution and delivery of, performance under and compliance
with this Agreement, will not violate the Servicer’s organizational documents or
constitute a default (or an event which, with notice or lapse of time, or both,
would constitute a default) under, or result in the breach of, any material
agreement or other material instrument to which it is a party or which is
applicable to it or any of its assets, which default or breach, in the
reasonable judgment of the Servicer, is likely to affect materially and
adversely either the ability of the Servicer to perform its obligations under
this Agreement or the financial condition of the Servicer.

(iii) The Servicer has the full corporate power and authority to enter into and
consummate all transactions involving the Servicer contemplated by this
Agreement, has duly authorized the execution, delivery and performance of this
Agreement, and has duly executed and delivered this Agreement.

 

-39-



--------------------------------------------------------------------------------

(iv) This Agreement, assuming due authorization, execution and delivery by each
of the other parties hereto, constitutes a valid, legal and binding obligation
of the Servicer, enforceable against the Servicer in accordance with the terms
hereof, subject to (A) applicable bankruptcy, insolvency, reorganization,
receivership, liquidation, moratorium and other laws affecting the enforcement
of creditors’ rights generally, and (B) general principles of equity, regardless
of whether such enforcement is considered in a proceeding in equity or at law.

(v) The Servicer is not in violation of, and its execution and delivery of,
performance under and compliance with this Agreement will not constitute a
violation of, any law, any order or decree of any court or arbiter, or any
order, regulation or demand of any federal, state or local governmental or
regulatory authority, which violation, in the Servicer’s reasonable judgment, is
likely to affect materially and adversely either the ability of the Servicer to
perform its obligations under this Agreement or the financial condition of the
Servicer.

(vi) No litigation is pending or, to the best of the Servicer’s knowledge,
threatened against the Servicer, the outcome of which, in the Servicer’s
reasonable judgment, would prohibit the Servicer from entering into this
Agreement or that, in the Servicer’s reasonable judgment, could reasonably be
expected to materially and adversely affect either the ability of the Servicer
to perform its obligations under this Agreement or the financial condition of
the Servicer.

(vii) The Servicer has errors and omissions insurance in the amounts and with
the coverage required by Section 3.07(c).

(viii) No consent, approval, authorization or order of any state or federal
court or governmental agency or body is required for the consummation by the
Servicer of the transactions contemplated herein, except for those consents,
approvals, authorizations or orders that previously have been obtained or cannot
be obtained prior to the actual performance by the Servicer of its obligations
under this Agreement and except where the lack of such consent, approval,
authorization or order would not have a material adverse effect on the ability
of the Servicer to perform its obligations under this Agreement.

(b) The representations and warranties of the Servicer set forth in
Section 2.04(a) shall survive the execution and delivery of this Agreement and
shall inure to the benefit of the Persons for whose benefit they were made for
so long as the Trust remains in existence. Upon discovery by any party hereto of
a breach of such foregoing representations and warranties that materially and
adversely affects the interests of the Certificateholders or any party hereto,
the party discovering such breach shall give prompt written notice thereof to
the other parties hereto and the Controlling Class Representative.

(c) Any successor Servicer shall be deemed to have made, as of the date of its
succession, each of the representations and warranties set forth in
Section 2.04(a), subject to such appropriate modifications to the representation
and warranty set forth in Section 2.04(a)(i) to accurately reflect such
successor’s jurisdiction of organization and whether it is a corporation,
partnership, bank, association or other type of organization.

 

-40-



--------------------------------------------------------------------------------

Section 2.05 Representations and Warranties of the Trustee. (a) The Trustee
hereby represents and warrants to, and covenants with, each of the other parties
hereto (other than the Depositor) and for the benefit of the Certificateholders,
as of the Closing Date and as of each Additional Closing Date (except to the
extent provided in the relevant Trust Agreement Supplement), that:

(i) The Trustee is duly organized and validly existing in good standing as a
national banking association under the laws of the United States and is,, shall
be or, if necessary, shall appoint a co-trustee that is, in compliance with the
laws of each State in which each of the Sites is located to the extent necessary
to ensure the enforceability of the Mortgage Loan Documents (insofar as such
enforceability is dependent upon compliance by the Trustee with such laws) and
to perform its obligations under this Agreement.

(ii) The Trustee’s execution and delivery of, performance under and compliance
with this Agreement, will not violate the Trustee’s organizational documents or
constitute a default (or an event which, with notice or lapse of time, or both,
would constitute a default) under, or result in a breach of, any material
agreement or other material instrument to which it is a party or by which it is
bound, which default or breach, in the reasonable judgment of the Trustee is
likely to affect materially and adversely the ability of the Trustee to perform
its obligations under this Agreement.

(iii) The Trustee has the requisite power and authority to enter into and
consummate all transactions involving the Trustee contemplated by this
Agreement, has duly authorized the execution, delivery and performance of this
Agreement, and has duly executed and delivered this Agreement.

(iv) This Agreement, assuming due authorization, execution and delivery by each
of the other parties hereto, constitutes a valid, legal and binding obligation
of the Trustee, enforceable against the Trustee in accordance with the terms
hereof, subject to (A) applicable bankruptcy, insolvency, reorganization,
moratorium and other laws affecting the enforcement of creditors’ rights
generally and the rights of creditors of banks, and (B) general principles of
equity, regardless of whether such enforcement is considered in a proceeding in
equity or at law.

(v) The Trustee is not in violation of, and its execution and delivery of,
performance under and compliance with this Agreement will not constitute a
violation of, any law, any order or decree of any court or arbiter, or any
order, regulation or demand of any federal, state or local governmental or
regulatory authority, which violation, in the Trustee’s reasonable judgment, is
likely to affect materially and adversely the ability of the Trustee to perform
its obligations under this Agreement.

(vi) No consent, approval, authorization or order of any state or federal court
or governmental agency or body is required for the consummation by the Trustee
of the transactions contemplated herein, except for those consents, approvals,
authorizations or orders that previously have been obtained.

 

-41-



--------------------------------------------------------------------------------

(vii) No litigation is pending or, to the best of the Trustee’s knowledge,
threatened against the Trustee that, if determined adversely to the Trustee,
would prohibit the Trustee from entering into this Agreement or that, in the
Trustee’s reasonable judgment, is likely to materially and adversely affect the
ability of the Trustee to perform its obligations under this Agreement.

(viii) The Trustee is eligible to act as Trustee hereunder in accordance with
Section 8.06.

(b) The representations and warranties of LaSalle set forth in Sections 2.05(a)
shall survive the execution and delivery of this Agreement and shall inure to
the benefit of the Persons for whose benefit they were made for so long as the
Trust remains in existence. Upon discovery by any party hereto of a breach of
any such representations and warranties that materially and adversely affects
the interests of the Certificateholders or any party hereto, the party
discovering such breach shall give prompt written notice thereof to the other
parties hereto and the Controlling Class Representative.

(c) Any successor Trustee shall be deemed to have made, as of the date of its
succession, each of the representations and warranties set forth in
Section 2.05(a) subject to such appropriate modifications to the representation
and warranty set forth in Sections 2.05(a)(i), as applicable, to accurately
reflect such successor’s jurisdiction of organization and whether it is a
corporation, partnership, bank, association or other type of organization.

Section 2.06 Designation of the Certificates. (a) The Certificates shall consist
of one or more Series, with each Series consisting of one or more Subclasses of
one or more Classes. The Trust will initially issue the Series 2007-1
Certificates in seven (7) Subclasses hereby designated as “2007-1A-FX”,
“2007-1A-FL”, “2007-1B”, “2007-1C”, “2007-1D”, “2007-1E” and “2007-1F”,
respectively. The designation and terms of each Subclass of any additional
Classes of Certificates shall be provided for in one or more Trust Agreement
Supplements. Subject to Section 3.25, the Trustee shall execute, and shall cause
the Certificate Registrar to authenticate and deliver, to or upon the order of
the Depositor on the Closing Date, and to or upon the order of the Person
indicated in the related Trust Agreement Supplement in respect of any Additional
Certificates, the Certificates in authorized denominations evidencing the entire
ownership of the Trust Fund, as from time to time may be increased by a Trust
Agreement Supplement to reflect any Mortgage Loan Increase.

 

-42-



--------------------------------------------------------------------------------

(b) Each Subclass of Certificates shall have a Subclass Principal Balance. The
following table sets forth the initial Subclass Principal Balance for each such
Subclass of the Series 2007-1 Certificates:

 

Subclass of
Series 2007-1
Certificates

   Initial Subclass
Principal Balance

2007-1A-FX

   $ 872,000,000

2007-1A-FL

   $ 150,000,000

2007-1B

   $ 215,000,000

2007-1C

   $ 110,000,000

2007-1D

   $ 275,000,000

2007-1E

   $ 55,000,000

2007-1F

   $ 73,000,000

The initial Subclass Principal Balance for any Additional Certificates will be
set forth in the applicable Trust Agreement Supplement.

On each Distribution Date, the principal balance of each Subclass of
Certificates shall be permanently reduced by the amount of any distributions of
principal made in respect of such Subclass of Certificates on such Distribution
Date pursuant to Section 4.01(a) and any Realized Losses allocated to such
Subclass on such Distribution Date pursuant to Section 4.04 and shall not
otherwise be increased or decreased; provided that the principal balance of each
Subclass of Certificates shall equal the principal balance of the Corresponding
Component , without regard to any reduction in principal or modification of the
Mortgage Loan’s payment terms following any bankruptcy, default and foreclosure
or similar action or agreed to by the Servicer.

(c) Each Certificate shall accrue interest during each Certificate Interest
Accrual Period at the applicable Pass-Through Rate on the Certificate Principal
Balance of such Certificate outstanding immediately prior to the related
Distribution Date. Interest on each Subclass of Certificates shall be calculated
on a 30/360 Basis, deeming, for purposes of the calculation, that for each
Certificate Interest Accrual Period each Distribution Date to be on the
fifteenth of each month (and therefore each period from Distribution Date to
Distribution Date is deemed to be 30 days, except for the first such period),
provided that, for so long as a Subclass of a Class A-FL Certificate accrues
interest at a floating rate based on LIBOR, interest on such Class A-FL
Certificate will be calculated on the basis of a 360-day year and the actual
number of days in the applicable Certificate Interest Accrual Period, or as
otherwise provided for any Subclass in the related Trust Agreement Supplement.

If on any Swap Payment Date the Swap Counterparty fails to make any payment
required to be made by it under a Swap Agreement (an “Unpaid Swap Amount”), or
if the amount required to be paid by the Swap Counterparty under such Swap
Agreement is subject to a Reduction (such Unpaid Swap Amount or the amount of
such Reduction being a “Swap Shortfall”), then the Accrued Certificate Interest
due on the related Subclass of Class A-FL Certificates on the immediately
following Distribution Date will be reduced by the amount of

 

-43-



--------------------------------------------------------------------------------

such Swap Shortfall. If the Swap Counterparty subsequently pays the Unpaid Swap
Amount or the amount of the Reduction to the Trustee, then the amount of such
payment will be distributed to the Holders of the related Subclass of Class A-FL
Certificates on the next succeeding Distribution Date (pro rata based on their
respective Percentage Interests).

In addition, any accrued and unpaid interest on any Certificate that is not
distributed to the Holder thereof on the Distribution Date immediately following
the related Certificate Interest Accrual Period (other than due to a Value
Reduction Amount or by reason of a Swap Shortfall) shall accrue interest during
each subsequent Certificate Interest Accrual Period at the applicable
Pass-Through Rate for the related Subclass until the end of the Certificate
Interest Accrual Period immediately preceding the Distribution Date on which
such accrued and unpaid interest is distributed.

A Subclass or Subclasses of Additional Certificates may be issued upon the
execution of a Trust Agreement Supplement by the Trustee and the Servicer and
the satisfaction of the conditions provided for in Section 3.25. A Subclass of
Additional Certificates shall be issued for each Component of the related
Mortgage Loan Increase, pursuant to the related Loan Agreement Supplement.

Section 2.07 Tax Treatment. It is the intention of the parties hereto that the
Trust Fund be treated as a Grantor Trust for U.S. federal, state and local
income and franchise tax purposes.

ARTICLE III

ADMINISTRATION AND SERVICING OF THE TRUST FUND

Section 3.01 Administration of the Mortgage Loan. (a) The Servicer shall service
and administer the Mortgage Loan and any REO Property for the benefit of the
Certificateholders (as a collective whole) (as determined by the Servicer in its
reasonable judgment), in accordance with any and all applicable laws, in
accordance with the express terms of this Agreement and the Mortgage Loan and,
to the extent consistent with the foregoing, in accordance with the Servicing
Standard.

(b) Subject to Section 3.01(a), the Servicer shall have full power and
authority, acting alone or through Sub-Servicers, to do or cause to be done any
and all things in connection with such servicing and administration which it may
deem necessary or desirable. Without limiting the generality of the foregoing,
the Servicer, in its own name, is hereby authorized and empowered by the Trustee
to execute and deliver, on behalf of the Certificateholders and the Trustee or
any of them: (i) any and all financing statements, continuation statements and
other documents or instruments necessary to maintain the lien created by the
Mortgages or other security document in the Mortgage File on the Sites and other
related collateral; and (ii) any and all instruments of satisfaction or
cancellation, or of partial or full release or discharge, and all other
comparable instruments. In addition, without limiting the generality of the
foregoing, the Servicer is authorized and empowered by the Trustee to execute
and deliver, in accordance with the Servicing Standard and subject to Sections
3.08 and 3.20, any and all assumptions, modifications, waivers, amendments or
consents to or with respect to any

 

-44-



--------------------------------------------------------------------------------

documents contained in the Mortgage File. Subject to Section 3.10, the Trustee
shall, at the written request of a Servicing Officer of the Servicer, furnish,
or cause to be so furnished, to the Servicer, any limited powers of attorney and
other documents (each of which shall be prepared by the Servicer) necessary or
appropriate to enable it to carry out its servicing and administrative duties
hereunder; provided, however, that the Trustee shall not be held liable for any
misuse of any such power of attorney by the Servicer. Notwithstanding anything
contained in this Agreement to the contrary, the Servicer shall not without the
Trustee’s written consent: (i) initiate any action, suit or proceeding solely
under the Trustee’s name without indicating the Trustee’s and Servicer’s
representative capacity or (ii) take any action with the intent to cause, and
which actually does cause, the Trustee to be registered to do business in any
state. The Servicer is permitted to utilize the Manager or to, at its own
expense (except to the extent that a particular expense is expressly provided
herein to be an Advance or an expense of the Trust Fund) utilize other agents or
attorneys typically used by servicers of mortgage loans underlying commercial
mortgaged backed securities, in performing certain of its obligations under this
Agreement, including, without limitation, property management, sale and
operation and the enforcement of the Mortgages.

(c) The relationship of the Servicer to the Trustee under this Agreement is
intended by the parties to be that of an independent contractor and not that of
a joint venturer, partner or agent. No provision contained in this Trust and
Servicing Agreement shall be construed as an express or implied guarantee by the
Servicer or Special Servicer of the collectability of payments on the Mortgage
Loan. No provision of this Trust and Servicing Agreement shall be construed to
impose liability on the Servicer or Special Servicer for the reason (unless the
Servicer or Special Servicer did not act in accordance with the Servicing
Standard) that any recovery to the Certificateholders in respect of the Mortgage
Loan at any time after a determination of present value recovery is made by the
Servicer or Special Servicer under the Trust and Servicing Agreement is less
than the amount reflected in such determination.

Section 3.02 Collection of Mortgage Loan Payments. The Servicer shall undertake
reasonable efforts consistent with the Servicing Standard to collect all
payments called for under the terms and provisions of the Mortgage Loan and
shall follow such collection procedures as are consistent with applicable law
and the Servicing Standard.

Section 3.03 Taxes, Assessments and Similar Items. (a) The Servicer shall
administer in accordance with the Servicing Standard the rights of the Trust
under the Loan Agreement and the Cash Management Agreement with respect to the
Central Account and each sub-account thereof. Subject to any terms of the
Mortgage Loan Documents, the Central Account shall be an Eligible Account.

(b) The Servicer shall with respect to the Mortgage Loan, and based solely on a
certification or other information or reports furnished to it by the Borrowers
or the Manager, maintain records with respect to the Sites reflecting the status
(including payment status) of real estate and personal property taxes,
assessments and other similar items that are or may become a lien thereon and
the status (including payment status) of ground rents and insurance premiums
(including renewal premiums) payable in respect thereof and, based solely on
such certification or other information or reports, shall use reasonable efforts
to effect or cause the Borrowers or the Manager to effect payment thereof prior
to the applicable penalty or termination date. In

 

-45-



--------------------------------------------------------------------------------

connection with the performance of its other duties and obligations under this
Agreement, including without limitation, processing Borrower requests and
monitoring and enforcing Mortgage Loan covenant compliance, the Servicer shall
be permitted to rely on any certification, information and/or reports furnished
by the Borrower or the Manager without any obligation to investigate the
accuracy or completeness of any information set forth therein, and shall have no
liability with respect thereto if the information therein is incorrect, unless
the Servicer had actual knowledge that such information was incorrect, or,
during a Special Servicing period, in accordance with the Servicing Standard
should have had actual knowledge, that such information was incorrect and failed
to act in accordance with the Servicing Standard in light of such knowledge. For
purposes of effecting any payment described above, the Servicer shall release
Escrow Payments in accordance with the applicable provisions of the Mortgage
Loan Documents.

(c) In accordance with the Servicing Standard, the Servicer shall advance with
respect to the Sites all such funds as are necessary for the purpose of
effecting the timely payment of (i) Impositions and (ii) unless the Borrowers
are then maintaining self insurance as permitted under the Mortgage Loan
Documents, premiums on Insurance Policies, in each instance if and to the extent
that Escrow Payments (if any) collected from the Borrowers are insufficient to
pay such item when due, and the Borrowers have failed to pay such item on a
timely basis; provided that in the case of amounts described in the preceding
clause (i), the Servicer shall not make a Servicing Advance of any such amount
if the Servicer reasonably anticipates (in accordance with the Servicing
Standard) that such amounts will be paid by the Borrowers on or before the
applicable penalty date, in which case the Servicer shall use efforts consistent
with the Servicing Standard to confirm whether such amounts have been paid. The
Servicer shall make a Servicing Advance of such amounts, if necessary, not later
than five (5) Business Days following confirmation by the Servicer that such
amounts have not been, or are not reasonably likely to be, paid by the
applicable penalty date. In no event shall the Servicer be required to make any
Servicing Advance under this Section 3.03(c) to the extent that such advance
would, if made, constitute a Nonrecoverable Servicing Advance. The Servicer’s
determination that an Advance would constitute a Nonrecoverable Servicing
Advance shall be set forth in an Officer’s Certificate provided to the Trustee.
All such Advances shall be reimbursable as provided in Section 3.05(a). No costs
incurred by the Servicer in effecting the payment of Impositions, insurance
premiums and similar items on or in respect of the Sites shall, for purposes
hereof, including calculating monthly distributions to Certificateholders, be
added to the unpaid principal balances of the Mortgage Loan, notwithstanding
that the terms of the Mortgage Loan so permit; provided, however, that this
provision is in no way intended to affect amounts actually due and owing from
the Borrowers under the Mortgage Loan. The Servicer, the Trustee and the Holders
agree to treat each Servicer Advance as an advance to the Borrower for U.S.
federal, state and local income and franchise tax purposes (and such agreement
shall not apply for any other legal or regulatory purpose) and shall not take
any position inconsistent with such treatment for U.S. federal, state or local
income or franchise tax purposes. Without imposing any additional obligation on
the Servicer or Trustee, or limitating their rights and remedies under this
Agreement, each Servicer Advance shall be made in consideration of the
Borrowers’ obligation to repay such Servicer Advance with Advance Interest.

(d) The Servicer shall administer in accordance with the Servicing Standard the
rights of the Trust under the Loan Agreement, Management Agreement, and the Cash

 

-46-



--------------------------------------------------------------------------------

Management Agreement with respect to the Central Account, the Cash Trap Reserve
Sub-Account, the Impositions and Insurance Reserve Sub-Account, the Loss
Proceeds Reserve Sub-Account (as defined in the Cash Management Agreement) and
the Advance Rents Reserve Sub-Account (as defined in the Loan Agreement) and all
other funds held by or on behalf of the Lender as additional collateral to
secure the obligations due under the Mortgage Loan (collectively, the “Reserve
Accounts”). Withdrawals of amounts on deposit in the Reserve Accounts (such
amounts, “Reserve Funds”) may be made to pay for or otherwise cover, or (if
appropriate) to reimburse the Borrowers in connection with, the specific items
for which such Reserve Funds were escrowed and otherwise in accordance with the
Loan Agreement and the Cash Management Agreement, all in accordance with the
Servicing Standard and the terms of the Cash Management Agreement or the Loan
Agreement, as the case may be. Subject to the terms of the Mortgage Loan
Documents, all Reserve Accounts shall be Eligible Accounts and funds therein may
be invested in Permitted Investments in accordance with the provisions of
Section 3.06. Funds, if any, on deposit in the Reserve Accounts shall be held
separate and apart from, and shall not be commingled with, any other moneys,
including, without limitation, any moneys held by the Trustee pursuant to this
Agreement. For U.S. federal, state and local income tax purposes, the Borrowers
shall own the Reserve Accounts and the Reserve Accounts will not be treated as
assets of the Trust Fund for any purpose.

Section 3.04 Collection Account, Distribution Account and Floating Rate Account.
(a) The Servicer shall establish and maintain one or more segregated accounts
(collectively, the “Collection Account”), in which the funds described below are
to be deposited and held on behalf of the Trustee in trust for the benefit of
the Certificateholders. Each account that constitutes the Collection Account
shall be an Eligible Account. The Servicer shall notify the Trustee in writing
of the name and address of the depository institution at which the Collection
Account is maintained, the account number of the Collection Account and any
changes in such name, address or account number. The Servicer shall deposit or
cause to be deposited in the Collection Account, on the same Business Day as
receipt (in the case of payments by Borrowers or other collections on the
Mortgage Loan) or as otherwise required hereunder, the following payments and
collections received or made by or on behalf of the Servicer in respect of the
Mortgage Loan subsequent to the Closing Date:

(i) all payments of amounts due to the Lender under the Mortgage Loan Documents,
whether in respect of principal, interest, Prepayment Consideration or otherwise
and from any source, including transfers from the Central Account (or any
sub-account thereof) and any Insurance Proceeds, Condemnation Proceeds and
Liquidation Proceeds available to pay amounts due under the Mortgage Loan
Documents in accordance with the terms thereof;

(ii) any amounts required to be deposited by the Borrowers pursuant to Loan
Agreement in connection with losses incurred with respect to Permitted
Investments of funds held in the Collection Account;

(iii) any amounts required to be deposited by the Servicer pursuant to
Section 3.07(b) in connection with losses resulting from a deductible clause in
a blanket or master force place hazard policy; and

 

-47-



--------------------------------------------------------------------------------

(iv) any amounts required to be transferred from the REO Account pursuant to
Section 3.16(c).

The foregoing requirements for deposit in the Collection Account shall be
exclusive. Notwithstanding the foregoing, actual payments from the Borrowers of
Escrow Payments, amounts to be deposited in the Reserve Accounts, and amounts
that the Servicer is entitled to retain as Additional Servicing Compensation
pursuant to Section 3.11(c), need not be deposited by the Servicer in the
Collection Account. If the Servicer shall deposit in the Collection Account any
amount not required to be deposited therein, it may at any time withdraw such
amount from the Collection Account, any provision herein to the contrary
notwithstanding.

(b) The Trustee shall establish and maintain one or more segregated accounts
(collectively, the “Distribution Account”), to be held in trust for the benefit
of the Certificateholders. Each account that constitutes the Distribution
Account shall be an Eligible Account. Not later than 3:00 p.m. (New York City
time) on each Servicer Remittance Date, the Servicer shall deliver to the
Trustee, for deposit in the Distribution Account, an aggregate amount of
immediately available funds equal to the Servicer Remittance Amount for such
Servicer Remittance Date. In addition, not later than 3:00 p.m. (New York City
time) on each Servicer Remittance Date, the Servicer shall deliver to the
Trustee for deposit in the Distribution Account any Debt Service Advances
required to be made by the Servicer hereunder. Furthermore, any amounts paid by
any party hereto to indemnify the Trust Fund pursuant to any provision hereof
shall be delivered to the Trustee for deposit in the Distribution Account. The
Trustee shall, upon receipt, deposit in the Distribution Account any and all
amounts received or, pursuant to Section 4.03, advanced by the Servicer or the
Trustee that are required by the terms of this Agreement to be deposited
therein. If the Trustee shall deposit in the Distribution Account any amount not
required to be deposited therein, it may at any time withdraw such amount from
the Distribution Account, any provision herein to the contrary notwithstanding.

(c) The Trustee will establish and maintain an account (the “Floating Rate
Account”), to be held in trust for the benefit of the holders of the Class A-FL
Certificates. The Floating Rate Account shall be an Eligible Account and may be
a sub-account of the Distribution Account. Promptly upon receipt of any payment
or other receipt in respect of the interest on a Class A-FL Component at the
Component Rate or any payment or other receipt in respect of the related Swap
Agreement, the Trustee will deposit the same into the Floating Rate Account. If
the Trustee shall deposit in the Floating Rate Account any amount not required
to be deposited therein, it may at any time withdraw such amount from the
Floating Rate Account, any provision herein to the contrary notwithstanding.

(d) Funds in the Collection Account may be invested in Permitted Investments in
accordance with the provisions of Section 3.06. Funds in the Distribution
Account and the Floating Rate Account shall remain uninvested. The Servicer
shall give notice to the other parties hereto of the location of the Collection
Account and of the new location of the Collection Account prior to any change
thereof. The Distribution Account and the Floating Rate Account shall be
established at the Corporate Trust Office of the Trustee as of the Closing Date,
and the Trustee shall give notice to the other parties hereto of the new
location of the Distribution Account and/or the Floating Rate Account prior to
any change thereof.

 

-48-



--------------------------------------------------------------------------------

Section 3.05 Permitted Withdrawals from the Collection Account, the Distribution
Account and the Floating Rate Account. (a) The Servicer may, on or prior to any
Servicer Remittance Date, make withdrawals from the Collection Account for any
of the following purposes (the order set forth below not constituting an order
of priority for such withdrawals):

(i) to withdraw any sums deposited in error in the Collection Account and pay
such sums to Persons entitled thereto;

(ii) to pay, when due and payable, to the Servicer as compensation, the
aggregate unpaid Servicing Fee, the Special Servicing Fee, any Workout Fees or
Liquidation Fees and any Other Servicing Fees (to the extent paid by the
Borrowers) then owing to it;

(iii) to pay or reimburse the Servicer and the Trustee for Advances made by each
and not previously reimbursed and interest thereon (provided that the Trustee
will have priority with respect to such payment or reimbursement), the right to
payment or reimbursement pursuant to this clause (iii) being limited to, in the
case of Debt Service Advances, to amounts that represent Late Collections of
interest and principal, and in the case of Servicing Advances, to amounts
actually paid by the Borrowers in respect of the item for which the Servicing
Advance was made (or from Liquidation Proceeds, Insurance Proceeds, Condemnation
Proceeds, and Net REO Revenues), except, in each case, for Advances determined
to be a Non-Recoverable Debt Servicing Advance or Non-Recoverable Servicing
Advance, which are not so limited;

(iv) to pay the Trustee and itself, in that order, any interest accrued and
payable in accordance with Section 3.11 or Section 4.03(c), as applicable, on
any Advance made thereby, after such Advance has been reimbursed, out of amounts
paid by the Borrowers in respect thereof, and otherwise out of general
collections on the Mortgage Loan;

(v) to reimburse the Trustee and the Servicer for Liquidation Expenses incurred
by them in connection with the liquidation of a Site or an REO Property (and not
otherwise covered by an Insurance Policy);

(vi) to pay, reimburse or indemnify the Servicer and the Trustee for any other
amounts payable, reimbursable or indemnifiable pursuant to the terms of the
Agreement and not previously paid, reimbursed or indemnified pursuant to
Subsection (ii), (iii), (iv) or (v) above or (vii) below;

(vii) to pay to the Servicer as additional compensation, any income earned (net
of losses required to be paid by the Servicer) on the investment of funds
deposited in the Collection Account;

(viii) to pay (or set aside for eventual payment) any and all taxes imposed on
the Trust Fund by federal or state governmental authorities to the extent that
such taxes have not previously been paid;

 

-49-



--------------------------------------------------------------------------------

(ix) to pay to any successor manager appointed to manage the REO Properties, if
any, a management fee to the extent not paid from the REO Account;

(x) to pay any other Additional Trust Fund Expense (with respect to Additional
Servicing Compensation, to the extent paid by the Borrowers);

(xi) to transfer, on or before 3:00 p.m. (New York City time) on each Servicer
Remittance Date, the Servicer Remittance Amount to the Distribution Account; and

(xii) to clear and terminate the Collection Account upon the termination of this
Agreement.

If amounts on deposit in the Collection Account at any particular time (after
withdrawing any portion of such amounts deposited in the Collection Account in
error) are insufficient to satisfy all payments, reimbursements and remittances
to be made therefrom as set forth in clauses (ii) through (xi) above, then the
corresponding withdrawals from the Collection Account shall be made in the
following priority and subject to the following rules: (A) first, to the
Servicer, in respect of Additional Trust Fund Expenses payable to it subject to
limits set forth herein, (B) second, to the Trustee, in respect of Additional
Trust Fund Expenses payable to it subject to limits set forth herein, (C) third,
to the Distribution Account, for distribution of amounts payable to the
Certificateholders and (D) fourth, to the Servicer, any income earned (net of
losses required to be paid by the Servicer) on the investment of funds deposited
in the Collection Account.

The Servicer shall keep and maintain separate accounting records, on a
property-by-property basis when appropriate, in connection with any withdrawal
from the Collection Account pursuant to any of clauses (ii) through (xii) above.

(b) The Trustee shall, from time to time, make withdrawals from the Distribution
Account for each of the following purposes, in the following order of priority,
to the extent not previously paid:

(i) first, to pay itself or any of its respective directors, officers, employees
and agents any amounts payable or reimbursable to any such Person pursuant to
Section 8.05, including the Trustee Fee to the Trustee;

(ii) second, to pay (in no order of priority):

(A) the Certificate Registrar, the Custodian or any of their respective
directors, officers, employees and agents, as the case may be, any amounts
payable or reimbursable to any such Person pursuant to Sections 8.05(b) and
8.13(a);

(B) to pay for the cost of the Opinions of Counsel sought by the Trustee as
contemplated by Section 11.01(a) or 11.01(c) in connection with any amendment to
this Agreement requested by the Trustee which amendment is in furtherance of the
rights and interests of Certificateholders;

 

-50-



--------------------------------------------------------------------------------

(C) to pay any and all federal, state and local taxes imposed on the Trust Fund
or on the assets or transactions of the Trust Fund, together with all incidental
costs and expenses, and any and all expenses relating to tax audits, if and to
the extent that either (A) none of the parties hereto are liable therefor
pursuant to Section 10.01(b) or (B) any such Person that may be so liable has
failed to make the required payment on a timely basis;

(iii) third, to make distributions to the Holders of the Certificates on each
Distribution Date pursuant to Section 4.01(a); and

(iv) fourth, to clear and terminate the Distribution Account at the termination
of this Agreement pursuant to Section 9.01.

(c) The Trustee shall, from time to time, make withdrawals from the Floating
Rate Account for each of the following purposes, to the extent not previously
paid (the order set forth below not constituting an order of priority for such
withdrawals):

(i) to make distributions to the Holders of the Class A-FL Certificates on each
Distribution Date pursuant to Section 4.01(a);

(ii) to withdraw any amount deposited into the Floating Rate Account that was
not required to be deposited in such account;

(iii) to pay any amounts required to be paid to the Swap Counterparty under any
Swap Agreement (including any Replacement Swap Proceeds required to be paid to a
terminated Swap Counterparty pursuant to the relevant Swap Agreement);

(iv) to clear and terminate such account at the termination of this Agreement
pursuant to Section 9.01;

(v) to pay the costs and expenses incurred by the Trustee in connection with
enforcing the rights of the Trustee under any Swap Agreement pursuant to, and
only to the extent permitted by, Section 4.07; and

(vi) in the event of the termination of any Swap Agreement and the failure of
the Swap Counterparty to arrange a Replacement Swap, to apply any Swap
Termination Receipts paid by the Swap Counterparty to offset the expense of
entering into a Replacement Swap with another counterparty, if possible, in
accordance with Section 4.07 and to distribute any remaining Swap Termination
Receipts to the holders of the related Subclass of Class A-FL Certificates in
accordance with Section 4.07.

(d) On each Distribution Date, after payment of any amounts required to be paid
to the Swap Counterparty under the related Swap Agreement, the Trustee will
distribute amounts remaining in the Floating Rate Account to the holders of the
related Subclass of Class A-FL Certificates as of the related Record Date in the
following amounts: (A) Accrued Certificate Interest in respect of each
Certificate of such Subclass for such Distribution Date and, to the extent not
previously distributed, for all prior Distribution Dates; (B) any termination
payments received under any Swap Agreement that are not otherwise required to be
used for a

 

-51-



--------------------------------------------------------------------------------

replacement Swap Agreement for such Subclass pursuant to Section 4.07 of this
Agreement; and (C) any Replacement Swap Proceeds that are not otherwise required
to be paid to a terminated Swap Counterparty pursuant to the relevant Swap
Agreement.

(e) The Trustee and the Servicer, as applicable, shall in all cases have a right
prior to the Certificateholders to any funds on deposit in the Collection
Account and the Distribution Account from time to time for the reimbursement or
payment of compensation, Advances (with interest thereon at the Prime Rate) and
their respective expenses, indemnifications and other reimbursements hereunder
or under the Loan Agreement or Cash Management Agreement, but only if and to the
extent that such compensation, Advances (with interest) and expenses,
indemnifications and other reimbursements are to be reimbursed or paid from such
funds on deposit in the Collection Account or the Distribution Account pursuant
to the express terms of this Agreement.

Section 3.06 Investment of Funds in the Collection Account, the Impositions and
Insurance Reserve Sub-Account, Other Reserve Accounts and the REO Account. (a)
The Servicer may direct (pursuant to a standing order or otherwise) any
depository institution maintaining the Collection Account and the REO Account,
to invest, or if it is such a depository institution, it may itself invest, the
funds held therein (each such account, for purposes of this Section 3.06, an
“Investment Account”) in (but only in) one or more Permitted Investments bearing
interest or sold at a discount, and maturing, unless payable on demand, no later
than the Business Day immediately preceding the next succeeding date on which
such funds are required to be withdrawn from such account pursuant to this
Agreement; provided that the funds in any Investment Account shall remain
uninvested unless and until the Servicer gives timely investment instructions
with respect thereto pursuant to this Section 3.06. All such Permitted
Investments shall be held to maturity, unless payable on demand. Any investment
of funds in an Investment Account shall be made in the name of the Trustee (in
its capacity as such). The Servicer, acting on behalf of the Trustee, shall (and
Trustee hereby designates the Servicer as the Person that shall) (i) be the
“entitlement holder” of any Permitted Investment that is a “security
entitlement” and (ii) maintain “control” of any Permitted Investment that is
either a “certificated security” or an “uncertificated security.” For purposes
of this Section 3.06(a), the terms “entitlement holder”, “security entitlement”,
“control”, “certificated security” and “uncertificated security” shall have the
meanings given such terms in Revised Article 8 (1994 Revision) of the UCC, and
“control” of any Permitted Investment by the Servicer shall constitute “control”
by a Person designated by, and acting on behalf of, the Trustee for purposes of
Revised Article 8 (1994 Revision) of the UCC. If amounts on deposit in an
Investment Account are at any time invested in a Permitted Investment payable on
demand, the Servicer shall:

(i) consistent with any notice required to be given thereunder, demand that
payment thereon be made on the last day such Permitted Investment may otherwise
mature hereunder in an amount at least equal to the lesser of (1) all amounts
then payable thereunder and (2) the amount required to be withdrawn on such
date; and

(ii) demand payment of all amounts due thereunder promptly upon determination by
the Servicer that such Permitted Investment would not constitute a Permitted
Investment in respect of funds thereafter on deposit in the Investment Account.

 

-52-



--------------------------------------------------------------------------------

Any amounts on deposit in the Central Account, the Impositions and Insurance
Reserve Sub-Account or any other Reserve Account shall be invested by the
Borrowers as permitted under the Mortgage Loan Documents.

(b) Whether or not the Servicer directs the investment of funds in the
Collection Account, interest and investment income realized on funds deposited
therein, to the extent of the Net Investment Earnings, if any, for such
Investment Account for each Certificate Collection Period, shall be for the sole
and exclusive benefit of the Servicer and shall be subject to its withdrawal in
accordance with Section 3.05(a).

(c) If the Servicer directs the investment of funds in the REO Account, interest
and investment income realized on funds deposited therein, to the extent of the
Net Investment Earnings, if any, for each Certificate Collection Period, shall
be for the sole and exclusive benefit of the Servicer and shall be subject to
its withdrawal in accordance with Section 3.16(b). If any loss shall be incurred
in respect of any Permitted Investment on deposit in any Investment Account
(other than a loss of what would otherwise have constituted investment
earnings), the Servicer shall promptly deposit therein from its own funds,
without right of reimbursement, no later than the Servicer Remittance Date
occurring on or after the date on which such loss was incurred, the amount of
the Net Investment Loss, if any, in respect of such Investment Account since the
prior Servicer Remittance Date. Notwithstanding any of the foregoing provisions
of this Section 3.06, no party shall be required under this Agreement to deposit
any loss on a deposit of funds in an Investment Account if such loss is incurred
solely as a result of the insolvency of the federal or state chartered
depository institution or trust company with which such deposit was maintained,
so long as such depository institution or trust company (i) was not an Affiliate
of such party and (ii) satisfied the conditions set forth in the definition of
Eligible Account at the time such deposit was made and also as of a date no
earlier than 30 days prior to the insolvency.

(d) Except as otherwise expressly provided in this Agreement, if any default
occurs in the making of any payment due under any Permitted Investment, or if a
default occurs in any other performance required under any Permitted Investment,
and the Servicer has not taken such action, the Trustee may, and, subject to
Section 8.02, upon the request of Holders of Certificates entitled to not less
than 25% of the Voting Rights allocated to any Class of Certificates, the
Trustee shall, take such action to enforce such payment or performance,
including the institution and prosecution of appropriate legal proceedings.

(e) Amounts on deposit in the Distribution Account shall remain uninvested.

(f) Notwithstanding the investment of funds in any Permitted Investments, for
purposes of the calculations hereunder, including the calculation of the
Available Trust Funds and the Servicer Remittance Amount, the amounts so
invested shall be deemed to remain on deposit in the applicable Investment
Account.

Section 3.07 Maintenance of Insurance Policies; Errors and Omissions and
Coverage. (a) The Servicer shall use reasonable efforts in accordance with the
Servicing Standard to cause the Borrowers to maintain all insurance coverage as
is required under the Loan Agreement subject to applicable law; provided that,
for purposes of determining whether the

 

-53-



--------------------------------------------------------------------------------

required insurance coverage is being maintained, the Servicer shall be entitled
to rely solely on a certification thereof, a report or other information
furnished to it by the Borrowers or the Manager, without any obligation to
investigate the accuracy or completeness (except where the Servicer has actual
knowledge that such report or other information is incomplete) of any
information set forth therein, and shall have no liability with respect thereto;
and provided, further, that, if the Loan Agreement permits the Lender to dictate
to the Borrowers the insurance coverage to be maintained on the Sites, the
Servicer shall impose such insurance requirements as are consistent with the
Servicing Standard and shall require that such insurance be obtained from
Qualified Insurers with Required Claims Paying Ratings. If and to the extent
that the Borrowers fail to maintain any such insurance coverage with respect to
any Site in accordance with the Mortgage Loan Documents, the Servicer shall
(subject to the provisos in the immediately preceding sentence) cause such
insurance to be maintained with Qualified Insurers that possess ratings not
lower than those that were required under the Mortgage Loan Documents; provided
that the Trustee, as mortgagee of record, has an insurable interest, the
maintenance of such insurance is consistent with the Servicing Standard. The
Servicer shall also cause to be maintained for an REO Property, in each case
with a Qualified Insurer that possesses the Required Claims-Paying Ratings at
the time such policy is purchased, the same types of insurance policies (to the
extent the Trustee as mortgagee has an insurable interest therein) providing
coverage in the same amounts and for the same types of risks as are required
under the Mortgage Loan Documents. All such insurance policies shall:
(i) contain a “standard” mortgagee clause, with loss payable to the Trustee and
to the Servicer for the benefit of the Trustee (in the case of insurance
maintained in respect of a Site); or (ii) shall name the Trustee as the insured,
with loss payable to the Trustee or to the Servicer for the benefit of the
Trustee (in the case of insurance maintained in respect of an REO Property). All
such insurance policies shall be issued by a Qualified Insurer, and, unless
prohibited by the Mortgages, may contain a deductible clause (not in excess of a
customary amount).

Any amounts collected by the Servicer under any such policies other than in
respect of any REO Property shall be applied in accordance with the Mortgage
Loan Documents and in respect of any REO Property shall be deposited in the REO
Account, subject to withdrawal pursuant to Section 3.16(c). Any cost incurred by
the Servicer in maintaining any such insurance shall not, for purposes hereof,
including calculating monthly distributions to Certificateholders, be added to
the Stated Principal Balance of the Mortgage Loan, notwithstanding that the
terms of the Mortgage Loan so permit; provided, however, that this provision is
in no way intended to affect amounts due and owing from the Borrowers under the
Mortgage Loan.

(b) If the Servicer shall obtain and maintain a blanket policy insuring against
hazard losses on the Sites or any REO Property, then, to the extent that such
policy (i) is obtained from a Qualified Insurer that possesses the Required
Claims-Paying Ratings, and (ii) provides protection equivalent to the individual
policies otherwise required, the Servicer shall conclusively be deemed to have
satisfied its obligation to cause hazard insurance to be maintained on such Site
or REO Property, as applicable, so covered, and the premium costs thereof shall
be, if and to the extent that they are specifically attributable either to a
specific Site during any period that the Borrowers have failed to maintain the
hazard insurance required under the Mortgage Loan in respect of such Site or to
a specific REO Property, a Servicing Advance reimbursable pursuant to and to the
extent permitted under Section 3.05(a); provided that, to the

 

-54-



--------------------------------------------------------------------------------

extent that such premium costs are attributable to properties other than such
Site and/or REO Property or are attributable to a Site as to which the hazard
insurance required under the Mortgage Loan is being maintained, they shall be
borne by the Servicer without right of reimbursement. Such a blanket policy may
contain a deductible clause (not in excess of a customary amount), in which case
the Servicer shall, if there shall not have been maintained on the Sites or REO
Properties, as applicable, a hazard insurance policy complying with the
requirements of Section 3.07(a), and there shall have been one or more losses
which would have been covered by such property specific policy (taking into
account any deductible clause that would have been permitted therein), promptly
deposit into the Collection Account from its own funds (without right of
reimbursement) the amount of such losses up to the difference between the amount
of the deductible clause in such blanket policy and the amount of any deductible
clause that would have been permitted under such property specific policy. The
Servicer agrees to prepare and present, on behalf of itself, the Trustee and the
Certificateholders, claims under any such blanket policy maintained by it in a
timely fashion in accordance with the terms of such policy.

If the Servicer shall cause the Sites or the REO Properties to be covered by a
master forced place insurance policy naming the Servicer, on behalf of the
Trustee as the loss payee, then to the extent that such policy (i) is obtained
from a Qualified Insurer that possesses the Required Claims-Paying Ratings and
(ii) provides protection equivalent to the individual policies otherwise
required, the Servicer shall conclusively be deemed to have satisfied its
obligation to cause such insurance to be maintained on the Sites or REO
Properties. If the Servicer shall cause the Sites as to which the Borrowers have
failed to maintain the required insurance coverage or the REO Properties to be
covered by such master forced place insurance policy, then the incremental costs
of such insurance applicable to the Sites or REO Properties (i.e., other than
any minimum or standby premium payable for such policy whether or not Sites or
REO Properties are covered thereby) paid by the Servicer shall constitute a
Servicing Advance. The Servicer shall, consistent with the Servicing Standard
and the terms of the Mortgage Loan Documents, pursue the Borrowers for the
amount of such incremental costs. All other costs associated with any such
master forced place insurance policy (including, any minimum or standby premium
payable for such policy) shall be borne by the Servicer without right of
reimbursement. Such master forced place insurance policy may contain a
deductible clause (not in excess of a customary amount), in which case the
Servicer shall, in the event that there shall not have been maintained on the
Sites or REO Properties, as the case may be, a policy otherwise complying with
the provisions of Section 3.07(a), and there shall have been one or more losses
which would have been covered by such property specific policy had it been
maintained, promptly deposit into the Collection Account from its own funds
(without right of reimbursement) the amount not otherwise payable under the
master forced place policy because of such deductible clause, to the extent that
any such deductible exceeds the deductible limitation that pertained to the
Mortgage Loan, or, in the absence of any such deductible limitation, the
deductible limitation which is consistent with the Servicing Standard.

(c) The Servicer shall at all times during the term of this Agreement keep in
force with Qualified Insurers that possess the Required Claims-Paying Ratings, a
fidelity bond providing coverage against losses that may be sustained as a
result of an officer’s or employee’s misappropriation of funds, which bond shall
be in such form and amount as would permit it to be a qualified Fannie Mae or
Freddie Mac seller-servicer of multifamily mortgage loans. Such fidelity bond
shall provide that it may not be canceled without 30 days’ prior written notice
to the Trustee.

 

-55-



--------------------------------------------------------------------------------

In addition, the Servicer shall at all times during the term of this Agreement
keep in force with Qualified Insurers that possess the Required Claims-Paying
Ratings, a policy or policies of insurance covering loss occasioned by the
errors and omissions of its officers and employees in connection with its
obligation to service the Mortgage Loan for which it is responsible hereunder,
which policy or policies shall be in such form and amount as would permit it to
be a qualified Fannie Mae or Freddie Mac seller-servicer of multifamily mortgage
loans. Such errors and omissions policy shall provide that it may not be
canceled without 30 days’ prior written notice to the Trustee.

Notwithstanding the foregoing, so long as the long-term unsecured debt
obligations of the Servicer are rated at least “A2” by Moody’s and “A” by Fitch
and “A” by S&P, the Servicer shall be allowed to provide self-insurance with
respect to its fidelity bond and errors and omissions policy. The coverage shall
be in the form and amount that would meet the servicing requirements of prudent
institutional commercial mortgage loan lenders and servicers. Coverage of the
Servicer under a policy or bond by the terms thereof obtained by an Affiliate of
the Servicer and providing the required coverage shall satisfy the requirements
of the first or second paragraph (as applicable) of this Section 3.07(c).

(d) Except to the extent provided in the penultimate paragraph of
Section 3.07(c), all insurance coverage required to be maintained under this
Section 3.07 shall be obtained from Qualified Insurers. Notwithstanding anything
to the contrary set forth in paragraphs 3.07(a) and 3.07(b), the Servicer shall
have no obligations under such paragraphs at anytime that the Borrowers are
maintaining self insurance as permitted under the Mortgage Loan Documents.

Section 3.08 Enforcement of Alienation Clauses. In the event of any intent of,
or request on the part of, a Borrower or Guarantor under the Mortgage Loan or
any principal of such Borrower or Guarantor in connection with the transfer or
further encumbrance of a Site or the transfer of an interest in such Borrower,
the Servicer, on behalf of the Trustee as the mortgagee of record, shall
evaluate any right to transfer and, subject to Section 3.24 and the terms of the
Mortgage Loan Documents, shall enforce the restrictions contained in the
Mortgages on transfers or further encumbrances of the Sites and on transfers of
interests in any Borrower, unless the Servicer has determined, in its
reasonable, good faith judgment, that waiver of such restrictions would be in
accordance with the Servicing Standard; provided, however, that the Servicer
shall not waive any such material right it has, or grant any consent it is
otherwise entitled to withhold with respect thereto, unless it has received
Rating Agency Confirmation.

In making the determination that the waiver of a “due-on-sale” or
“due-on-encumbrance” clause is in accordance with the Servicing Standard, the
Servicer shall, among other things, take into account, subject to the Servicing
Standard and the related Mortgage Loan Documents, any increase in taxes (based
on a fully assessed number calculated off of the proposed purchase price) as a
result of the transfer. The Servicer shall compute the Debt Service Coverage
Ratio under the Mortgage Loan as of the end of the most recent calendar quarter
and using the proposed purchase price and shall provide copies of the results of
such calculation to each Rating Agency showing a comparison of the recalculated
Debt Service Coverage Ratio versus the Debt Service Coverage Ratio as of the end
of the most recent calendar quarter.

 

-56-



--------------------------------------------------------------------------------

If the Servicer (i) collects an assumption fee in connection with any transfer
or proposed transfer of any interest in a Borrower or any Site and (ii) fails to
collect from such Borrower or the related transferee (or waives the collection
of) any fees, expenses or costs associated with that transfer or proposed
transfer which are required to be paid by such Borrower or related transferee,
under the terms of the Mortgage Loan Documents, then the Servicer shall apply
the assumption fee (but only up to the extent of such fee collected) to first
cover any such fees, expenses or costs that would otherwise be payable from or
reimbursable out of the Trust Fund, and only the portion of such assumption fee
remaining after payment of such fees, expenses and costs shall be payable to the
Servicer as additional compensation under Section 3.11; and provided, further,
that the Servicer shall (to the extent permitted under the Mortgage Loan
Documents) demand that the Borrower pay all fees, costs and expenses with
respect to such transfer unless the Servicer determines that such collection of
any such fees, costs and expenses would violate the Servicing Standard.

Section 3.09 Realization upon Defaulted Mortgage Loan. (a) The Servicer on
behalf of the Trustee shall exercise reasonable efforts, consistent with the
Servicing Standard and subject to Sections 3.09(b), 3.09(c) and 3.24, to
foreclose upon or otherwise comparably convert the ownership of the Equity
Interests of any of all of the Borrowers, the Guarantor and/or any Site or Sites
if an Event of Default under the Mortgage Loans has occurred and the Servicer
determines in accordance with the Servicing Standard that such foreclosure would
be in the best interest of the Certificateholders. However, upon a determination
by the Servicer that it has made a Nonrecoverable Advance or that any proposed
Advance, if made, would constitute a Nonrecoverable Advance (and upon delivery
by the Servicer of an officer’s certificate evidencing such determination and
the required supporting materials), the Servicer may proceed to foreclosure
following an Event of Default without Certificateholder consent and
notwithstanding a prior direction from the Controlling Class Representative if
the Servicer determines, in accordance with the Servicing Standard, that
foreclosure would be in the best interest of the Certificateholders (taken as a
whole). Without limiting the rights of the Servicer described in the preceding
sentence, the Servicer shall promptly commence foreclosure following the
Maturity Date of any Component of the Mortgage Loan then outstanding, unless
directed otherwise by Holders of the Certificates representing 100% of the
Voting Rights.

(b) Notwithstanding the foregoing provisions of this Section 3.09, the Servicer
shall not cause the Trust to obtain title to a Site or any equity interest
pledged to it by the Pledge Agreement or Parent Pledge Agreement, in each case,
by foreclosure, deed in lieu of foreclosure or otherwise, or take any other
action with respect to such Site or equity interest, if, as a result of any such
action, the Trustee, on behalf of the Certificateholders, could, in the
reasonable, good faith judgment of the Servicer, exercised in accordance with
the Servicing Standard, be considered to hold title to, to be a
“mortgagee-in-possession” of, or to be an “owner” or “operator” of such Site
within the meaning of CERCLA or any comparable law, unless:

(i) the Servicer has previously determined in accordance with the Servicing
Standard, based on a Phase I Environmental Assessment of the related Site
conducted by

 

-57-



--------------------------------------------------------------------------------

an Independent Person who regularly conducts Phase I Environmental Assessments
and performed during the 12-month period preceding any such acquisition of title
or other action, that such Site is in compliance with applicable Environmental
Laws and regulations and there are no circumstances or conditions present at
such Site relating to the use, management or disposal of Hazardous Materials for
which investigation, testing, monitoring, containment, clean-up or remediation
could be required under any applicable Environmental Laws and regulations; or

(ii) in the event that the determination described in clause (b)(i) above cannot
be made, the Servicer has previously determined, in accordance with the
Servicing Standard, on the same basis as described in clause (b)(i) above, that
it would maximize the recovery to the Certificateholders on a present value
basis (the relevant discounting of anticipated collections that will be
distributable to Certificateholders to be performed at the weighted average of
the Component Rates of the Components of the Mortgage Loan (weighted on the
basis of the Component Principal Balances of such Components)) to cause the
Trust Fund to acquire title to or possession of such Site and to take such
remedial, corrective and/or other further actions as are necessary to bring such
Site into material compliance with applicable Environmental Laws and regulations
and to address appropriately any of the circumstances and conditions referred to
in clause (b)(i) above.

Any such determination by the Servicer contemplated by clause (i) or clause (ii)
of the preceding paragraph shall be evidenced by an Officer’s Certificate to
such effect delivered to the Trustee and the Controlling Class Representative,
specifying all of the bases for such determination, such Officer’s Certificate
to be accompanied by all related environmental reports. The cost of such Phase I
Environmental Assessment shall be advanced by the Servicer; provided, however,
that the Servicer shall not be obligated in connection therewith to advance any
funds which, if so advanced, would constitute a Nonrecoverable Servicing
Advance. Amounts so advanced shall be subject to reimbursement as Servicing
Advances in accordance with Section 3.05(a). The Servicer shall not be obligated
to advance the cost of any remedial, corrective or other further action
contemplated by clause (ii) of the preceding paragraph; such costs shall be
payable out of the Collection Account pursuant to Section 3.05.

(c) If neither of the conditions set forth in clause (i) and clause (ii) of the
first sentence of Section 3.09(b) has been satisfied with respect to a Site
securing the Mortgage Loan, then (subject to Section 3.24) the Servicer shall
take such action as is in accordance with the Servicing Standard (other than
proceeding against such Site) and, at such time as it deems appropriate, may, on
behalf of the Trust, release all or a portion of such Site from the lien of the
applicable Mortgage or security interest.

(d) The Servicer shall report to the Trustee and the Controlling Class
Representative monthly in writing as to any actions taken by the Servicer with
respect to the Sites as to which neither of the conditions set forth in
clauses (i) and (ii) of the first sentence of Section 3.09(b) has been
satisfied, in each case until the earlier to occur of satisfaction of either of
such conditions, release of the lien of the applicable Mortgage or security
interest on such Site and the Mortgage Loan’s ceasing to be a Specially Serviced
Mortgage Loan.

 

-58-



--------------------------------------------------------------------------------

(e) The Servicer shall have the right to determine, in accordance with the
Servicing Standard, the advisability of seeking to obtain a deficiency judgment
if the state in which a Site is located and the terms of the Mortgage Loan
permit such an action and shall, in accordance with the Servicing Standard, seek
such deficiency judgment if it deems advisable.

(f) The Servicer shall prepare and timely file information returns with respect
to the receipt of mortgage interest received in a trade or business from
individuals, reports of foreclosures and abandonments of a Site and information
returns relating to cancellation of indebtedness income with respect to such
Site required by Sections 6050H, 6050J and 6050P of the Code and shall deliver
to the Trustee copies of such reports as filed. Such information returns and
reports shall be in form and substance sufficient to meet the reporting
requirements imposed by Sections 6050H, 6050J and 6050P of the Code.

(g) As soon as the Servicer makes a Final Recovery Determination with respect to
the Mortgage Loan or an REO Property, it shall promptly notify the Trustee and
the Controlling Class Representative. The Servicer shall maintain accurate
records, prepared by a Servicing Officer, of each such Final Recovery
Determination (if any) and the basis thereof. Each such Final Recovery
Determination (if any) shall be evidenced by an Officer’s Certificate delivered
to the Trustee no later than the third Business Day following such Final
Recovery Determination.

Section 3.10 Trustee to Cooperate; Release of Mortgage File. (a) Upon the
payment in full of the Mortgage Loan, or the receipt by the Servicer of a
notification that payment in full shall be escrowed in a manner customary for
such purposes, the Servicer shall promptly so notify the Trustee and the
applicable Custodian appointed on its behalf and request delivery to it or its
designee of the Mortgage File (such notice and request to be effected by
delivering to the Trustee or the applicable Custodian appointed on its behalf a
Request for Release in the form of Exhibit D attached hereto, which Request for
Release shall be accompanied by the form of any release or discharge to be
executed by the Trustee or the applicable Custodian appointed on its behalf and
shall include a statement to the effect that all amounts received or to be
received in connection with such payment which are required to be deposited in
the Collection Account pursuant to Section 3.04(a) have been or will be so
deposited). Upon receipt of such Request for Release, the Trustee or the
applicable Custodian appointed on its behalf shall promptly release, or cause
any related Custodian to release, the Mortgage File to the Servicer or its
designee and shall deliver to the Servicer or its designee such accompanying
release or discharge, duly executed. Customary expenses incurred in connection
with any instrument of satisfaction or deed of reconveyance shall not be
chargeable to the Collection Account or the Distribution Account.

(b) If from time to time, and as appropriate for servicing or foreclosure of the
Mortgage Loan, the Servicer shall otherwise require the Mortgage File (or any
portion thereof), then, upon request of the Servicer and receipt from the
Servicer of a Request for Release in the form of Exhibit D attached hereto
signed by a Servicing Officer thereof, the Trustee or the applicable Custodian
appointed on its behalf shall release, or cause any related Custodian to
release, such Mortgage File (or portion thereof) to the Servicer or its
designee. Upon return of such Mortgage File (or portion thereof) to the Trustee
or the related Custodian, or upon the Servicer’s delivery to the Trustee of an
Officer’s Certificate stating that (i) the Mortgage Loan

 

-59-



--------------------------------------------------------------------------------

was liquidated and all amounts received or to be received in connection with
such liquidation that are required to be deposited into the Collection Account
pursuant to Section 3.04(a) have been or will be so deposited or (ii) a Site has
been converted to an REO Property, a copy of the Request for Release shall be
returned by the Trustee or the applicable Custodian appointed on its behalf to
the Servicer.

(c) Within five (5) Business Days of the Servicer’s request therefor (or, if the
Servicer notifies the Trustee of an exigency, within such shorter period as is
reasonable under the circumstances), the Trustee shall execute and deliver to
the Servicer, in the form supplied to the Trustee by the Servicer, any court
pleadings, requests for trustee’s sale or other documents reasonably necessary
to the foreclosure or trustee’s sale in respect of a Site or to any legal action
brought to obtain judgment against a Borrower, the Guarantor, or the Parent
Guarantor, as the case may be, on the Mortgage Notes or a Mortgage or in respect
of the Guaranty, Parent Guaranty, Pledge Agreement or the Parent Pledge
Agreement or to obtain a deficiency judgment, or to enforce any other remedies
or rights provided by the Mortgage Notes, a Mortgage, the Guaranty, Parent
Guaranty, Pledge Agreement or the Parent Pledge Agreement or otherwise available
at law or in equity or to defend any legal action or counterclaim filed against
the Trust or the Servicer; provided that, the Trustee may alternatively execute
and deliver to the Servicer, in the form supplied to the Trustee by the
Servicer, a limited power of attorney issued in favor of the Servicer and
empowering the Servicer to execute and deliver any or all of such pleadings or
documents on behalf of the Trustee (provided, however, the Trustee shall not be
liable for any misuse of such power of attorney by the Servicer). Together with
such pleadings or documents (or such power of attorney empowering the Servicer
to execute the same on behalf of the Trustee), the Servicer shall deliver to the
Trustee an Officer’s Certificate requesting that such pleadings or documents (or
such power of attorney empowering the Servicer to execute the same on behalf of
the Trustee) be executed by the Trustee and certifying as to the reason such
pleadings or documents are required and that the execution and delivery thereof
by the Trustee (or by the Servicer on behalf of the Trustee) will not invalidate
or otherwise affect the lien of the Mortgages, or the security interest granted
in any pledge, except for the termination of such a lien upon completion of the
foreclosure or trustee’s sale.

(d) The Servicer is authorized to execute and deliver, on behalf of the Trustee,
one or more limited powers of attorney in favor of the Manager relating to
subordination, non-disturbance and attornment agreements for lessees at the
Sites in substantially the form attached to the Loan Agreement or in such other
form as may be approved by the Servicer in accordance with the Servicing
Standard.

Section 3.11 Servicing and Special Servicing Compensation; Interest on and
Reimbursement of Servicing Advances; Payment of Certain Expenses; Obligations of
the Trustee Regarding Back-up Servicing Advances. (a) As compensation for its
activities hereunder, the Servicer shall be entitled to receive the Servicing
Fee. The Servicing Fee shall accrue on a 30/360 Basis during each Mortgage Loan
Accrual Period at the Servicing Fee Rate on the aggregate Component Principal
Balance of all Components of the Mortgage Loan (without giving effect to any
Value Reduction Amounts that may be applied to any Components of the Mortgage
Loan) at the beginning of such Mortgage Loan Accrual Period. The Servicing Fee
shall cease to accrue if a Liquidation Event occurs in respect of the Mortgage
Loan. The Servicing Fee shall be payable monthly pursuant to Section 3.05(a).

 

-60-



--------------------------------------------------------------------------------

After termination or resignation of BNY as Servicer, BNY shall not have any
rights under this Agreement except as set forth in this Section 3.11, the final
sentence of Section 6.03, and Sections 7.01 and 7.02.

Subject to the Servicer’s right to employ Sub-Servicers, the right to receive
the Servicing Fee may not be transferred in whole or in part except pursuant to
this Section 3.11 and in connection with the transfer of all of the Servicer’s
responsibilities and obligations under this Agreement.

(b) The Servicer shall be entitled to receive the following items as additional
servicing compensation (such items, collectively, the “Additional Servicing
Compensation”): (i) any and all application fees for a consent, approval or
other action of the Lender; and (ii) any assumption fees, modification fees,
consent fees, release fees, waiver fees, audit confirmation, lease renewal and
modification fees and other similar fees (other than any fees payable to
Certificateholders pursuant to the Mortgage Loan Documents).

(c) As compensation for its activities hereunder, the Servicer shall be entitled
to receive monthly the Special Servicing Fee with respect to the Mortgage Loan
when it is a Specially Serviced Mortgage Loan. The Special Servicing Fee will be
earned with respect to the Mortgage Loan for so long as it is a Specially
Serviced Mortgage Loan, will be calculated on a 30/360 Basis and accrue at the
Special Servicing Fee Rate on the aggregate Component Principal Balance of all
Components of the Mortgage Loan (without giving effect to any Value Reduction
Amounts that may be applied to any Component of the Mortgage Loan) at the
beginning of each Mortgage Loan Accrual Period and be payable pursuant to
Section 3.05(a). The Special Servicing Fee shall cease to accrue as of the date
a Liquidation Event occurs in respect of the Mortgage Loan or as of the date the
Mortgage Loan becomes a Worked-out Mortgage Loan. Earned but unpaid Special
Servicing Fees shall be payable monthly out of general collections on the
Mortgage Loan and any REO Property on deposit in the Collection Account and/or
the REO Account pursuant to Section 3.05(a).

As further compensation for its activities hereunder, if a Servicing Transfer
Event occurs as a result of an Event of Default that is declared under the
Mortgage Loan Documents, the Servicer shall be entitled to receive the Workout
Fee with respect to the Mortgage Loan when it is a Worked-out Mortgage Loan;
provided that no Workout Fee shall be payable from, or based upon the receipt
of, Liquidation Proceeds, or out of any Insurance Proceeds or Condemnation
Proceeds. The Workout Fee shall be payable out of and shall be calculated by
application of the Workout Fee Rate to any portion of the Available Trust Funds
that would otherwise (without regard to payment of the Workout Fee) be applied
to payment of the principal or interest accrued on any Subclass of Certificates
but only for so long as the Mortgage Loan remains a Worked-out Mortgage Loan.
The Workout Fee will cease to be payable if a Servicing Transfer Event occurs
with respect thereto or if a Site becomes an REO Property; provided that a new
Workout Fee would become payable if and when the Mortgage Loan again became a
Worked-out Mortgage Loan. If the Servicer is terminated, including pursuant to
Section 6.06, or resigns in accordance with Section 6.04, it shall retain the
right to receive any and all Workout Fees payable in respect of the Mortgage
Loan that became a Worked-out Mortgage Loan during the period that it acted as
Servicer and that was still a Worked-out Mortgage Loan at the time of such
termination or resignation or if such Mortgage Loan would have been a Worked-out

 

-61-



--------------------------------------------------------------------------------

Mortgage Loan at the time of termination or resignation but for the payment of
three Monthly Payment Amounts (and the successor Servicer shall not be entitled
to any portion of such Workout Fees), in each case until the Workout Fee for any
such loan ceases to be payable in accordance with the preceding sentence.

As further compensation for its activities hereunder, the Servicer shall also be
entitled to receive a Liquidation Fee with respect to the Mortgage Loan when it
is a Specially Serviced Mortgage Loan or any REO Property as to which it
receives any Liquidation Proceeds (other than in connection with the purchase of
an REO Property by the Servicer pursuant to Section 3.18). The Liquidation Fee
shall be payable out of, and shall be calculated by application of the
applicable Liquidation Fee Rate to, any Net Liquidation Proceeds received or
collected in respect thereof. The Liquidation Fee will not be payable if the
Mortgage Loan becomes a Worked-out Mortgage Loan. Notwithstanding anything
herein to the contrary, no Liquidation Fee will be payable in connection with
the receipt of, or out of, Liquidation Proceeds collected as a result of the
purchase or other acquisition of the Mortgage Loan or an REO Property described
in the parenthetical to the first sentence of this paragraph.

As further compensation for its activities hereunder, the Servicer shall also be
entitled to receive a processing fee (the “Release/Substitution Fee”), to the
extent paid by the Borrower, equal to $1,000 plus reimbursement of all
reasonable expenses related to each requested or permitted Site disposition,
termination (including a Ground Lease termination or conversion of any Mortgaged
Site from one type of ownership interest to another type of ownership interest)
or substitution made in accordance with the Loan Agreement.

As further compensation for its activities hereunder, the Servicer shall also be
entitled to receive a processing fee (the “Acquisition Fee”), to the extent paid
by the Borrower, equal to $1,000 plus reimbursement of all reasonable
out-of-pocket costs and expenses related to each requested or permitted addition
of any Site.

The Servicer’s right to receive the Special Servicing Fee, the Workout Fee, the
Liquidation Fee, the Release/Substitution Fee and/or the Acquisition Fee may not
be transferred in whole or in part except in connection with the transfer of all
of the Servicer’s responsibilities and obligations under this Agreement.

(d) The Servicer shall be required (subject to Section 3.11(g) below) to pay out
of its own funds all expenses incurred by it in connection with its servicing
activities hereunder (including, without limitation, payment of any amounts due
and owing to any of Sub-Servicers retained by it (including, except as provided
in Section 3.22, any termination fees) and the premiums for any blanket policy
or the standby fee or similar premium, if any, for any master force place policy
obtained by it insuring against hazard losses pursuant to Section 3.07(b)), if
and to the extent that such expenses are not Servicing Advances or other
expenses payable directly out of the Collection Account pursuant to Section 3.05
or otherwise, any Reserve Accounts or the REO Account, and the Servicer shall
not be entitled to reimbursement for any such expense incurred by it except as
expressly provided in this Agreement.

(e) If the Servicer is required under this Agreement to make a Servicing
Advance, but does not do so within ten (10) days after such Advance is required
to be made (or

 

-62-



--------------------------------------------------------------------------------

such shorter period as would prevent a lapse in insurance or a foreclosure or
forfeiture of a Site or the Mortgage Loan, as applicable), the Trustee shall, if
it has actual knowledge of such failure on the part of the Servicer give notice
of such failure to the Servicer. If such Advance is not made by the Servicer
within three (3) Business Days after such notice, then (subject to
Section 3.11(g) below) the Trustee shall make such Advance on the following
Business Day.

(f) The Servicer and the Trustee shall each be entitled to receive interest at
the Prime Rate in effect from time to time, accrued on the amount of each
Servicing Advance made thereby (with its own funds), for so long as such
Servicing Advance is outstanding. Such interest with respect to any Servicing
Advance shall be payable as provided in Section 3.05(a). The Servicer shall
reimburse itself or the Trustee, as appropriate, for any Servicing Advance made
by any such Person as soon as practicable pursuant to Section 3.05(a).

(g) The Servicer shall be entitled to receive the Servicer Termination Fee in
connection with any termination of the Servicer pursuant to Section 6.06.

(h) Notwithstanding anything to the contrary set forth herein, none of the
Servicer or the Trustee shall be required to make any Servicing Advance that it
determines in its reasonable good faith judgment would constitute a
Nonrecoverable Servicing Advance. The determination by any Person with an
obligation hereunder to make Servicing Advances that it has made a
Nonrecoverable Servicing Advance or that any proposed Servicing Advance, if
made, would constitute a Nonrecoverable Servicing Advance, shall be made by such
Person in its reasonable good faith judgment and shall be evidenced by an
Officer’s Certificate delivered promptly to the Depositor and the Trustee
(unless it is the Person making such determination), which shall provide a copy
thereof to the Controlling Class Representative, setting forth the basis for
such determination, accompanied by any other information or reports that the
Person making such determination may have obtained and that support such
determination, the cost of which reports shall be a Servicing Advance. In making
any nonrecoverability determination as described above, the relevant Person may
consider only the obligations of the Borrowers, the Parent Guarantor and the
Guarantor under the terms of the Mortgage Loan Documents as they may have been
modified, the related Sites in “as is” or then-current condition and the timing
and availability of anticipated cash flows as modified by such Person’s
assumptions regarding the possibility and effect of future adverse changes,
together with such other factors, including but not limited to, an estimate of
future expenses, timing of recovery, the inherent risk of a protracted period to
complete liquidation and the potential inability to liquidate collateral as a
result of intervening creditor claims or of a bankruptcy proceeding impacting
the Borrowers, the Guarantor or the Parent Guarantor, and the effect thereof on
the existence, validity and priority of any security interest encumbering the
Sites and the related collateral, the direct and indirect Equity Interests in
the Borrowers and the Guarantor, available cash in the Collection Account and
the net proceeds derived from any of the foregoing, or otherwise due to
restrictions contained herein. The relevant Person may update or change its
nonrecoverability determination at any time. Any such determination will be
conclusive and binding on the Trustee and Certificateholders so long as it was
made in accordance with the Servicing Standard. Notwithstanding the foregoing,
the Trustee shall be entitled to rely conclusively on any determination of
nonrecoverability that may have been made by the Servicer with respect to a
particular Servicing Advance. A copy of any such Officer’s Certificates (and
accompanying information) of the Trustee shall also be promptly delivered to the
Servicer.

 

-63-



--------------------------------------------------------------------------------

Section 3.12 Property Inspections. The Servicer shall perform or cause to be
performed (through the Manager, so long as the Management Agreement has not been
terminated, or, if the Management Agreement has been terminated, by any other
Person selected by the Servicer in accordance with the Servicing Standard) a
physical inspection of not less than 100 of the Mortgaged Sites once during each
two-year period commencing in October, 2007 and each biannual anniversary
thereof, with the identity of the Mortgaged Sites inspected during any 12-month
period to be selected by the Servicer on a random basis; provided that any
inspection of a Mortgaged Site that was inspected during either of the two
immediately preceding biannual periods will not be counted towards the
100-Mortgaged Site requirement. The Servicer shall prepare or cause to be
prepared (through the Manager, so long as the Management Agreement has not been
terminated, or, if the Management Agreement has been terminated, by any other
Person selected by the Servicer in accordance with the Servicing Standard) a
written report of each such inspection performed by it or on its behalf that
sets forth in detail the condition of the Sites and that specifies the
occurrence or existence of any of the following: (i) any sale, transfer or
abandonment of a Site or (ii) any material change in the condition, occupancy or
value of a Site. Each such report shall be in the form attached hereto as
Exhibit H or such other form as may be agreed upon by the Servicer and the
Trustee. The Servicer shall deliver, upon request, to the Trustee and each
Rating Agency a copy (or image in suitable electronic media) of each such
written report prepared by it within 60 days of completion of the related
inspection. The reasonable cost of the annual inspections by the Servicer
referred to in the first sentence of this Section 3.12 shall be an expense of
the Manager if performed by the Manager and otherwise shall be an expense of the
Borrowers (to be reimbursed, if not by the Borrowers, as an Additional Trust
Fund Expense in accordance with the requirements hereof).

Section 3.13 Annual Statement as to Compliance. The Servicer shall deliver to
the Trustee, on or before April 30th of each year, beginning in 2008, at its own
expense, among others, a certificate signed by an officer of the Servicer (the
“Annual Performance Certification”), to the effect that, to the best knowledge
of such officer, the Servicer (i) has fulfilled its obligations under this
Agreement in all material respects throughout the preceding calendar year or
portion thereof, during which the Certificates were outstanding (and if it has
not so fulfilled certain of such obligations, specifying the details thereof)
and (ii) has received no written notice regarding the qualification, or
challenging the status, of the Trust Fund as described in Section 2.07 from the
IRS or any other governmental agency or body (or, if it has received any such
notice, specifying the details thereof).

Section 3.14 Reports by Independent Public Accountants. On or before March 20th
of each year, beginning in 2008, the Servicer, at its expense, shall cause a
firm of independent public accountants that is a member of the American
Institute of Certified Public Accountants (“AICPA”) to furnish a statement (the
“Annual Accountant’s Report”) to the Depositor, the Controlling Class
Representative, the Rating Agencies and the Trustee to the effect that (i) it
has obtained a letter of representation regarding certain matters from the
management of the Servicer that includes an assertion that the Servicer has
complied with certain minimum mortgage loan servicing standards (to the extent
applicable to commercial mortgage loans), identified in the Uniform Single
Attestation Program for Mortgage Bankers established by the Mortgage Bankers
Association of America, with respect to the servicing of commercial mortgage
loans during the most recently completed calendar year, and (ii) on the basis of
an examination conducted by such firm in accordance with established criteria,
that such

 

-64-



--------------------------------------------------------------------------------

representation is fairly stated in all material respects, subject to such
exceptions and other qualifications as may be appropriate. In rendering such
report, the firm may rely, as to matters relating to the direct servicing of
commercial mortgage loans by sub-servicers, upon comparable reports of firms of
independent public accountants that are members of the AICPA rendered on the
basis of examinations conducted in accordance with the same standards, within
one year of the report with respect to those sub-servicers.

Section 3.15 Access to Certain Information. Subject to Section 4.06, the
Servicer shall provide or cause to be provided to the Trustee, the Controlling
Class Representative and the Rating Agencies, and to the OTS, the FDIC, and any
other federal or state banking or insurance regulatory authority that may
exercise authority over any Certificateholder, access to any documentation
regarding the Mortgage Loan and the other assets of the Trust Fund that are
within its control which may be required by this Agreement or by applicable law,
except to the extent that (i) such documentation is subject to a claim of
privilege under applicable law that has been asserted by the Certificateholders
and of which the Servicer has received written notice or (ii) the Servicer is
otherwise prohibited from making such disclosure under applicable law, or may be
subject to liability for making such disclosure in the opinion of the counsel
for the Servicer (which counsel may be a salaried employee of the Servicer).
Such access shall be afforded without charge but only upon reasonable prior
written request and during normal business hours (a) at the offices of the
Servicer designated by it or (b) alternatively the Servicer may send copies by
first class mail of the requested information to the address designated in the
written request of the requesting party. However, the Servicer may charge for
any copies requested by said Persons. The Servicer shall be permitted to affix a
reasonable disclaimer to any information provided by it pursuant to this
Section 3.15.

Nothing herein shall be deemed to require the Servicer to confirm, represent or
warrant the accuracy of (or to be liable or responsible for) any other Person’s
information or report, including any communication from any Borrower, the
Guarantor, the Parent Guarantor or the Manager.

The Servicer shall produce the reports required of it under this Agreement;
provided, however, that the Servicer shall not be required to produce any ad hoc
non-standard written reports with respect to the Mortgage Loan or the Sites. In
the event the Servicer elects to provide such non-standard reports, it may
require the Person requesting such report (other than a Rating Agency or the
Trustee) to pay a reasonable fee to cover the costs of the preparation thereof.
Any transmittal of information hereunder, or with respect to the Mortgage Loan
or the Sites, by the Servicer to any Person other than the Trustee, the Rating
Agencies or the Depositor shall be accompanied by a letter from the Servicer
containing the following provision:

By receiving the information set forth herein, you hereby acknowledge and agree
that the United States securities laws restrict any person who possesses
material, non-public information regarding the Trust which issued American Tower
Trust I, Commercial Mortgage Pass-Through Certificates or AT Parent or any of
its subsidiaries from purchasing or selling such Certificates or any securities
of AT Parent in circumstances where the other party to the transaction is not
also in possession of such

 

-65-



--------------------------------------------------------------------------------

information. You also acknowledge and agree that such information is being
provided to you for the purposes of, and such information may be used only in
connection with, evaluation by you or another Certificateholder, Certificate
Owner or prospective purchaser of such Certificates or beneficial interest
therein.

The Servicer may make available by electronic media and bulletin board service
certain information and may make available by electronic media or bulletin board
service (in addition to making such information available as provided herein)
any reports or information that the Servicer is required to provide pursuant to
this Agreement.

Section 3.16 Title to REO Property; REO Account. (a) If title to any REO
Property is acquired, the deed or certificate of sale shall be issued to the
Trustee or its nominee on behalf of the Certificateholders. The Servicer shall
act in accordance with the Servicing Standard to liquidate such REO Property on
a timely basis in accordance with, and subject to the terms and conditions of,
Section 3.18.

(b) The Servicer shall segregate and hold all funds collected and received in
connection with an REO Property separate and apart from its own funds and
general assets. If a REO Acquisition shall occur, the Servicer shall establish
and maintain one or more accounts (collectively, the “REO Account”), to be held
on behalf of the Trustee in trust for the benefit of the Certificateholders, for
the retention of revenues and other proceeds derived from each REO Property.
Each account that constitutes the REO Account shall be an Eligible Account. The
Servicer shall deposit, or cause to be deposited, in the REO Account, upon
receipt, all REO Revenues, Insurance Proceeds, Condemnation Proceeds and
Liquidation Proceeds received in respect of an REO Property. Funds in the REO
Account may be invested in Permitted Investments in accordance with
Section 3.06. The Servicer shall be entitled to make withdrawals from the REO
Account to pay itself, as additional servicing compensation in accordance with
Section 3.11(c), interest and investment income earned in respect of amounts
held in the REO Account as provided in Section 3.06(b) (but only to the extent
of the Net Investment Earnings, if any, with respect to the REO Account for any
Certificate Collection Period). The Servicer shall deposit into the REO Account
the amount of any Net Investment Losses thereon as and to the extent provided in
Section 3.06(b). The Servicer shall give notice to the other parties hereto of
the location of the REO Account when first established and of the new location
of the REO Account prior to any change thereof.

(c) The Servicer shall withdraw from the REO Account funds necessary for the
proper operation, management, maintenance, leasing and disposition of any REO
Property. At or before 2:00 p.m. (New York City time) on the Business Day
following each Due Date, the Servicer shall withdraw from the REO Account and
deposit into the Collection Account the aggregate of all amounts received in
respect of each REO Property after the preceding Due Date, net of any
withdrawals made out of such amounts pursuant to Section 3.17(b); provided that
the Servicer may retain in the REO Account such portion of such proceeds and
collections as may be necessary to maintain a reserve of sufficient funds for
the proper operation, management, leasing, maintenance and disposition of the
related REO Property (including, without limitation, the creation of a
reasonable reserve for repairs, replacements, necessary capital improvements and
other related expenses), such reserve not to exceed an amount sufficient to
cover such items reasonably expected to be incurred during the following
twelve-month period.

 

-66-



--------------------------------------------------------------------------------

(d) The Servicer shall keep and maintain separate records, on a
property-by-property basis, for the purpose of accounting for all deposits to,
and withdrawals from, the REO Account pursuant to Section 3.16(b) or (c).

Section 3.17 Management of REO Properties. (a) Subject to Section 3.16(b), the
Servicer’s decision as to how an REO Property shall be managed and operated
shall be in accordance with the Servicing Standard. The Servicer may, consistent
with the Servicing Standard, engage an independent contractor to manage and
operate any REO Property, the cost of which independent contractor shall be paid
out of funds available for such purpose pursuant to Section 3.05(a)(ix). To the
extent such funds are not sufficient to pay such cost in full, such cost shall
be paid by the Servicer, and shall be reimbursable to the Servicer, as a
Servicing Advance. Both the Servicer and the Trustee may consult with counsel
knowledgeable in such matters at (to the extent reasonable) the expense of the
Trust in connection with determinations required under this Section 3.17(a).
Neither the Servicer nor the Trustee shall be liable to the Certificateholders,
the Trust, the other parties hereto or each other for errors in judgment made in
good faith in the reasonable exercise of their discretion or in reasonable and
good faith reliance on the advice of knowledgeable counsel while performing
their respective responsibilities under this Section 3.17(a). Nothing in this
Section 3.17(a) is intended to prevent the sale of an REO Property pursuant to
the terms and subject to the conditions of Section 3.18.

(b) The Servicer shall have full power and authority to do any and all things in
connection therewith as are consistent with the Servicing Standard and,
consistent therewith, shall withdraw from the REO Account, to the extent of
amounts on deposit therein with respect to the related REO Property, funds
necessary for the proper operation, management, maintenance and disposition of
such REO Property, including:

(i) all insurance premiums due and payable in respect of such REO Property;

(ii) all real estate taxes and assessments in respect of such REO Property that
may result in the imposition of a lien thereon;

(iii) any ground rents in respect of such REO Property; and

(iv) all costs and expenses necessary to maintain, lease, sell, protect, manage,
operate and restore such REO Property.

To the extent that amounts on deposit in the REO Account in respect of the
related REO Property are insufficient for the purposes set forth in the
preceding sentence with respect to such REO Property, the Servicer shall make
Servicing Advances in such amounts as are necessary for such purposes unless (as
evidenced in the manner contemplated by Section 3.11(g)) the Servicer
determines, in its reasonable good faith judgment that such payment would be a
Nonrecoverable Servicing Advance.

Section 3.18 Sale of REO Property. (a) The Servicer or the Trustee may sell, or
permit the sale of, an REO Property only (i) on the terms and subject to the
conditions set forth in this Section 3.18 and (ii) as otherwise expressly
provided in or contemplated by Section 9.01 of this Agreement.

 

-67-



--------------------------------------------------------------------------------

(b) The Servicer shall use its best efforts, consistent with the Servicing
Standard, to solicit offers for an REO Property at a time and in a manner that
is consistent with the Servicing Standard and will be reasonably likely to
realize a fair price on a timely basis as required by Section 3.16(a). The
Servicer may sell REO Properties individually, in groups of one or more REO
Properties or all of the REO Properties together (including through a sale of
the Equity Interests of one or more of the Borrowers or the Guarantor), in each
case as the Servicer may determine to be appropriate in accordance with the
Servicing Standard to maximize the proceeds thereof. Subject to Section 3.18(c)
and Section 3.24, the Servicer shall accept the highest cash offer received from
any Person that constitutes a fair price for such REO Property or Properties so
offered for sale. If the Servicer reasonably believes that it will be unable to
realize a fair price (determined pursuant to Section 3.18(c) below) for any REO
Property on a timely basis as required by Section 3.16(a), the Servicer shall
dispose of such REO Property upon such terms and conditions as the Servicer
shall deem necessary and desirable to maximize the recovery thereon under the
circumstances; provided that, notwithstanding anything herein to the contrary,
the Servicer may sell an REO Property only if the Servicer determines in
accordance with the Servicing Standard that such sale would be in the best
interest of the Certificateholders. In making the determination described in
clause (a), the Servicer shall be entitled to rely on an estimate of the
expected proceeds to be received from the sale of the REO Properties made by a
Valuation Expert, and the Servicer shall have no liability if such estimate
proves to be incorrect. Any such determination by the Servicer shall be
evidenced by an Officer’s Certificate delivered promptly to the Trustee, which
shall provide a copy thereof to the Controlling Class Representative, setting
forth the basis for such determination, accompanied by a copy of the related
report prepared by the Valuation Expert, if available, and further accompanied
by any other information or reports that the Person making such determination
may have obtained and that support such determination, the cost of which reports
shall be a Servicing Advance.

The Servicer shall give the Trustee and the Controlling Class Representative not
less than ten (10) Business Days’ prior written notice of its intention to sell
any such REO Property pursuant to this Section 3.18(b). No Interested Person
shall be obligated to submit (but none of them shall be prohibited from
submitting) an offer to purchase such REO Property, and notwithstanding anything
to the contrary herein, none of the Trustee in its individual capacity or its
Affiliates or agents may bid for or purchase such REO Property.

(c) Whether any cash offer constitutes a fair price for any REO Property or
Properties shall be determined by the Servicer or, if such cash offer is from
the Servicer or an Affiliate thereof, by the Trustee. In determining whether any
offer received from an Interested Person constitutes a fair price, the Servicer
or the Trustee shall be entitled to hire and rely on a Valuation Expert or
similar advisor and the cost thereof shall be reimbursable to the Servicer or
the Trustee as an Additional Trust Fund Expense. In determining whether any
offer received from an Interested Person represents a fair price for any such
REO Property or Properties, the Servicer or the Trustee shall be entitled to
rely on (and will be protected in relying solely on) the most recent valuation
(if any) conducted in accordance with this Agreement within the preceding
12-month period (or, in the absence of any such valuation or if there has been a
material change at the subject property since any such valuation, on a new
valuation to be obtained by the

 

-68-



--------------------------------------------------------------------------------

Servicer (the cost of which shall be covered by, and be reimbursable as, a
Servicing Advance)) and the Servicer or the Trustee shall be entitled to hire
such real estate advisor as it deems necessary in making such determination (the
cost of which shall be reimbursed to it pursuant to Section 8.05(b)) and shall
be entitled to rely conclusively thereon. The person conducting any such new
valuation must be a Valuation Expert selected by the Servicer if neither the
Servicer nor any affiliate thereof is submitting an offer with respect to an REO
Property and selected by the Trustee if either the Servicer or any Affiliate
thereof is so submitting an offer. Where any Interested Person is among those
submitting offers with respect to any REO Property, the Servicer shall require
that all offers be submitted to it (and, if the Servicer is submitting an offer,
shall be submitted by it to the Trustee) in writing and be accompanied by a
refundable deposit of cash in an amount equal to 5% of the offer amount.

In determining whether any offer from a Person other than an Interested Person
constitutes a fair price for any REO Property or Properties, the Servicer shall
take into account the results of any valuation or updated valuation that may
have been obtained by it or any other Person and delivered to the Trustee in
accordance with this Agreement within the prior twelve months, and any Valuation
Expert shall be instructed to take into account, as applicable, among other
factors, the occupancy level and physical condition of the REO Property or
Properties, the Net Cash Flows (as defined in the Loan Agreement) generated by
the REO Property or Properties and the state of the wireless tower industry. Any
price shall be deemed to constitute a fair price if it is an amount that is not
less than the Allocated Loan Amount (as defined in the Loan Agreement) for the
Site or Sites that constitute such REO Property or Properties. Notwithstanding
the other provisions of this Section 3.18, no cash offer from the Servicer or
any Affiliate thereof shall constitute a fair price for an REO Property unless
such offer is the highest cash offer received and at least two (2) independent
offers (not including the offer of the Servicer or any Affiliate) have been
received. In the event the offer of the Servicer or any Affiliate thereof is the
only offer received or is the higher of only two offers received, then
additional offers shall be solicited. If an additional offer or offers, as the
case may be, are received and the original offer of the Servicer or any
Affiliate thereof is the highest of all cash offers received, then the offer of
the Servicer or such Affiliate shall be accepted, provided that the Trustee has
otherwise determined, as described above in this Section 3.18(c), that such
offer constitutes a fair price for such REO Property or Properties. Any offer by
the Servicer shall be unconditional; and, if accepted, such REO Property or
Properties shall be transferred to the Servicer without recourse, representation
or warranty other than customary representations as to title given in connection
with the sale of real property.

(d) Subject to Sections 3.18(b) and 3.18(c) above and Section 3.24 below, the
Servicer shall act on behalf of the Trustee in negotiating with independent
third parties and taking any other action necessary or appropriate in connection
with the sale of any REO Property or Properties, and the collection of all
amounts payable in connection therewith. In connection therewith, the Servicer
may charge prospective offerors, and may retain, fees that approximate the
Servicer’s actual costs in the preparation and delivery of information
pertaining to such sales or evaluating bids without obligation to deposit such
amounts into the Collection Account. Any sale of any REO Property or Properties
shall be final and without recourse to the Trustee or the Trust, and if such
sale is consummated in accordance with the terms of this Agreement, neither the
Servicer nor the Trustee shall have any liability to any Certificateholder with
respect to the purchase price therefor accepted by the Servicer or the Trustee.

 

-69-



--------------------------------------------------------------------------------

(e) Subject to Section 4.06, the Servicer shall provide to a prospective
purchaser of any REO Property or any of the Equity Interests of the Borrowers or
Guarantor such information as the prospective purchaser may reasonably request.

(f) Any sale of an REO Property or Properties shall be for cash only and shall
be on a servicing released basis.

(g) Notwithstanding any of the foregoing paragraphs of this Section 3.18, the
Servicer shall not be obligated to accept the highest cash offer if the Servicer
determines, in accordance with the Servicing Standard, that rejection of such
offer would be in the best interests of the Certificateholders, and the Servicer
may, subject to Section 3.24, accept a lower cash offer (from any Person other
than itself or an Affiliate) if it determines, in accordance with the Servicing
Standard, that acceptance of such offer would be in the best interests of the
Certificateholders (for example, if the prospective buyer making the lower bid
is more likely to perform its obligations or the terms (other than price)
offered by the prospective buyer making the lower offer are more favorable).

(h) The Servicer shall notify the Trustee not less than ten (10) days prior to
making any Final Recovery Determination.

Section 3.19 Additional Obligations of Servicer. (a) As soon as practicable
following (A) the Servicer’s reasonable determination that an Event of Default
has occurred or is likely to occur or (B) the commencement of an Amortization
Period as a result of the failure to repay a Component of the Mortgage Loan on
or prior to the Anticipated Repayment Date for such Component, the Servicer
shall appoint a valuation expert (the “Valuation Expert”) to determine whether
or not a Value Reduction Amount exists and if one exists, the amount thereof.
The Trustee and the Servicer shall provide any information in their possession,
including without limitation all financial statements and reports furnished
under the Mortgage Loan Documents and all other information regarding the
Mortgage Loan, the Sites, the Tenant Leases and the Site Management Agreements
that the Valuation Expert shall reasonably request. In determining the
Enterprise Value of the Borrowers, the Valuation Expert will be required to take
into consideration (1) the market trading multiples of public tower operators,
(2) the valuations achieved in precedent comparable tower acquisition
transactions, (3) the estimated cost to replace the Sites and (4) other relevant
capital market factors. The Valuation Expert shall set forth its determination
in a report. The Servicer shall deliver a copy of the report prepared by the
Valuation Expert to the Trustee, each Rating Agency and the Controlling Class
Representative. The fees and costs of the Valuation Expert in preparing its
report shall be covered by, and be reimbursable as, a Servicing Advance.
Following completion of the report of the Valuation Expert, the Servicer shall
determine and report to the Trustee and the Controlling Class Representative the
then applicable Value Reduction Amount, if any, as of the Determination Date
immediately following the earlier of the occurrence of an Event of Default and
commencement of an Amortization Period, and, for so long as such Event of
Default or Amortization Period shall be continuing, on each subsequent
Determination Date.

On the first Due Date occurring on or after the delivery of the report of the
Valuation Expert, and after the earlier of the occurrence of an Event of Default
or the commencement of an Amortization Period, the Servicer will be required to
apply the Value

 

-70-



--------------------------------------------------------------------------------

Reduction Amount based on such report, and on each Due Date thereafter, until
such Event of Default or Amortization Period is no longer continuing. If no such
report has been delivered within 120 days of (x) the date on which the default
occurred under the Mortgage Loan Documents which default gave rise to the
current Event of Default or (y) the commencement of an Amortization Period, the
Servicer will be required to implement an estimated Value Reduction Amount of
25% of the aggregate Component Principal Balance of all Components of the
Mortgage Loan until such report has been delivered and the actual Value
Reduction Amount determined.

For so long as the Event of Default or Amortization Period shall be continuing,
the Servicer shall, within 30 days of each anniversary of such Event of Default
or the commencement of such Amortization Period, obtain from the Valuation
Expert an update of the prior report, and the cost thereof shall be paid by the
Servicer, and reimbursable to the Servicer, as a Servicing Advance. Promptly
following the receipt of, and based upon, such update, the Servicer shall
redetermine and report to the Trustee and the Controlling Class Representative
the then applicable Value Reduction Amount, if any, with respect to the Mortgage
Loan.

(b) The Servicer shall not be required to pay without reimbursement (as an
Additional Trust Fund Expense) the fees charged by any Rating Agency (i) in
respect of any Rating Agency Confirmation or (ii) in connection with any other
particular matter, unless the Servicer has failed to use efforts in accordance
with the Servicing Standard to collect such fees from the Borrowers or unless
the Borrowers are not required to pay such amounts under the Mortgage Loan.

(c) In connection with each prepayment of principal received under the Mortgage
Loan to be applied to reduce the outstanding principal balance of one or more
Components, the Servicer shall calculate any applicable Prepayment Consideration
payable under the terms of the Mortgage Notes or Loan Agreement. Upon written
request of any Certificateholder, the Servicer shall disclose to such
Certificateholder its calculation of any such Prepayment Consideration.

(d) The Servicer shall maintain at its Primary Servicing Office and shall, upon
reasonable advance written notice, make available during normal business hours
for review by the Trustee, each Rating Agency and the Controlling Class
Representative: (i) the most recent inspection report prepared by or on behalf
of the Servicer in respect of the Sites pursuant to Section 3.12; (ii) the most
recent annual, quarterly, monthly and other periodic operating statements
relating to the Sites, annual and quarterly financial statements of the
Borrowers and AT Parent, and reports collected by the Servicer pursuant to
Section 4.02; (iii) all Servicing Reports and Special Servicing Reports prepared
by the Servicer since the Closing Date pursuant to Section 4.02; (iv) all
Manager Reports delivered by the Manager since the Closing Date pursuant to the
Management Agreement; and (v) all of the Servicing File in its possession;
provided that the Servicer shall not be required to make particular items of
information contained in the Servicing File available to any Person if the
disclosure of such particular items of information is expressly prohibited by
applicable law or the provisions of the Mortgage Loan Documents or if such
documentation is subject to claim of privilege under applicable law that can be
asserted by the Servicer; and provided, further, that, except in the case of the
Trustee and Rating Agencies, the Servicer shall be entitled to recover from any
Person reviewing the

 

-71-



--------------------------------------------------------------------------------

Servicing File pursuant to this Section 3.19(d) its reasonable “out-of-pocket”
expenses incurred in connection with making the Servicing Files available to
such Person. Except as set forth in the provisos to the preceding sentence,
copies of any and all of the foregoing items are to be made available by the
Servicer, to the extent set forth in the preceding sentence, upon request;
however, the Servicer shall be permitted to require, except from the Trustee and
the Rating Agencies, payment of a sum sufficient to cover the reasonable
out-of-pocket costs and expenses of providing such service. The Servicer shall
not be liable for the dissemination of information in accordance with this
Section 3.19(d).

Section 3.20 Modifications, Waivers, Amendments and Consents. (a) The Servicer
may (consistent with the Servicing Standard) agree to any modification, waiver
or amendment of any term of, forgive interest (including Post-ARD Additional
Interest) on and principal of, forgive late payment charges, Prepayment
Consideration on, defer the payment of interest on, permit the release, addition
or substitution of collateral securing, and/or permit the release, addition or
substitution of the Borrowers on or any guarantor of, the Mortgage Loan and
grant any consent under the Mortgage Loan Documents, subject, however, to
Section 3.24 and, further, subject to each of the following limitations,
conditions and restrictions:

(i) other than as provided below and to the extent that the Lender is able to
exercise discretion under the applicable provisions of the Mortgage Loan
Documents, the Servicer shall not agree to any modification, waiver or amendment
of any term of, or take any of the other acts referenced in this Section 3.20(a)
with respect to, the Mortgage Loan that would affect the amount or timing of any
related payment of principal, interest or other amount payable thereunder (other
than amounts that would constitute Additional Servicing Compensation), except
that, subject to the conditions set forth in the Loan Agreement, the Servicer
may enter into a Loan Agreement Supplement relating to a Mortgage Loan Increase
or the addition of Additional Sites or Additional Borrower Sites, and the
Servicer may defer or forgive the payment of interest (including Post-ARD
Additional Interest) on and principal of the Mortgage Loan and reduce the amount
of the Monthly Payment Amount, including by way of a reduction in any of the
Component Rates, if (but only if) (w) the Borrowers are in material default in
respect of the Mortgage Loan or, in the sole discretion of the Servicer,
exercised in good faith, a default in respect of a payment on the Mortgage Loan
is reasonably foreseeable, (x) the modification, waiver, amendment or other
action is reasonably likely to produce a greater recovery to the
Certificateholders (as a collective whole) on a present value basis than would
liquidation, (y) the modification, waiver, amendment or other action would not
result in any Adverse Tax Status Event (as evidenced by an Opinion of Counsel,
the cost of which shall be paid as an Additional Trust Fund Expense) and (z) the
Servicer has obtained the consent of (A) the Controlling Class Representative to
the extent required under Section 3.24 and (B) if such amendment would result in
the forgiveness of any payment of principal or interest or significantly
accelerate or defer payment of principal or interest (other than the forgiveness
of principal in an amount not exceeding the Class Principal Balance of the
Controlling Class and all Classes subordinate to such Class net of accrued and
unpaid Accrued Certificate Interest, Post-ARD Additional Interest, Value
Reduction Accrued Interest and Deferred Post-ARD Interest payable in respect of
such Controlling Class), the consent of the Certificateholders representing not
less than 90% of the Voting Rights allocated to the affected Classes (voting
together as if they were a single Class) and 66 2/3% of the Voting Rights
allocated to all Classes (voting together as if they were a single Class);

 

-72-



--------------------------------------------------------------------------------

(ii) in no event shall the Servicer extend the Anticipated Repayment Date for
any Component of the Mortgage Loan;

(iii) to the extent that the Lender is able to exercise discretion under the
applicable provisions of the Mortgage Loan Documents, the Servicer shall not
make or permit any modification, waiver or amendment of any term of, or take any
of the other acts referenced in this Section 3.20(a) with respect to, the
Mortgage Loan that would result in an Adverse Tax Status Event;

(iv) the Servicer shall not permit the Borrowers to add or substitute any
collateral for the Mortgage Loan (other than in accordance with the Mortgage
Loan Documents); and

(v) the Servicer shall not release any material collateral securing the Mortgage
Loan, except as provided in Section 3.09(c) or except in accordance with the
terms of the Mortgage Loan Documents or upon satisfaction of the Mortgage Loan;

provided that (x) the limitations, conditions and restrictions set forth in
clauses (i) through (v) above shall not apply to any act or event (including,
without limitation, a release, substitution or addition of collateral) in
respect of the Mortgage Loan that either occurs automatically by its terms, or
results from the exercise of a unilateral option by a Borrower within the
meaning of Treasury Regulations Section 1.1001-3(c)(2)(iii), in any event
required under the terms of the Mortgage Loan in effect on the Closing Date or
that is solely within the control of the Borrowers, and (y) notwithstanding
clauses (i) through (v) above, the Servicer shall not be required to oppose the
confirmation of a plan in any bankruptcy or similar proceeding involving a
Borrower if in its good faith judgment such opposition would not ultimately
prevent the confirmation of such plan or one substantially similar.

(b) The Servicer shall have no liability to the Trust, the Certificateholders or
any other Person if the Servicer’s analysis and determination that the
modification, waiver, amendment or other action contemplated by Section 3.20(a)
is reasonably likely to produce a greater recovery to Certificateholders (as
collective whole) on a present value basis than would liquidation, should prove
to be wrong or incorrect, so long as the analysis and determination were made on
a reasonable basis by the Servicer and the Servicer has acted reasonably and
complied with the Servicing Standard in ascertaining the pertinent facts. Each
such determination shall be evidenced by an Officer’s Certificate to such effect
to be delivered by the Servicer to the Trustee.

(c) Any payment of interest, which is deferred pursuant to Section 3.20(a),
shall not, for purposes of calculating monthly distributions and reporting
information to Certificateholders, be added to the Stated Principal Balance of
the Mortgage Loan, notwithstanding that the terms of the Mortgage Loan so permit
or that such interest may actually be capitalized; provided, however, that this
sentence shall not limit the rights of the Servicer on behalf of the Trust to
enforce any obligations of the Borrowers under the Mortgage Loan.

 

-73-



--------------------------------------------------------------------------------

(d) The Servicer may, as a condition to its granting any request by a Borrower
for consent, assumption, modification, waiver or indulgence or any other matter
or thing, the granting of which is within the Servicer’s discretion pursuant to
the terms of the instruments evidencing or securing the Mortgage Loan and is
permitted by the terms of this Agreement, require that such Borrower pay to it a
reasonable or customary fee for the additional services performed in connection
with such request, together with any related processing fee, application fee and
costs and expenses incurred by it. All such fees collected by the Servicer shall
constitute Additional Servicing Compensation as provided in Section 3.11.

(e) All modifications, waivers, amendments and other material actions entered
into or taken in respect of the Mortgage Loan pursuant to this Section 3.20
shall be in writing. The Servicer shall notify each Rating Agency, the Trustee
and the Controlling Class Representative, in writing, of any modification,
waiver, amendment or other action entered into or taken thereby in respect of
the Mortgage Loan pursuant to this Section 3.20 and the date thereof, and shall
deliver to the Trustee or the related Custodian for deposit in the Mortgage
File, an original counterpart of the agreement relating to such modification,
waiver, amendment or other action, promptly (and in any event within ten
(10) Business Days) following the execution thereof. In addition, following the
execution of any modification, waiver or amendment agreed to by the Servicer
pursuant to Section 3.20(a) above, the Servicer shall deliver to the Trustee and
the Rating Agencies an Officer’s Certificate certifying that all of the
requirements of Section 3.20(a) have been met and setting forth in reasonable
detail the basis of the determination made by it pursuant to Section 3.20(a)(i).

Section 3.21 Servicing Transfer Events; Record-Keeping. (a) Upon determining
that a Servicing Transfer Event has occurred, the Servicer shall immediately
give notice thereof to the Trustee, the Rating Agencies and the Controlling
Class Representative. The Servicer shall use its reasonable efforts to comply
with the preceding sentence within five (5) Business Days of the occurrence of
each related Servicing Transfer Event.

Upon determining that the Specially Serviced Mortgage Loan has become a
Worked-out Mortgage Loan, the Servicer shall immediately give notice thereof to
the Rating Agencies, the Controlling Class Representative and the Trustee, and
the Servicer’s right to receive the Special Servicing Fee with respect to the
Mortgage Loan, shall terminate.

(b) In servicing the Specially Serviced Mortgage Loan, the Servicer shall
provide to the Trustee (or the applicable Custodian appointed by the Trustee)
originals of documents contemplated by the definition of “Mortgage File” and
generated while the Mortgage Loan is a Specially Serviced Mortgage Loan, for
inclusion in the Mortgage File, and copies of any additional Mortgage Loan
information, including correspondence with the Borrowers generated while the
Mortgage Loan is a Specially Serviced Mortgage Loan.

(c) In connection with the performance of its obligations hereunder, the
Servicer shall be entitled to rely upon written information provided to it by
the Manager and/or the Borrowers.

Section 3.22 Sub-Servicing Agreements. (a) Subject to Section 3.22(f), the
Servicer may enter into Sub-Servicing Agreements to provide for the performance
by third

 

-74-



--------------------------------------------------------------------------------

parties of any or all of its obligations hereunder, provided that in each case,
the Sub-Servicing Agreement: (i) must be consistent with this Agreement in all
material respects and does not subject the Trust to any liability;
(ii) expressly or effectively provides that if the Servicer shall for any reason
no longer act in such capacity hereunder (including by reason of a Servicer
Termination Event), the Trustee or any other successor to the Servicer hereunder
(including the Trustee if the Trustee has become such successor pursuant to
Section 7.02) may thereupon either assume all of the rights and, except to the
extent that they arose prior to the date of assumption, obligations of the
Servicer under such agreement or, subject to the provisions of Section 3.22(d),
terminate such Sub-Servicing Agreement, in either case without payment of any
penalty or termination fee; and (iii) prohibits the Sub-Servicer from modifying
the Mortgage Loan or commencing any foreclosure or similar proceedings with
respect to a Site without the consent of the Servicer. References in this
Agreement to actions taken or to be taken by the Servicer include actions taken
or to be taken by a Sub-Servicer on behalf of the Servicer; and, in connection
therewith, all amounts advanced by any Sub-Servicer to satisfy the obligations
of the Servicer hereunder to make Advances shall be deemed to have been advanced
by the Servicer out of its own funds. For purposes of this Agreement, the
Servicer shall be deemed to have received any payment when a Sub-Servicer
retained by it receives such payment. The Servicer shall notify the Trustee in
writing promptly of the appointment by it of any Sub-Servicer, and shall deliver
to the Trustee, copies of all Sub-Servicing Agreements, and any amendments
thereto and modifications thereof, entered into by it promptly upon its
execution and delivery of such documents.

(b) Each Sub-Servicer shall be authorized to transact business in the state or
states in which a Site is situated, if and to the extent required by applicable
law.

(c) The Servicer, for the benefit of the Trustee and the Certificateholders,
shall (at no expense to the other such party or to the Trustee, the
Certificateholders or the Trust) monitor the performance and enforce the
obligations of the Sub-Servicers under the Sub-Servicing Agreements. Such
enforcement, including the legal prosecution of claims, termination of
Sub-Servicing Agreements in accordance with their respective terms and the
pursuit of other appropriate remedies, shall be in such form and carried out to
such an extent and at such time as the Servicer, in its reasonable judgment,
would require were it the owner of the Mortgage Loan. Subject to the terms of
the Sub-Servicing Agreement, the Servicer shall have the right to remove a
Sub-Servicer retained by it at any time it considers such removal to be in the
best interests of Certificateholders.

(d) If the Servicer ceases to serve as such under this Agreement for any reason
(including by reason of a Servicer Termination Event), then the Trustee or other
successor Servicer shall succeed to the rights and assume the obligations of the
Servicer under any Sub-Servicing Agreement unless the Trustee or other successor
Servicer elects to terminate any such Sub-Servicing Agreement in accordance with
its terms and Section 3.22(a)(ii). In any event, if a Sub-Servicing Agreement is
to be assumed by the Trustee or other successor Servicer, then the Servicer at
its expense shall, upon request of the Trustee, deliver to the assuming party
all documents and records relating to such Sub-Servicing Agreement and an
accounting of amounts collected and held on behalf of it thereunder, and
otherwise use its reasonable efforts to effect the orderly and efficient
transfer of the Sub-Servicing Agreement to the assuming party.

 

-75-



--------------------------------------------------------------------------------

(e) Notwithstanding any Sub-Servicing Agreement, the Servicer shall remain
obligated and liable to the Trustee and the Certificateholders for the
performance of its obligations and duties under this Agreement in accordance
with the provisions hereof to the same extent and under the same terms and
conditions as if it alone were servicing and administering the Mortgage Loan or
an REO Property for which it is responsible. No appointment of a Sub-Servicer
shall result in any additional expense to the Trustee, the Certificateholders or
the Trust other than those contemplated herein.

(f) The Servicer shall not enter into any Sub-Servicing Agreement in respect of
any duties or responsibilities with respect to the Mortgage Loan as a Specially
Serviced Mortgage Loan unless the Servicer has received Rating Agency
Confirmation. The Servicer shall not appoint any Sub-Servicer which would cause
the Trustee to cease to be eligible to serve as Trustee pursuant to
Section 8.06.

Section 3.23 Controlling Class Representative. (a) The Holders (or, in the case
of Book-Entry Certificates, the Certificate Owners) of the Controlling Class
whose Certificates represent more than 50% of the related Class Principal
Balance shall be entitled in accordance with this Section 3.23 to select a
representative (the “Controlling Class Representative”) having the rights and
powers specified in this Agreement (including those specified in Section 3.24)
or to replace an existing Controlling Class Representative. For purposes of this
Section 3.23, the Class A-FX Certificates and the Class A-FL Certificates shall
be treated as a single Class. Upon (i) the receipt by the Trustee of written
requests for the selection of a Controlling Class Representative from the
Holders (or, in the case of Book-Entry Certificates, the Certificate Owners) of
Certificates representing more than 50% of the Class Principal Balance of the
Controlling Class, (ii) the resignation or removal of the Person acting as
Controlling Class Representative or (iii) a determination by the Trustee that
the Controlling Class has changed, the Trustee shall promptly notify the
Servicer and the Holders (and, in the case of Book-Entry Certificates, to the
extent actually known to a Responsible Officer of the Trustee or identified
thereto by the Depository, at the expense of the Certificateholder or
Certificate Owner requesting information with respect to clause (i) and
clause (iii) above if the Depository charges a fee for such identification, the
Certificate Owners) of the Controlling Class that they may select a Controlling
Class Representative. Such notice shall set forth the process established by the
Trustee for selecting a Controlling Class Representative. No appointment of any
Person as a Controlling Class Representative shall be effective until such
Person provides the Trustee with written confirmation of its acceptance of such
appointment, written confirmation in the form attached as Exhibit L-3 (or such
other form as may be acceptable to the Trustee) that it will keep confidential
all information received by it as Controlling Class Representative hereunder or
otherwise with respect to the Certificates, the Trust Fund and/or this
Agreement, an address and facsimile number for the delivery of notices and other
correspondence and a list of officers or employees of such Person with whom the
parties to this Agreement may deal (including their names, titles, work
addresses and facsimile numbers). No Affiliate of the Borrowers may act as
Controlling Class Representative.

(b) Within ten (10) Business Days (or as soon thereafter as practicable if the
Controlling Class consists of Book-Entry Certificates) of the appointment of a
Controlling Class Representative or any change in the identity of the
Controlling Class Representative of which a Responsible Officer of the Trustee
has actual knowledge the Trustee shall deliver to the Holders

 

-76-



--------------------------------------------------------------------------------

or Certificate Owners, as applicable, of the Controlling Class and the Servicer
the identity of the new Controlling Class Representative and a list of each
Holder (or, in the case of Book-Entry Certificates, to the extent actually known
to a Responsible Officer of the Trustee or identified thereto by the Depository
or the Depository Participants, each Certificate Owner) of the Controlling
Class, including, in each case, names and addresses. With respect to such
information, the Trustee shall be entitled to rely conclusively on information
provided to it by the Holders (or, in the case of Book-Entry Certificates,
subject to Section 5.06, by the Depository or the Certificate Owners) of such
Certificates, and the Servicer shall be entitled to rely on such information
provided by the Trustee with respect to any obligation or right hereunder that
the Servicer may have to deliver information or otherwise communicate with the
Controlling Class Representative or any of the Holders (or, if applicable,
Certificate Owners) of the Controlling Class. In addition to the foregoing,
within ten (10) Business Days of the selection, resignation or removal of a
Controlling Class Representative, the Trustee shall notify the parties to this
Agreement of such event.

(c) A Controlling Class Representative may at any time resign as such by giving
written notice to the Trustee and to each Holder (or, in the case of Book-Entry
Certificates, each Certificate Owner) of the Controlling Class. The Holders (or,
in the case of Book-Entry Certificates, the Certificate Owners) of Certificates
representing more than 50% of the Class Principal Balance of the Controlling
Class shall be entitled to remove any existing Controlling Class Representative
by giving written notice to the Trustee and to such existing Controlling Class
Representative.

(d) Once a Controlling Class Representative has been selected pursuant to this
Section 3.23, each of the parties to this Agreement and each Certificateholder
(or Certificate Owner, if applicable) shall be entitled to rely on such
selection unless a majority of the Holders (or, in the case of Book-Entry
Certificates, the Certificate Owners) of the Controlling Class, by Class
Principal Balance, or such Controlling Class Representative, as applicable,
shall have notified the Trustee, the Servicer, and each other party to this
Agreement and each Holder (or, in the case of Book-Entry Certificates,
Certificate Owner) of the Controlling Class, in writing, of the resignation or
removal of such Controlling Class Representative.

(e) Any and all expenses of the Controlling Class Representative shall be borne
by the Holders (or, if applicable, the Certificate Owners) of Certificates of
the Controlling Class, pro rata according to their respective Percentage
Interests in such Class, and not by the Trust Fund. Notwithstanding the
foregoing, if a claim is made against the Controlling Class Representative by a
Borrower with respect to this Agreement or the Mortgage Loan, the Controlling
Class Representative shall immediately notify the Trustee and the Servicer,
whereupon (if the Servicer or the Trust Fund are also named parties to the same
action and, in the sole judgment of the Servicer, (i) the Controlling Class
Representative had acted in good faith, without gross negligence or willful
misconduct, with regard to the particular matter at issue, and (ii) there is no
potential for the Servicer or the Trust to be an adverse party in such action as
regards the Controlling Class Representative) the Servicer on behalf of the
Trust Fund shall, subject to Section 6.03, assume the defense of any such claim
against the Controlling Class Representative.

 

-77-



--------------------------------------------------------------------------------

Section 3.24 Certain Rights and Powers of the Controlling Class Representative.
(a) For so long as the Mortgage Loan is a Specially Serviced Mortgage Loan, and
at any other time that the Servicer proposes to take an action of the type
described in clause (i) below, the Controlling Class Representative will be
entitled to advise the Servicer with respect to the following actions of the
Servicer, and notwithstanding anything in any other Section of this Agreement to
the contrary, but in all cases subject to Section 3.24(b), the Servicer will not
be permitted to take any of the following actions as to which the Controlling
Class Representative has objected in writing within ten (10) Business Days of
having been notified thereof and having been provided with information with
respect thereto reasonably requested and available to the Servicer no later than
the fifth Business Day after notice thereof (provided that, if such written
objection has not been received by the Servicer within such ten (10) Business
Day period, then the Controlling Class Representative’s approval will be deemed
to have been given):

(i) subject to Section 3.09, any commencement of a foreclosure proceeding or
foreclosure upon or comparable conversion (which may include acquisitions of an
REO Property) of the ownership of a Site (or of the ownership of the Equity
Interests of any of the Borrower(s) or Guarantor) securing the Mortgage Loan;

(ii) any modification of any monetary or material non-monetary term of the
Mortgage Loan;

(iii) any proposed sale of an REO Property for less than the applicable
Allocated Loan Amount;

(iv) any release of collateral (other than in accordance with the terms of or
upon satisfaction of the Mortgage Loan); or

(v) any waiver of the “due-on-sale” or “due-on-encumbrance” provisions of the
Mortgage Loan.

If the Controlling Class Representative affirmatively approves or is deemed to
have approved in writing such a request, the Servicer will implement the action
for which approval was sought. If the Controlling Class Representative
disapproves of such a request within the ten (10) Business Day period referred
to in the preceding paragraph, the Servicer must (unless it withdraws the
request) revise the request and deliver to the Controlling Class Representative
a revised request promptly and in any event within 30 days after such
disapproval. The Servicer will be required to implement the action for which
approval was most recently requested (unless such request was withdrawn by the
Servicer) upon the earlier of (x) the failure of the Controlling Class
Representative to disapprove a request within ten (10) Business Days after its
receipt thereof and (y) (1) the passage of 60 days following the Servicer’s
delivery of its initial request to the Controlling Class Representative and
(2) the determination by the Servicer in its reasonable good faith judgment that
the failure to implement the most recently requested action would violate the
Servicer’s obligation to act in accordance with the Servicing Standard.

In addition, subject to Section 3.24(b), so long as the Mortgage Loan is a
Specially Serviced Mortgage Loan, the Controlling Class Representative may
direct the Servicer

 

-78-



--------------------------------------------------------------------------------

to take, or to refrain from taking, such actions as the Controlling Class
Representative may deem advisable or as to which provision is otherwise made
herein. Upon reasonable request, the Servicer shall provide the Controlling
Class Representative with any information in the Servicer’s possession with
respect to such matters, including, without limitation, its reasons for
determining to take a proposed action; provided that such information shall also
be provided, in a written format, to the Trustee, who shall make it available
for review pursuant to Section 8.12(b) unless making it so available would cause
material harm to the interests of the Trust.

(b) Notwithstanding anything herein to the contrary, (i) the Servicer shall not
have any right or obligation to consult with or to seek and/or obtain consent or
approval from any Controlling Class Representative prior to acting, and
provisions of this Agreement requiring such shall be of no effect, during the
period prior to the initial selection of a Controlling Class Representative and,
if any Controlling Class Representative resigns or is removed, during the period
following such resignation or removal until a replacement is selected and
(ii) no advice, direction or objection from or by the Controlling Class
Representative, as contemplated by Section 3.24(a), may (A) require or cause the
Servicer to violate applicable law, the terms of the Mortgage Loan or any other
Section of this Agreement, including the Servicer’s obligation to act in
accordance with the Servicing Standard, (B) result in an Adverse Tax Status
Event, (C) expose the Trust, the Servicer, the Trustee, or any of their
respective Affiliates, officers, directors, members, managers, employees, agents
or partners, or the Trustee, to any material claim, suit or liability, or
(D) materially expand the scope of the Servicer’s responsibilities under this
Agreement. In addition, the Controlling Class Representative may not prevent the
Servicer from foreclosing upon or otherwise comparably converting the ownership
of properties securing the Mortgage Loan (including by way of foreclosure on the
Equity Interests of the Borrowers or the Guarantor) if the Servicer determines
in accordance with the Servicing Standard that such foreclosure would be in the
best interest of the Certificateholders taken as a whole.

(c) The Controlling Class Representative will have no liability to the Trust or
the Certificateholders for any action taken, or for refraining from the taking
of any action, in good faith pursuant to this Agreement, or for errors in
judgment; provided, however, that the Controlling Class Representative will not
be protected against any liability which would otherwise be imposed by reason of
willful misfeasance, gross negligence or reckless disregard of obligations or
duties under this Agreement. Each Certificateholder and Certificate Owner
acknowledges and agrees, by its acceptance of its Certificates or interest
therein, that the Controlling Class Representative may have special
relationships and interests that conflict with those of Holders and Certificate
Owners of one or more Classes of Certificates, that the Controlling Class
Representative may act solely in the interests of the Holders and Certificate
Owners of the Controlling Class, that the Controlling Class Representative does
not have any duties to the Holders and Certificate Owners of any Class of
Certificates other than the Controlling Class, that the Controlling Class
Representative may take actions that favor interests of the Holders and
Certificate Owners of the Controlling Class over the interests of the Holders
and Certificate Owners of one or more other Classes of Certificates, that the
Controlling Class Representative will not be deemed to have been grossly
negligent, or to have acted in bad faith or engaged in willful misfeasance by
reason of its having acted solely in the interests of the Controlling Class and
that the Controlling Class Representative shall have no liability whatsoever for
having so acted, and no Certificateholder may take any action whatsoever against
the Controlling Class Representative for having so acted or against any
director, officer, employee, agent or principal thereof for having so acted.

 

-79-



--------------------------------------------------------------------------------

Section 3.25 Trust Agreement Supplements and the Issuance of Additional
Certificates. (a) If a Borrower requests a Loan Agreement Supplement providing
for a Mortgage Loan Increase, the Servicer, on behalf of Lender and at the
direction of the Depositor, shall execute such Loan Agreement Supplement,
provided that:

(i) the conditions to such Mortgage Loan Increase under the Mortgage Loan
Documents shall have been satisfied;

(ii) no Event of Default, event that with the passage of time or the giving of
notice will become an Event of Default or Amortization Period is then
continuing;

(iii) Rating Agency Confirmation is obtained for such Mortgage Loan Increase;

(iv) if the Mortgage Loan is then a Specially Serviced Mortgage Loan, the
Servicer consents;

(v) the Servicer does not resign as servicer under this Agreement or a successor
servicer has been appointed in connection with the issuance of Additional
Certificates, which successor servicer satisfies the criteria set forth in
Section 6.06 of this Agreement.

(vi) if such Loan Agreement Supplement provides for an Additional Borrower:

(A) the Loan Agreement Supplement will provide that such Additional Borrower
(w) has joined as a party to the Loan Agreement and each of the other Mortgage
Loan Documents and undertakes to perform all the obligations expressed therein
for a Borrower thereunder, (x) agrees to be bound by all the provisions of the
Loan Agreement and the other Mortgage Loan Documents as if they had been an
original party to such agreements, (y) shall have executed amendments to the
Mortgage Notes agreeing to be jointly and severally liable for the payment of
all amounts payable thereunder and (z) has received and reviewed copies of each
of the Loan Agreement and the other Mortgage Loan Documents;

(B) Such Additional Borrower shall have been pledged by the Guarantor as
Collateral for its Guaranty of the Mortgage Loan;

(C) the Trustee and the Servicer receive an Opinion of Counsel to the effect
that the addition of such Additional Borrower will not cause a taxable event for
U.S. federal income tax purposes to any holder of a Certificate; and

(D) the conditions to the addition of such Additional Borrower under the
Mortgage Loan Documents shall have been satisfied, including Rating Agency
Confirmation.

 

-80-



--------------------------------------------------------------------------------

(b) Upon the execution of the Loan Agreement Supplement by the parties thereto,
the Trustee is authorized to:

(i) Approve and execute, and shall execute, a Trust Agreement Supplement which
corresponds to the terms of the Loan Agreement Supplement, and cause the Trust
to issue a Subclass of Additional Certificates corresponding to each Component
of the Mortgage Loan Increase.

(ii) At the direction of the Depositor, enter into a purchase agreement
acceptable to and approved by the Depositor, pursuant to which the Trust shall
offer and sell the Additional Certificates, at such time, and on such terms and
conditions, as determined by the Depositor, and enter or execute such other
document as are necessary or desirable in connection therewith, as determined by
the Depositor.

(iii) Make such Mortgage Loan Increase and issue such Additional Certificates.

(c) The proceeds from the sale of any Additional Certificates shall be used to
finance the related Mortgage Loan Increase and shall be disbursed to the
Borrowers and otherwise allocated as provided by the Loan Agreement Supplement.

(d) This Agreement shall be deemed to be amended and supplemented to incorporate
the terms of each Trust Agreement Supplement.

(e) If the Servicer chooses not to continue its obligations under the Servicing
Agreement (including its obligation to make Servicing Advances) pursuant to
clause (a) above, the Servicer shall resign and a successor Servicer identified
in the Loan Agreement Supplement shall be appointed, subject to Rating Agency
Confirmation, by the Trustee pursuant to Section 7.02, such appointment to be
effective simultaneously with such resignation.

(f) On each Additional Closing Date on which a Subclass of Class A-FL
Certificates is issued, execute a Swap Agreement corresponding to the Class A-FL
Certificates subject to Rating Agency Confirmation.

ARTICLE IV

PAYMENTS TO CERTIFICATEHOLDERS

Section 4.01 Distributions. (a) On each Distribution Date the Trustee shall
allocate the Available Trust Funds on deposit in the Distribution Account to the
Holders of record of the Certificates as of the related Record Date as follows:

First, to the holders of the Certificates or, in the case of the Class A-FL
Certificates, to the Floating Rate Account, in respect of interest (excluding
any Post-ARD Additional Interest or any Value Reduction Accrued Interest),
sequentially in order of alphabetical Class designation, and pro rata within
each Class based on the accrued and unpaid interest due on each Certificate of
each

 

-81-



--------------------------------------------------------------------------------

Subclass of such Class, up to an amount equal to all accrued and unpaid interest
payable in respect of the Certificates of each Subclass for such Distribution
Date, provided that interest for each Subclass of the Class A-FL Certificates
shall be determined as if the Pass-Through Rate of such Certificates was the
Component Rate for the Component of the Mortgage Loan corresponding to such
Subclass and was calculated in the same manner as the Class A-FX Certificates of
the same Series, and

Second, to the holders of the Certificates, in respect of principal,
sequentially in order of alphabetical Class designation, and within each Class
either (i) in the case of distributions made to all Series, pro rata, based on
the Principal Distribution Amount for each Subclass within such Class for such
Distribution Date, up to an amount equal to the lesser of (x) the Principal
Balance of such Subclass and (y) the Principal Distribution Amount for such
Subclass for such Distribution Date, or (ii) in the case of distributions made
to a particular Series, pro rata, based on the Certificate Principal Balance of
each Certificate of each Subclass of such Class in such Series, up to an amount
equal to the lesser of (x) the Certificate Principal Balance of such Certificate
and (y) the portion of the Principal Distribution Amount allocated to such
Certificate of such Subclass for such Distribution Date.

For purposes of the foregoing, the Class A-FX Certificates and the Class A-FL
Certificates will be deemed to have the same alphabetical designation.

(b) For purposes of determining Accrued Certificate Interest payable on any
Subclass of Certificates or to the Floating Rate Account on any Distribution
Date that a Value Reduction Amount is required to be applied pursuant to
Section 3.19(a), such interest shall be equal to the amount of interest due and
payable in respect of the Corresponding Component of the Mortgage Loan (without
giving effect to any modifications thereof) on the immediately preceding Due
Date under the Loan Agreement.

(c) On each Distribution Date, the Trustee shall distribute any Prepayment
Consideration, Post-ARD Additional Interest or Value Reduction Accrued Interest
received in respect of any Component of the Mortgage Loan during the related
Certificate Collection Period to the Holders of the Corresponding Subclass of
Certificates; provided that, so long as a Swap Agreement is in effect for a
Subclass of Certificates, any Prepayment Consideration received in respect of
the Corresponding Component will be paid to the Swap Counterparty and no
Prepayment Consideration will be paid to the holders of such Subclass of
Certificates; and provided, further, that any Post-ARD Additional Interest
received in respect of the Corresponding Component will be payable to the
holders of such Subclass of Certificates in an amount equal to the Post-ARD
Additional Interest that would have accrued on the Corresponding Component if
the Post-ARD Additional Interest Rate were equal to 0.1900%, with the balance,
if any, of the Post-ARD Additional Interest received in respect of the
Corresponding Component being payable (i) to the Swap Counterparty and any
replacement swap counterparty under a Replacement Swap pro rata for the period
the Swap Agreement or the Replacement Swap was in effect after the Maturity Date
and (ii) to the holders of such Certificates with respect to any period during
which no Swap Agreement was in effect.

 

-82-



--------------------------------------------------------------------------------

(d) All distributions made with respect to each Subclass of Certificates on each
Distribution Date shall be allocated pro rata among the Holders of such
Certificates based on their respective Subclass Percentage Interests. Except as
otherwise provided below, all such distributions made with respect to each
Subclass of Certificates on each Distribution Date shall be made to the Holders
of such Certificates of record at the close of business on the related Record
Date and, in the case of each such Holder, shall be made by wire transfer of
immediately available funds to the account thereof at a bank or other entity
having appropriate facilities therefor, if such Holder shall have provided the
Trustee with wiring instructions no later than five Business Days prior to the
related Record Date (which wiring instructions may be in the form of a standing
order applicable to all subsequent Distribution Dates), and otherwise shall be
made by check mailed to the address of such Holder as it appears in the
Certificate Register. The final distribution on each Certificate will be made in
like manner, but only upon presentation and surrender of such Certificate at the
offices of the Certificate Registrar or such other location specified in the
notice to Certificateholders of such final distribution.

(e) Each distribution with respect to a Book-Entry Certificate shall be paid to
the Depository, as Holder thereof, and the Depository shall be responsible for
crediting the amount of such distribution to the accounts of its Depository
Participants in accordance with its normal procedures. Each Depository
Participant shall be responsible for disbursing such distribution to the related
Certificate Owners that it represents and to each indirect participating
brokerage firm for which it acts as agent. Each such indirect participating
brokerage firm shall be responsible for disbursing funds to the related
Certificate Owners that it represents. None of the parties hereto shall have any
responsibility therefor except as otherwise provided by this Agreement or
applicable law. The Trustee and the Depositor shall perform their respective
obligations under the Letters of Representations among the Depositor, the
Trustee and the initial Depository, a copy of which Letters of Representations
is attached hereto as Exhibit C.

(f) The rights of the Certificateholders to receive distributions from the
proceeds of the Trust Fund in respect of their Certificates, and all rights and
interests of the Certificateholders in and to such distributions, shall be as
set forth in this Agreement. Neither the Holders of any Subclass of Certificates
nor any party hereto shall in any way be responsible or liable to the Holders of
any other Subclass of Certificates in respect of amounts previously distributed
on the Certificates in accordance with this Agreement.

(g) Except as otherwise provided in Section 9.01, whenever the Trustee receives
written notice that the final distribution with respect to any Subclass of
Certificates will be made on the next Distribution Date, the Trustee shall, as
promptly as practicable thereafter, mail to each Holder of such Subclass of
Certificates of record on such date a notice to the effect that:

(i) the Trustee expects that the final distribution with respect to such
Subclass of Certificates will be made on such Distribution Date but only upon
presentation and surrender of such Certificates at the office of the Certificate
Registrar or at such other location therein specified, and

(ii) no interest shall accrue on such Certificates from and after the end of the
Certificate Interest Accrual Period for such Distribution Date.

 

-83-



--------------------------------------------------------------------------------

Any funds not distributed to any Holder or Holders of Certificates of such
Subclass on such Distribution Date because of the failure of such Holder or
Holders to tender their Certificates shall, on such date, be set aside and
credited to, and shall be held uninvested in trust in, the account or accounts
of the appropriate non-tendering Holder or Holders. If any Certificates as to
which notice has been given pursuant to this Section 4.01(g) shall not have been
surrendered for cancellation within six (6) months after the time specified in
such notice, the Trustee shall mail a second notice to the remaining
non-tendering Certificateholders to surrender their Certificates for
cancellation in order to receive the final distribution with respect thereto. If
within one (1) year after the second notice all such Certificates shall not have
been surrendered for cancellation, then the Trustee, directly or through an
agent, shall take such steps to contact the remaining non-tendering
Certificateholders concerning the surrender of their Certificates as it shall
deem appropriate. The costs and expenses of holding such funds in trust and of
contacting such Certificateholders following the first anniversary of the
delivery of such second notice to the non-tendering Certificateholders shall be
paid out of such funds. No interest shall accrue or be payable to any former
Holder on any amount held in trust pursuant to this paragraph. If any
Certificates as to which notice has been given pursuant to this Section 4.01(g)
shall not have been surrendered for cancellation by the second anniversary of
the delivery of the second notice, then, subject to applicable escheat laws, the
Trustee shall distribute to the Depositor all unclaimed funds.

(h) Notwithstanding any other provision of this Agreement, the Trustee shall
comply with all federal withholding requirements respecting payments to
Certificateholders of interest or original issue discount that the Trustee
reasonably believes are applicable under the Code. The consent of
Certificateholders shall not be required for such withholding. If the Trustee
does withhold any amount from payments or advances of interest or original issue
discount to any Certificateholder pursuant to federal withholding requirements,
the Trustee shall indicate the amount withheld to such Certificateholder.

Section 4.02 Reporting.

(a) Reports by the Trustee on the Distribution Date; Servicing Reports; Special
Servicing Reports. Subject to Section 4.06, on each Distribution Date, the
Trustee shall provide or make available electronically (or, upon request, by
first class mail) to the Initial Purchasers, the Depositor (except for any
Special Servicing Report), the Servicer, the Rating Agencies, the Controlling
Class Representative, each Certificateholder and to any Certificate Owner
requesting the same a statement prepared by the Trustee in respect of the
distributions made on such Distribution Date, substantially in the form of, and
containing the information set forth in, Exhibit E-1 hereto (the “Trustee
Report”), the Servicing Report, the Special Servicing Report and the Manager
Report; provided that the Trustee need not deliver (unless requested in writing)
any Trustee Report, Servicing Report, Special Servicing Report or Manager Report
that has been made available via the Trustee’s Internet Website as provided
below; and provided, further, that the Trustee has no affirmative obligation to
discover the identities of Certificate Owners and need only react to Persons
claiming to be Certificate Owners in accordance with Section 5.06.

Not later than 11:00 a.m. (New York City) time on the second Business Day prior
to each Distribution Date, the Servicer will be required to provide a report, in
electronic format

 

-84-



--------------------------------------------------------------------------------

substantially in the form of, and containing the information set forth in,
Exhibit E-2 hereto (the “Servicing Report”) to the Trustee (reflecting the
scheduled payment due and any prepayments made on the Due Date occurring
immediately prior to such Distribution Date) and, if the Mortgage Loan was a
Specially Serviced Mortgage Loan at any time during the related Certificate
Collection Period, a report, substantially in the form of, and containing the
information set forth in, Exhibit E-3 hereto (the “Special Servicing Report”).

Upon receipt of each Manager Report delivered by the Manager to the Servicer
pursuant to the Management Agreement, the Servicer shall promptly provide such
Manager Report to the Trustee.

Each Servicing Report and Special Servicing Report shall be in an electronic
format that is mutually acceptable to the Servicer and the Trustee. Each
Servicing Report, Special Servicing Report and any written information
supplemental to either shall include such information with respect to the
Mortgage Loan that is reasonably required by the Trustee for purposes of making
the calculations and preparing the reports for which the Trustee is responsible
pursuant to Section 4.01, this Section 4.02, Section 4.04 or any other Section
of this Agreement, as set forth in reasonable written specifications or
guidelines issued by the Trustee from time to time. Such information may be
delivered to the Trustee by the Servicer by electronic mail or in such
electronic or other form as may be reasonably acceptable to the Servicer and the
Trustee.

On each Distribution Date, subject to Section 4.06, the Trustee shall make the
Trustee Report, the Manager Report, the Servicing Report and, if applicable, the
Special Servicing Report available each month to Certificateholders, Certificate
Owners and prospective investors, each Rating Agency, the Initial Purchasers,
the Trustee, the Servicer and the Controlling Class Representative via the
Trustee’s internet website or such other system as the Trustee may agree. The
Trustee’s Internet Website will initially be located at “www.etrustee.net”. In
connection with providing access to the Trustee’s Internet Website, the Trustee
may require registration and the acceptance of a disclaimer. The Trustee shall
not be liable for dissemination of information in accordance with this
Agreement.

(b) Borrower Financial Reports. The Servicer shall make reasonable efforts to
collect promptly (from the Borrowers or the Manager) all financial statements,
operating statements and other records required pursuant to the terms of the
Mortgage Loan Documents. Such efforts shall include at least three phone calls
to the Notice Party under Section 11.05, followed by confirming correspondence,
requesting such delivery. In addition, the Servicer shall from time to time
cause such items to be prepared with respect to each REO Property at the times
and in a manner that would comply with the Mortgage Loan Documents (as if such
REO Property were property securing the Mortgage Loan) and shall collect all
such items promptly following their preparation. The Servicer shall promptly
review and analyze, and deliver to the Trustee and, upon request, each Rating
Agency, copies of all such items as may be collected pursuant to this Agreement.

Upon the discovery by the Servicer, and during the continuance, of any
non-monetary default pursuant to any Mortgage Loan Document resulting from a
failure by any Borrower to deliver timely to the Servicer, as provided above,
financial statements, operating

 

-85-



--------------------------------------------------------------------------------

statements, rent rolls and other records required pursuant to the Mortgage Loan
Documents, the Servicer shall determine whether or not to consent to the release
or cause the release of any funds from the Impositions and Insurance Reserve
Sub-Account or any Reserve Account (except to pay current or past-due taxes,
assessments and insurance premiums) to the relevant Borrower or another Person,
and shall (as applicable) so inform the relevant Borrower.

(c) Certain Tax Reporting by the Trustee. Within a reasonable period of time
after the end of each calendar year, the Trustee shall prepare, or cause to be
prepared, and mail to each Person who at any time during the calendar year was a
Certificateholder (i) a statement containing the aggregate information with
respect to principal payments, interest payments, prepayments and Realized
Losses for such calendar year or applicable portion thereof during which such
person was a Certificateholder and (ii) such other customary information as the
Trustee deems necessary or desirable for Certificateholders to prepare their
federal, state and local income tax returns, including the amount of original
issue discount accrued in respect of the Certificates, if applicable. The
obligations of the Trustee in the immediately preceding sentence shall be deemed
to have been satisfied to the extent that substantially comparable information
shall be provided or made available by the Trustee pursuant to any requirements
of the Code. As soon as practicable following the request of any
Certificateholder in writing, the Trustee shall furnish to such
Certificateholder such information regarding the Mortgage Loan and the Sites as
such Certificateholder may reasonably request and, as has been furnished to, or
may otherwise be in the possession of, the Trustee. The Servicer shall promptly
provide to the Trustee and the Borrowers such information regarding the Mortgage
Loan and the Sites as such party may reasonably request, and that has been
furnished to, or may otherwise be in the possession of, the Servicer.

(d) Information on the Servicer’s Website at Servicer’s Option. The Servicer
may, but is not required to, make any Servicing Reports and Special Servicing
Reports prepared by it with respect to the Mortgage Loan and any REO Properties,
available each month on the Servicer’s internet website only with the use of a
password, in which case the Servicer shall provide such password to (i) the
other parties to this Agreement, who by their acceptance of such password shall
be deemed to have agreed not to disclose such password to any other Person,
(ii) the Rating Agencies and the Controlling Class Representative, and
(iii) each Certificateholder and Certificate Owner who requests such password.
In connection with providing access to its internet website, the Servicer may
require registration and the acceptance of a disclaimer and otherwise (subject
to the preceding sentence) adopt reasonable rules and procedures, which may
include, to the extent the Servicer deems necessary or appropriate, conditioning
access on execution of an agreement governing the availability, use and
disclosure of such information, and which may provide indemnification to the
Servicer for any liability or damage that may arise therefrom.

(e) Additional Reports at Option of Servicer. If the Servicer, in its reasonable
judgment (which judgment shall not be considered reasonable unless it relates
(i) to the timing or means of delivery of information, (ii) the likelihood of
the accuracy of the information or (iii) compliance with applicable securities
laws), determines (but this provision shall not be construed to impose on the
Servicer any obligation to make such a determination in the affirmative or
negative at any time), that information regarding the Mortgage Loan and/or the
Sites (or any REO Properties) (in addition to the information otherwise required
to be reported

 

-86-



--------------------------------------------------------------------------------

under this Agreement) should be disclosed to Certificateholders and Certificate
Owners, then (a) the Servicer shall be entitled to so notify the Trustee, in
which case the Servicer shall (i) set forth such information in an additional
report (in a format reasonably acceptable to the Trustee), (ii) deliver such
report to the Trustee and (iii) deliver a brief description of such report to
the Trustee; and (b) the Trustee shall (i) make such report available on the
Trustee’s Internet Website commencing not later than two Business Days following
the receipt thereof from the Servicer and (ii) include, in the comment field of
the Trustee Report for the Distribution Date, or provide a notification on its
internet website, that succeeds its receipt of the relevant information from the
Servicer by not less than two Business Days, a brief description of such report
(which may be the same description thereof that was provided by the Servicer, on
which description the Trustee shall be entitled to rely) and a statement to the
effect that such report is available at the Trustee’s Internet Website subject
to the conditions to availability of information on the Trustee’s Internet
Website as contemplated by the provisions of this Agreement.

(f) Protections for Trustee and Servicer. The Trustee will be entitled to rely
on information supplied to it by the Servicer without independent verification.
To the extent that the information required to be furnished by the Servicer is
based on information required to be provided by the Borrowers or the Manager,
the Servicer’s obligation to furnish such information to the Trustee will be
contingent on its receipt of such information from the Borrowers. The Servicer
will be entitled to rely on information supplied by the Borrowers or the Manager
in any case without independent verification (and during a Special Servicing
Period, to the extent consistent with the Servicing Standard). Notwithstanding
the foregoing, however, the failure of the Servicer to disclose any information
otherwise required to be disclosed by this Section 4.02 shall not constitute a
breach of this Section 4.02 to the extent that the Servicer so fails because
such disclosure, in the reasonable belief of the Servicer, would violate
Section 4.06 or any applicable law or any provision of a Mortgage Loan Document
prohibiting disclosure of information with respect to the Mortgage Loan or a
Site or would constitute a waiver of the attorney-client privilege on behalf of
the Trust. The Servicer may disclose any such information or any additional
information to any Person so long as such disclosure is consistent with
Section 4.06, applicable law and the Servicing Standard. The Servicer may affix
to any information provided by it any disclaimer it deems appropriate in its
reasonable discretion (without suggesting liability on the part of any other
party hereto).

(g) Means of Delivery (Servicer). If the Servicer is required to deliver any
statement, report or information under any provision of this Agreement, the
Servicer may satisfy such obligation by (x) physically delivering a paper copy
of such statement, report or information, (y) delivering such statement, report
or information in a commonly used electronic format or (z) making such
statement, report or information available on the Servicer’s Internet website,
unless this Agreement expressly specifies a particular method of delivery.
Notwithstanding the foregoing, the Trustee may request delivery in paper format
of any statement, report or information required to be delivered to the Trustee
and clause (z) shall not apply to the delivery of any information required to be
delivered to the Trustee unless the Trustee consents in writing to such
delivery. Notwithstanding any provision to the contrary, the Servicer shall not
have any obligation (other than to the Trustee) to deliver any statement, notice
or report that is then made available on the Servicer’s or the Trustee’s
internet website, provided that it has notified all parties entitled to delivery
of such reports, by electronic mail or other notice, to the effect that such
statements, notices or reports shall thereafter by made available on such
website from time to time.

 

-87-



--------------------------------------------------------------------------------

Section 4.03 Debt Service Advances. (a) If the Mortgage Loan is delinquent in
the payment of scheduled monthly interest at the end of any Certificate
Collection Period, the Servicer will be required to make an advance (each, a
“Debt Service Advance”) not later than 3:00 p.m. (New York City time) on the
Servicer Remittance Date for the related Distribution Date in an amount equal to
the excess of the interest portion of the Monthly Payment Amount due during such
Certificate Collection Period or, if a Site has become an REO Property, the
excess of the interest portion of the Assumed Monthly Payment Amount deemed to
be due during such Certificate Collection Period, in each case, over the
aggregate payments and collections of interest received on or in respect of the
Mortgage Loan for the applicable Certificate Collection Period. If a late
payment of the interest portion of such Monthly Payment Amount is received by
2:00 p.m. New York City time on, or prior to, the Servicer Remittance Date, the
Servicer shall immediately set-off such late payment against such Debt Service
Advance and shall promptly notify the Trustee. To the extent that the Servicer
fails to make any Debt Service Advance required hereunder, the Trustee by
12:00 p.m. (New York City time) on such Distribution Date shall make such Debt
Service Advance pursuant to the terms of this Agreement, in each case unless
such Debt Service Advance is determined to be a Nonrecoverable Debt Service
Advance. Under no circumstances shall a Debt Service Advance be required for any
principal payable under the Mortgage Loan, any Post-ARD Additional Interest, any
Value Reduction Accrued Interest, amounts due from the Swap Counterparty to the
Floating Rate Account and/or any Prepayment Consideration. The Servicer’s
obligation to make Debt Service Advances with respect to a Class A-FL Component
of the Mortgage Loan will be limited to an obligation to make such advance at a
fixed rate equal to the Component Rate for such Class A-FL Component and
calculated on a 30/360 basis.

(b) Notwithstanding anything herein to the contrary, no Debt Service Advance
shall be required to be made hereunder if such Debt Service Advance (including
interest thereon) would, if made, constitute a Nonrecoverable Debt Service
Advance. The determination by the Servicer (or the Trustee) that it has made a
Nonrecoverable Debt Service Advance or that any proposed Debt Service Advance,
if made, would constitute a Nonrecoverable Debt Service Advance, shall be made
by such Person in its reasonable good faith judgment and shall be evidenced by
an Officer’s Certificate delivered to the Trustee (in the case of the Servicer)
and the Controlling Class Representative (on or before the related Servicer
Remittance Date (or Distribution Date in the case of the Trustee) in the case of
a proposed Debt Service Advance), setting forth the basis for such
determination, accompanied by a copy of the report prepared by the Valuation
Expert pursuant to Section 3.19, if available, and further accompanied by any
other information or reports that the Person making such determination may have
obtained and that support such determination, the cost of which reports shall be
a Servicing Advance. The Trustee shall be entitled to rely conclusively on any
nonrecoverability determination made by the Servicer with respect to a
particular Debt Service Advance. In making any nonrecoverability determination
as described above, the relevant party may consider only the obligations of the
Borrowers, the Parent Guarantor and the Guarantor under the terms of the
Mortgage Loan Documents as they may have been modified, the related Sites in “as
is” or then-current condition and the timing and availability of anticipated
cash flows as modified by such Person’s assumptions regarding the possibility
and effect of future adverse changes, together with such

 

-88-



--------------------------------------------------------------------------------

other factors, including but not limited to, an estimate of future expenses,
timing of recovery, the inherent risk of a protracted period to complete
liquidation and the potential inability to liquidate collateral as a result of
intervening creditor claims or of a bankruptcy proceeding impacting the
Borrowers, the Guarantor or the Parent Guarantor, and the effect thereof on the
existence, validity and priority of any security interest encumbering the Sites
and the related collateral, the direct and indirect Equity Interests in the
Borrowers and the Guarantor, available cash in the Collection Account and the
net proceeds derived from any of the foregoing, or otherwise due to restrictions
contained herein. Any such nonrecoverability determination will be conclusive
and binding on the Trustee (in the case of the Servicer) and Certificateholders
so long as it was made in accordance with the Servicing Standard.

(c) The Servicer and the Trustee shall each be entitled to receive interest at
the Prime Rate in effect from time to time, accrued on the amount of each Debt
Service Advance made thereby (with its own funds), on an Actual/360 Basis for so
long as such Debt Service Advance is outstanding. Such interest with respect to
any Debt Service Advance shall be payable as and to the extent provided in
Section 3.05(a). As and to the extent provided in Section 3.05(a), the Servicer
shall reimburse itself or the Trustee, as applicable, for any outstanding Debt
Service Advance made thereby as soon as practicable in accordance with
Section 3.05(a), and in no event shall interest accrue in accordance with this
Section 4.03(c) on any Debt Service Advance as to which the corresponding Late
Collection was received as of 3:00 p.m. on the related Servicer Remittance Date.

(d) Reserved.

(e) If, in connection with any Distribution Date, the Trustee has reported the
amount of an anticipated distribution to DTC based on the expected receipt of
amounts due on the Mortgage Loan or a prepayment of principal on the Mortgage
Loan scheduled or permitted to be made, and the Borrowers fail to make such
payments at such time, the Trustee will use commercially reasonable efforts to
cause DTC to make the revised distribution on a timely basis on such
Distribution Date but there can be no assurance that DTC can do so. The Trustee
and the Servicer will not be liable or held responsible for any resulting delay
(or claims by DTC resulting therefrom) in the making of such distribution to
Certificateholders. In addition, if the Trustee incurs out-of-pocket expenses,
despite reasonable efforts to avoid/mitigate such expenses, as a consequence of
the Borrowers failing to make such payments, the Trustee will be entitled to
reimbursement from the Trust Fund. Any such reimbursement will constitute
“Additional Trust Fund Expenses.”

(f) The Servicer, the Trustee and the Holders agree to treat each Debt Service
Advance as an advance to the Borrower for U.S. federal, state and local income
and franchise tax purposes (and such agreement shall not apply for any other
legal or regulatory purpose) and shall not take any position inconsistent with
such treatment for U.S. federal, state or local income or franchise tax
purposes, unless required by law. Without imposing any additional obligation on
the Servicer or Trustee, or limiting their rights and remedies under this
Agreement, each Debt Service Advance shall be made in consideration of the
Borrowers’ obligation to repay such Debt Service Advance with Advance Interest.

 

-89-



--------------------------------------------------------------------------------

Section 4.04 Realized Losses. In any Certificate Collection Period in which any
portion of the principal or previously accrued interest payable on the Mortgage
Loan is cancelled in connection with any bankruptcy, insolvency or other similar
proceeding involving any Borrower or a modification, waiver or amendment of the
Mortgage Loan agreed to by the Servicer following default pursuant to
Section 3.20, a “Realized Loss” shall arise in the amount of such principal
and/or interest (other than Post-ARD Additional Interest) so cancelled.
Immediately following the distributions to be made on each Distribution Date,
any Realized Loss incurred on the Mortgage Loan during the related Certificate
Collection Period will be allocated to reduce the Class Principal Balance of
each Class sequentially in reverse order of alphabetical Class designation, in
each case to the extent of the lesser of the remaining Class Principal Balance
of such Class and the remaining unallocated portion of such Realized Loss. Any
reduction of the Class Principal Balance of a Class of Certificates will be
allocated among the Subclasses of such Class on a pro rata basis, based on the
Subclass Principal Balance of each such Subclass, and among each Certificate of
such Subclass on a pro rata basis, based on the Certificate Principal Balance of
each such Certificate. For purposes of the foregoing, the Class A-FX Components
and the Class A-FL Components will be deemed to have the same alphabetical
designation.

Section 4.05 Calculations. The Trustee shall, provided it receives the necessary
information from the Servicer, be responsible for performing all calculations
necessary in connection with the actual and deemed distributions to be made
pursuant to Section 4.01 and the preparation of the Trustee Reports pursuant to
Section 4.02(a). The Trustee shall calculate the Available Trust Funds for each
Distribution Date and shall allocate such amount among Certificateholders in
accordance with this Agreement. Absent actual knowledge of an error therein, the
Trustee shall have no obligation to recompute, recalculate or otherwise verify
any information provided to it by the Servicer. The calculations by the Trustee
contemplated by this Section 4.05 shall, in the absence of manifest error, be
presumptively deemed to be correct for all purposes hereunder.

Section 4.06 Confidentiality. Except as otherwise provided herein, each of the
Trustee and the Servicer hereby agrees to keep the Manager Reports, the other
reports required to be prepared and delivered pursuant to Section 4.02 and all
other information relating to the Borrowers and its Affiliates received by them
pursuant to the Mortgage Loan Documents (collectively, the “Information”)
confidential, and such Information will not be disclosed or made available to
any Person by the Servicer, the Trustee or any of their respective officers,
directors, partners, employees, agents or representatives (collectively, the
“Representatives”) in any manner whatsoever without the prior written consent of
the Depositor, except that the Servicer and the Trustee may disclose or make
available Information (i) to the Trustee, the Rating Agencies, the Initial
Purchaser and the Depositor, (ii) to Certificate Owners or Certificateholders
that have delivered a written confirmation substantially in the form of
Exhibit L-1 hereto (or such other form as may be acceptable to the Depositor) to
the effect that such Person is a legal or beneficial holder of a Certificate or
an interest therein and will keep such Information confidential, (iii) to
prospective purchasers of Certificates or interests therein, that have delivered
a written confirmation substantially in the form of Exhibit L-2 hereto (or such
other form as may be acceptable to the Trustee) to the effect that such Person
is a prospective purchaser of a Certificate or an interest therein, is
requesting the Information for use in evaluating a possible investment in
Certificates and will otherwise keep such Information

 

-90-



--------------------------------------------------------------------------------

confidential and (iv) to the Controlling Class Representative or any other
Person to whom disclosure is expressly permitted hereby (including, following
the occurrence of an Event of Default, a prospective purchaser of any REO
Property and/or any of the Equity Interests of the Borrowers or the Guarantor),
so long as the Controlling Class Representative or such other Person shall have
delivered a written confirmation substantially in the form of Exhibit L-3 hereto
(or such other form as may be acceptable to the Trustee) to the effect that such
Person will keep such Information confidential.

Section 4.07 Swap Agreement

(a) On the Closing Date, and on each Additional Closing Date on which a Subclass
of Class A-FL Certificates is issued, the Trustee shall enter into a Swap
Agreement for the benefit of the Class A-FL Certificates issued on such Closing
Date or Additional Closing Date, as the case may be. Each Swap Agreement shall
not be considered part of the Trust Fund but instead shall be considered to be
part of a separate trust (the “Swap Trust”) consisting of the Floating Rate
Account and the Swap Agreements, held for the benefit of the Class A-FL
Certificateholders.

(b) The Trustee shall deposit any payments received from the Swap Counterparty
in respect of any Swap Agreement directly into the Floating Rate Account. On
each Distribution Date, any net amount payable to the Swap Counterparty under a
Swap Agreement shall be withdrawn by the Trustee from the Floating Rate Account
(after giving effect to the related deposit therein made pursuant to
Section 4.01) and paid to the Swap Counterparty in accordance with such Swap
Agreement. The Trustee shall have no obligation to pay any amount due to the
Swap Counterparty under such Swap Agreement except to the extent funds are
available for that purpose in the Floating Rate Account.

(c) If on any Swap Payment Date the Swap Counterparty shall have failed to make
a required payment to the Trustee in respect of a Swap Agreement, the Trustee
shall provide prompt written notice of such failure to the Swap Counterparty,
the Swap Guarantor, the Servicer and the Depositor.

(d) If an “Event of Default” or “Termination Event” shall occur under (and as
such terms are defined in) a Swap Agreement where the Swap Counterparty is the
defaulting or the affected party, then, if directed by the Holders representing
at least 100% of the Class Principal Balance of the related Subclass of
Class A-FL Certificates, the Trustee will enforce its rights as Trustee to
terminate such Swap Agreement in accordance with the terms thereof by the next
succeeding Swap Payment Date and to enforce payment of the amounts due from the
Swap Counterparty and the Swap Guarantor thereunder, and 100% of the Class
Principal Balance of the related Subclass of Class A-FL Certificates shall also
consent that the costs and expenses incurred by the Trustee in connection with
enforcing its rights under the Swap Agreement will be reimbursable to the
Trustee out of amounts on deposit in the Floating Rate Account to the extent not
reimbursed by the Swap Counterparty and are limited to such amounts and are not
reimbursable from any such other amounts.

(e) In the event of any early termination of a Swap Agreement, any termination
payment paid by the Swap Counterparty under such Swap Agreement (“Swap

 

-91-



--------------------------------------------------------------------------------

Termination Receipts”) shall be deposited by the Trustee in the Floating Rate
Account. In such event, the Trustee will use reasonable efforts to enter into a
replacement swap agreement on substantially identical terms (a “Replacement
Swap“), unless a Replacement Swap has already been arranged by the Swap
Counterparty pursuant to the Swap Agreement. If the Replacement Swap is not upon
substantially identical terms and form of documentation, a Rating Agency
Confirmation shall have been received. Any upfront payment received by the
Trustee under the Replacement Swap (“Replacement Swap Proceeds”) shall be
deposited by the Trustee into the Floating Rate Account. The Trustee shall apply
the amount of any Swap Termination Receipts deposited into the Floating Rate
Account toward the payment of any costs and expenses (including any up-front
payment due under the Replacement Swap and the reasonable fees and expenses of
any investment advisor engaged by the Trustee in connection therewith)
associated with entering into the Replacement Swap. To the extent that Swap
Termination Receipts exceed the costs of entering into a Replacement Swap, or if
the Trustee determines that the amount of the Swap Termination Receipts would
not be sufficient to cover the costs and expenses associated with any
Replacement Swap, any unused Swap Termination Receipts will be distributed to
the Holders of the related Subclass of Class A-FL Certificates as premium (pro
rata based on their respective Certificate Principal Balances), provided that,
if directed by the Holders representing at least 100% of the Class Principal
Balance of the related Subclass of Class A-FL Certificates to enter into a
Replacement Swap when the Swap Termination Receipts are not sufficient to cover
the costs and expenses associated with such Replacement Swap, the Trustee may
reimburse itself out of the Floating Rating Account for the costs and expenses
(including any up-front payment due under the Replacement Swap and the
reasonable fees and expenses of any investment advisor engaged by the Trustee in
connection therewith) in entering into such Replacement Swap.

(f) If the Swap Counterparty becomes required to post any collateral pursuant to
the terms of a Swap Agreement, the Trustee shall promptly establish in its own
name at an Eligible Institution a segregated trust account (which may be a
sub-account of the Distribution Account) for the purpose of holding such
collateral (a “Swap Collateral Account”) and over which the Trustee shall have
exclusive control and sole right of withdrawal. The Trustee shall deposit all
collateral received from the Swap Counterparty under such Swap Agreement into
the Swap Collateral Account. Subject to the terms of the Swap Agreement, the
Trustee shall apply the collateral in the Swap Collateral Account solely for the
following purposes: (i) to satisfy the obligations of the Swap Counterparty
under the Swap Agreement if the Swap Agreement becomes subject to early
termination or (ii) to return collateral to the Swap Counterparty as and when
required by the Swap Agreement.

(g) On the Business Day prior to each Swap Payment Date, the Trustee shall
determine the amount of funds to be deposited into the Floating Rate Account
pursuant to Section 4.01 hereof on the next succeeding Distribution Date based
upon, and assuming the Trustee’s timely receipt of, the Servicing Report. If the
amount of such funds are insufficient to make all payments due to the Swap
Counterparty under a Swap Agreement on such Distribution Date, the Trustee shall
promptly notify the Swap Counterparty of the amount of such shortfall in
accordance with such Swap Agreement.

(h) The Trustee is hereby directed to execute, deliver and perform its
obligations under the Swap Agreement for the Series 2007-1 Class A-FL
Certificates on the

 

-92-



--------------------------------------------------------------------------------

Closing Date and thereafter on behalf of, and for the benefit of, the Holders of
the Series 2007-1 Class A-FL Certificates. Each of the parties hereto, and the
Holders of the Series 2007-1 Class A-FL Certificates (by their acceptance
thereof), acknowledge and agree that the Trustee is executing, delivering and
performing its obligations under such Swap Agreement solely in its capacity as
Trustee hereunder and not in its individual capacity.

ARTICLE V

THE CERTIFICATES

Section 5.01 The Certificates. (a) The Certificates shall be substantially in
the form attached hereto as Exhibit A or to any Trust Agreement Supplement;
provided, however, that any of the Certificates may be issued with appropriate
insertions, omissions, substitutions and variations, and may have imprinted or
otherwise reproduced thereon such legend or legends, not inconsistent with the
provisions of this Agreement, as may be required to comply with any law or with
rules or regulations pursuant thereto, or with the rules of any securities
market in which the Certificates are admitted to trading, or to conform to
general usage. The Certificates shall be issuable in registered form only;
provided, however, that in accordance with Section 5.03 beneficial ownership
interests in the Book-Entry Certificates shall initially be held and transferred
through the book-entry facilities of the Depository. Each Subclass of
Certificates shall be issued in minimum denominations of $25,000 and in integral
multiples of $1,000 in excess thereof, except that Certificates issued to
Institutional Accredited Investors that are not Qualified Institutional Buyers
shall be issued in minimum denominations of $100,000 and integral multiples of
$1,000 in excess thereof.

(b) The Certificates shall be executed by manual or facsimile signature by an
authorized officer of the Certificate Registrar on behalf of the Trustee.
Certificates bearing the manual or facsimile signatures of individuals who were
at any time the authorized officers of the Certificate Registrar shall be
entitled to all benefits under this Agreement, subject to the following
sentence, notwithstanding that such individuals or any of them have ceased to
hold such offices prior to the authentication and delivery of such Certificates
or did not hold such offices at the date of such Certificates. No Certificate
shall be entitled to any benefit under this Agreement, or be valid for any
purpose, however, unless there appears on such Certificate a certificate of
authentication substantially in the form provided for herein executed by the
Certificate Registrar by manual signature, and such certificate of
authentication upon any Certificate shall be conclusive evidence, and the only
evidence, that such Certificate has been duly authenticated and delivered
hereunder. All Certificates shall be dated the date of their authentication.

Section 5.02 Registration of Transfer and Exchange of Certificates. (a) The
Trustee may, at its own expense, appoint any Person with appropriate experience
as a securities registrar to act as Certificate Registrar hereunder; provided
that in the absence of any other Person appointed in accordance herewith acting
as Certificate Registrar, the Trustee agrees to act in such capacity in
accordance with the terms hereof. The appointment of a Certificate Registrar
shall not relieve the Trustee from any of its obligations hereunder, and the
Trustee shall remain responsible for all acts and omissions of the Certificate
Registrar. The Certificate Registrar shall be subject to the same standards of
care, limitations on liability and rights to indemnity as the

 

-93-



--------------------------------------------------------------------------------

Trustee, and the provisions of Sections 8.01, 8.02, 8.03, 8.04, 8.05(b),
8.05(c), 8.05(d) and 8.05(e) shall apply to the Certificate Registrar to the
same extent that they apply to the Trustee. Any Certificate Registrar appointed
in accordance with this Section 5.02(a) may at any time resign by giving at
least 30 days’ advance written notice of resignation to the Trustee, the
Servicer and the Depositor. The Trustee may at any time terminate the agency of
any Certificate Registrar appointed in accordance with this Section 5.02(a) by
giving written notice of termination to such Certificate Registrar, with a copy
to the Trustee, the Servicer and the Depositor.

At all times during the term of this Agreement, there shall be maintained at the
office of the Certificate Registrar a Certificate Register in which, subject to
such reasonable regulations as the Certificate Registrar may prescribe, the
Certificate Registrar shall provide for the registration of Certificates and of
transfers and exchanges of Certificates as herein provided. The Depositor, the
Servicer and the Trustee shall have the right to inspect the Certificate
Register or to obtain a copy thereof at all reasonable times, and to rely
conclusively upon a certificate of the Certificate Registrar as to the
information set forth in the Certificate Register.

If any Certificateholder makes written request to the Certificate Registrar, and
such request states that such Certificateholder desires to communicate with
other Certificateholders with respect to their rights under this Agreement or
under the Certificates and is accompanied by a copy of the communication that
such Certificateholder proposes to transmit, then the Certificate Registrar
shall, within 30 days after the receipt of such request, afford the requesting
Certificateholder access during normal business hours to, or deliver to the
requesting Certificateholder a copy of, the most recent list of
Certificateholders held by the Certificate Registrar (which list shall be
current as of a date no earlier than 30 days prior to the Certificate
Registrar’s receipt of such request). Every Certificateholder, by receiving such
access, acknowledges that neither the Certificate Registrar nor the Trustee will
be held accountable in any way by reason of the disclosure of any information as
to the names and addresses of any Certificateholder regardless of the source
from which such information was derived.

(b) No transfer, sale, pledge or other disposition of any Certificate or
interest therein shall be made unless that transfer, sale, pledge or other
disposition is exempt from the registration and/or qualification requirements of
the Securities Act and any applicable state securities laws, or is otherwise
made in accordance with the Securities Act and such state securities laws.

If a transfer of any Certificate that constitutes a Definitive Certificate is to
be made without registration under the Securities Act (other than in connection
with the initial issuance of the Certificates or a transfer of any Certificate
by the Depositor or an Affiliate of the Depositor or a transfer of a Book-Entry
Certificate to a successor Depository as contemplated by Section 5.03(c)), then
the Certificate Registrar shall refuse to register such transfer unless it
receives (and, upon receipt, may conclusively rely upon) either: (i) a
certificate from the Certificateholder desiring to effect such transfer
substantially in the form attached hereto as Exhibit F-5 or Exhibit F-6; or
(ii) an Opinion of Counsel satisfactory to the Trustee to the effect that such
transfer may be made without registration under the Securities Act (which
Opinion of Counsel shall not be an expense of the Trust or of the Depositor, the
Servicer, the Trustee or the Certificate Registrar in their respective
capacities as such), together with the written

 

-94-



--------------------------------------------------------------------------------

certification(s) as to the facts surrounding such transfer from the
Certificateholder desiring to effect such transfer and/or such
Certificateholder’s prospective Transferee on which such Opinion of Counsel is
based.

If a transfer of any interest in a Rule 144A Global Certificate is to be made
without registration under the Securities Act to a Person who will take delivery
of such interest in the form of a Regulation S Global Certificate, then the
Certificate Owner desiring to effect such transfer shall be required to deliver
to the Trustee (i) a certificate substantially in the form attached as
Exhibit F-1 hereto and (ii) such written orders and instructions as are required
under the applicable procedures of the Depository, Clearstream and Euroclear to
direct the Trustee to debit the account of a Depository Participant by a
denomination of interests in such Rule 144A Global Certificate, and credit the
account of a Depository Participant by a denomination of interests in such
Regulation S Global Certificate, that is equal to the denomination of beneficial
interests in the Subclass of Certificates to be transferred. Upon delivery to
the Certificate Registrar of such certification and such orders and
instructions, the Trustee, subject to and in accordance with the applicable
procedures of the Depository, shall reduce the denomination of the Rule 144A
Global Certificate in respect of the applicable Subclass of Certificates and
increase the denomination of the Regulation S Global Certificate for such
Subclass by the denomination of the beneficial interest in such Subclass
specified in such orders and instructions. If a transfer of any interest in a
Rule 144A Global Certificate is to be made without registration under the
Securities Act, the Certificate Owner desiring to effect such transfer shall be
deemed to have represented and warranted that all the certifications set forth
in Exhibit F-1 hereto are, with respect to the subject Transfer, true and
correct.

Any interest in a Rule 144A Global Certificate with respect to any Subclass of
Book-Entry Certificates may be transferred by any Certificate Owner holding such
interest to any Institutional Accredited Investor (other than a Qualified
Institutional Buyer) that takes delivery in the form of a Definitive Certificate
of the same Subclass as such Rule 144A Global Certificate upon delivery to the
Certificate Registrar and the Trustee of (i) (A) a certificate from such
Certificate Owner’s prospective Transferee substantially in the form attached as
Exhibit F-1 hereto, or (B) an Opinion of Counsel (which Opinion of Counsel shall
not be an expense of the Trust or of the Depositor, the Servicer, the Trustee or
the Certificate Registrar in their respective capacities as such), to the effect
that such transfer may be made without registration under the Securities Act and
(ii) such written orders and instructions as are required under the applicable
procedures of the Depository to direct the Trustee to debit the account of a
Depository Participant by the denomination of the transferred interests in such
Rule 144A Global Certificate. Upon delivery to the Certificate Registrar of the
certifications and/or opinions contemplated by this paragraph of
Section 5.02(b), the Trustee, subject to and in accordance with the applicable
procedures of the Depository, shall reduce the denomination of the subject
Rule 144A Global Certificate by the denomination of the transferred interests in
such Rule 144A Global Certificate, and shall cause a Definitive Certificate of
the same Subclass as such Rule 144A Global Certificate, and in a denomination
equal to the reduction in the denomination of such Rule 144A Global Certificate,
to be executed, authenticated and delivered in accordance with this Agreement to
the applicable Transferee.

Except as provided in the next sentence, on and prior to the Release Date, no
beneficial interest in a Regulation S Global Certificate for any Subclass of
Book-Entry

 

-95-



--------------------------------------------------------------------------------

Certificates shall be transferred to any Person who takes delivery other than in
the form of a beneficial interest in such Regulation S Global Certificate. On
and prior to the Release Date, the Certificate Owner desiring to effect any
Transfer to any Person who takes delivery in the form of a beneficial interest
in the Rule 144A Global Certificate for such Subclass of Certificates shall be
required to deliver to the Trustee a written certification substantially in the
form set forth in Exhibit F-1 hereto including such written orders and
instructions as are required under the applicable procedures of the Depository,
Clearstream and Euroclear to direct the Trustee to debit the account of a
Depository Participant by a denomination of interests in such Regulation S
Global Certificate, and credit the account of a Depository Participant by a
denomination of interests in such Rule 144A Global Certificate, that is equal to
the denomination of beneficial interests in the Subclass of Certificates to be
transferred. Upon delivery to the Certificate Registrar of such certification
and orders and instructions, the Trustee, subject to and in accordance with the
applicable procedures of the Depository, shall reduce the denomination of the
Regulation S Global Certificate in respect of the applicable Subclass of
Certificates and increase the denomination of the Rule 144A Global Certificate
for such Subclass by the denomination of the beneficial interest in such
Subclass specified in such orders and instructions. On or prior to the Release
Date, beneficial interests in the Regulation S Global Certificate for each
Subclass of Book-Entry Certificates may be held only through Euroclear or
Clearstream. The Regulation S Global Certificate for each Subclass of Book-Entry
Certificates shall be deposited with the Trustee as custodian for the Depository
and registered in the name of Cede & Co. as nominee of the Depository.

None of the Depositor, the Trustee or the Certificate Registrar shall be
obligated to register or qualify any Subclass of Certificates under the
Securities Act or any other securities law or to take any action not otherwise
required under this Agreement to permit the transfer of any Certificate or
interest therein without registration or qualification.

(c) No transfer of any Certificate or interest therein shall be made to any
retirement plan or other employee benefit plan or other retirement arrangement,
subject to Section 406 of ERISA or Section 4975 of the Code or any similar
provision of any other federal, state, local or non-U.S. law or regulation
(each, a “Plan”), or a Person who is directly or indirectly purchasing or
holding such Certificate or such interest therein on behalf of, as a fiduciary
of, as trustee of, or with the assets of any Plan, unless such Plan or Person is
deemed or required to represent that its purchasing or holding of such
Certificate or interest therein will not constitute a non-exempt prohibited
transaction under Section 406 of ERISA or Section 4975 of the Code or pursuant
to one or more prohibited transaction statutory or administrative exemptions and
will not violate any applicable provision of any federal, state, local or
non-U.S. law or regulation which contains one or more provisions that are
similar to such sections of ERISA or the Code. No transfer of any Certificate
shall be made to any Plan or to any person who is directly or indirectly
acquiring such Certificate on behalf of, as fiduciary of, as trustee of, or with
the assets of, a Plan, except in each such case, in accordance with the
provisions of this Section 5.02(c). Each Transferee of a Definitive Certificate
will be required to represent and warrant that either (i) it is not a Plan or
any Person who is directly or indirectly purchasing or holding such Certificate
on behalf of, as a fiduciary of, or with the assets of any Plan or (ii) its
purchase and holding of such Certificate or any interest therein will not
constitute a non-exempt prohibited transaction under Section 406 of ERISA and
Section 4975 of the Code pursuant to one or more prohibited transaction
statutory or administrative exemptions and will not violate

 

-96-



--------------------------------------------------------------------------------

any applicable provision of any other federal, state, local or non-U.S. law or
regulation which contains one or more provisions that are similar to such
sections of ERISA or the Code. Any Transferee of a Definitive Certificate that
does not provide the required representation and warranty and each Transferee of
an interest in a Book-Entry Certificate will be deemed to have made one of the
representations in the preceding sentence. Any attempted or purported transfer
of a Certificate in violation of this Section 5.02(c) will be null and void and
vest no rights in any purported Transferee.

(d) If a Person is acquiring a Certificate as a fiduciary or agent for one or
more accounts, such Person shall be required to deliver to the Certificate
Registrar a certification to the effect that, and such other evidence as may be
reasonably required by the Certificate Registrar to confirm that, it has
(i) sole investment discretion with respect to each such account and (ii) full
power to make the applicable foregoing acknowledgments, representations,
warranties, certifications and/or agreements with respect to each such account
as set forth in Subsections (b), (c) and/or (d), as appropriate, of this
Section 5.02.

(e) Subject to the preceding provisions of this Section 5.02, upon surrender for
registration of transfer of any Certificate at the offices of the Certificate
Registrar maintained for such purpose, the Certificate Registrar shall execute,
authenticate and deliver, in the name of the designated transferee or
transferees, one or more new Certificates of authorized denominations of the
same Subclass evidencing a like aggregate Subclass Percentage Interest.

(f) At the option of any Holder, its Certificates may be exchanged for other
Certificates of authorized denominations of the same Subclass evidencing a like
aggregate Subclass Percentage Interest, upon surrender of the Certificates to be
exchanged at the offices of the Certificate Registrar maintained for such
purpose. Whenever any Certificates are so surrendered for exchange, the
Certificate Registrar shall execute, authenticate and deliver the Certificates
which the Certificateholder making the exchange is entitled to receive.

(g) Every Certificate presented or surrendered for transfer or exchange shall
(if so required by the Certificate Registrar) be duly endorsed by, or be
accompanied by a written instrument of transfer in the form satisfactory to the
Certificate Registrar duly executed by, the Holder thereof or his attorney duly
authorized in writing.

(h) No service charge shall be imposed for any transfer or exchange of
Certificates, but the Trustee or the Certificate Registrar may require payment
of a sum sufficient to cover any tax or other governmental charge that may be
imposed in connection with any transfer or exchange of Certificates.

(i) All Certificates surrendered for transfer and exchange shall be physically
canceled by the Certificate Registrar, and the Certificate Registrar shall
dispose of such canceled Certificates in accordance with its standard
procedures.

(j) The Certificate Registrar shall provide to each of the other parties hereto,
upon reasonable written request and at the expense of the requesting party, an
updated copy of the Certificate Register.

 

-97-



--------------------------------------------------------------------------------

Section 5.03 Book-Entry Certificates. (a) Each Subclass of Certificates shall
initially be issued as one or more Certificates registered in the name of the
Depository or its nominee and, except as provided in Section 5.03(c), transfer
of such Certificates may not be registered by the Certificate Registrar unless
such transfer is to a successor Depository that agrees to hold such Certificates
for the respective Certificate Owners with Ownership Interests therein. Such
Certificate Owners shall hold and, subject to Sections 5.02(b) and 5.02(c),
transfer their respective Ownership Interests in and to such Certificates
through the book-entry facilities of the Depository and, except as provided in
Section 5.03(c) below, shall not be entitled to fully registered, physical
Certificates (“Definitive Certificates”) in respect of such Ownership Interests.
Certificates of each Subclass of Certificates initially sold in reliance on
Rule 144A shall be represented by the Rule 144A Global Certificate for such
Subclass, which shall be deposited with the Trustee as custodian for the
Depository and registered in the name of Cede & Co. as nominee of the
Depository. Certificates of each Subclass of Certificates initially sold in
offshore transactions in reliance on Regulation S shall be represented by the
Regulation S Global Certificate for such Subclass, which shall be deposited with
the Trustee as custodian for the Depository. All transfers by Certificate Owners
of their respective Ownership Interests in the Book-Entry Certificates shall be
made in accordance with the procedures established by the Depository Participant
or brokerage firm representing each such Certificate Owner. Each Depository
Participant shall only transfer the Ownership Interests in the Book-Entry
Certificates of Certificate Owners it represents or of brokerage firms for which
it acts as agent in accordance with the Depository’s normal procedures.

(b) The Depositor, the Servicer, the Trustee and the Certificate Registrar may
for all purposes, including the making of payments due on the Book-Entry
Certificates, deal with the Depository as the authorized representative of the
Certificate Owners with respect to such Certificates for the purposes of
exercising the rights of Certificateholders hereunder. The rights of Certificate
Owners with respect to the Book-Entry Certificates shall be limited to those
established by law and agreements between such Certificate Owners and the
Depository Participants and indirect participating brokerage firms representing
such Certificate Owners. Multiple requests and directions from, and votes of,
the Depository as Holder of the Book-Entry Certificates with respect to any
particular matter shall not be deemed inconsistent if they are made with respect
to different Certificate Owners. The Trustee may establish a reasonable record
date in connection with solicitations of consents from or voting by
Certificateholders and shall give notice to the Depository of such record date.

(c) If (i) (A) the Depositor advises the Trustee and the Certificate Registrar
in writing that the Depository is no longer willing or able to discharge
properly its responsibilities as depository with respect to any Subclass of
Book-Entry Certificates, and (B) the Depositor is unable to locate a qualified
successor, or (ii) the Depositor at its option advises the Trustee and the
Certificate Registrar in writing that it elects to terminate the book-entry
system through the Depository with respect to any Subclass of Book-Entry
Certificates, the Certificate Registrar shall notify all affected Certificate
Owners, through the Depository, of the occurrence of any such event and of the
availability of Definitive Certificates to such Certificate Owners requesting
the same. Upon surrender to the Certificate Registrar of any Subclass of
Book-Entry Certificates by the Depository, accompanied by registration
instructions from the Depository for registration of transfer, the Certificate
Registrar shall execute, authenticate and deliver, Definitive Certificates in
respect of such Subclass to the Certificate Owners identified in such
instructions.

 

-98-



--------------------------------------------------------------------------------

None of the Depositor, the Servicer, the Trustee or the Certificate Registrar
shall be liable for any delay in delivery of such instructions and may
conclusively rely on, and shall be protected in relying on, such instructions.
Upon the issuance of Definitive Certificates for purposes of evidencing
ownership of any Book-Entry Certificates, the registered Holders of such
Definitive Certificates shall be recognized as Certificateholders hereunder and,
accordingly, shall be entitled directly to receive payments on, to exercise
Voting Rights with respect to, and to transfer and exchange such Definitive
Certificates.

Section 5.04 Mutilated, Destroyed, Lost or Stolen Certificates. If (i) any
mutilated Certificate is surrendered to the Certificate Registrar, or the
Certificate Registrar receives evidence to its satisfaction of the destruction,
loss or theft of any Certificate, and (ii) there is delivered to the Trustee and
the Certificate Registrar such security or indemnity as may be reasonably
required by them to save each of them harmless, then, in the absence of actual
notice to the Trustee or the Certificate Registrar that such Certificate has
been acquired by a protected purchaser, the Certificate Registrar shall execute,
authenticate and deliver, in exchange for or in lieu of any such mutilated,
destroyed, lost or stolen Certificate, a new Certificate of the same Subclass
and like Subclass Percentage Interest. Upon the issuance of any new Certificate
under this Section, the Trustee and the Certificate Registrar may require the
payment of a sum sufficient to cover any tax or other governmental charge that
may be imposed in relation thereto and any other reasonable expenses (including
the reasonable fees and expenses of the Trustee and the Certificate Registrar)
connected therewith. Any replacement Certificate issued pursuant to this Section
shall constitute complete and indefeasible evidence of ownership in the Trust
Fund, as if originally issued, whether or not the lost, stolen or destroyed
Certificate shall be found at any time.

Section 5.05 Persons Deemed Owners. Prior to due presentment for registration of
transfer, the Depositor, the Servicer, the Trustee, the Certificate Registrar
and any agent of any of them may treat the Person in whose name any Certificate
is registered as the owner of such Certificate for the purpose of receiving
distributions pursuant to Section 4.01 and for all other purposes whatsoever,
and none of the Depositor, the Servicer, the Trustee, the Certificate Registrar
or any agent of any of them shall be affected by notice to the contrary.

Section 5.06 Certification by Certificate Owners. (a) Each Certificate Owner is
hereby deemed by virtue of its acquisition of an Ownership Interest in the
Book-Entry Certificates to agree to comply with the transfer requirements of
Section 5.02(c).

(b) To the extent that under the terms of this Agreement, it is necessary to
determine whether any Person is a Certificate Owner, the Trustee shall make such
determination based on a certificate of such Person which shall be substantially
in the form of paragraph 1 of Exhibit L-1 hereto (or such other form as shall be
reasonably acceptable to the Trustee) and shall specify the Subclass and the
portion of the Certificate Principal Balance of the Book-Entry Certificate
beneficially owned; provided, however, that none of the Trustee or the
Certificate Registrar shall knowingly recognize such Person as a Certificate
Owner if such Person, to the actual knowledge of a Responsible Officer of the
Trustee or the Certificate Registrar, as the case may be, acquired its Ownership
Interest in a Book-Entry Certificate in violation of Section 5.02(c), or if such
Person’s certification that it is a Certificate Owner is in direct conflict with
information known by, or made known to, the Trustee or the Certificate
Registrar, with

 

-99-



--------------------------------------------------------------------------------

respect to the identity of a Certificate Owner. The Trustee and the Certificate
Registrar shall each exercise its reasonable discretion in making any
determination under this Section 5.06(b) and shall afford any Person providing
information with respect to its Certificate Ownership of any Book-Entry
Certificate an opportunity to resolve any discrepancies between the information
provided and any other information available to the Trustee or the Certificate
Registrar, as the case may be. If any request would require the Trustee to
determine the beneficial owner of any Certificate, the Trustee may condition its
making such a determination on the payment by the applicable Person of any and
all costs and expenses incurred or reasonably anticipated to be incurred by the
Trustee in connection with such request or determination.

ARTICLE VI

THE DEPOSITOR AND THE SERVICER

Section 6.01 Liability of the Depositor and the Servicer. The Depositor and the
Servicer shall be liable in accordance herewith only to the extent of the
respective obligations specifically imposed upon and undertaken by the Depositor
and the Servicer. Notwithstanding the foregoing, the Servicer shall indemnify
and hold harmless the Trust Fund against any loss, liability, cost or expense
incurred by the Trust Fund arising from any bad faith, willful misconduct or
negligence in the Servicer’s performance of its duties hereunder.

Section 6.02 Merger, Consolidation or Conversion of the Depositor or the
Servicer. Subject to the following paragraph, each of the Depositor and the
Servicer shall each keep in full effect its existence, rights and franchises as
a corporation, bank, trust company, partnership, limited liability company,
association or other legal entity under the laws of the jurisdiction wherein it
was organized, and each shall obtain and preserve its qualification to do
business as a foreign entity in each jurisdiction in which such qualification is
or shall be necessary to protect the validity and enforceability of this
Agreement, the Certificates or the Mortgage Loan Documents and to perform its
respective duties under this Agreement.

Each of the Depositor and the Servicer may be merged or consolidated with or
into any Person, or transfer all or substantially all of its assets to any
Person (which, with respect to the Servicer, means its commercial mortgage
servicing business), in which case, any Person resulting from any merger or
consolidation to which the Depositor or the Servicer shall be a party, or any
Person succeeding to the business of the Depositor or the Servicer, shall be the
successor of the Depositor or the Servicer, as the case may be, hereunder,
without the execution or filing of any paper or any further act on the part of
any of the parties hereto, anything herein to the contrary notwithstanding;
provided, however, that no successor or surviving Person shall succeed to the
rights of the Servicer unless the Trustee shall have received Rating Agency
Confirmation with respect to such succession at the Servicer’s sole cost and
expense.

Section 6.03 Limitation on Liability of the Depositor and the Servicer. None of
the Depositor, the Servicer or any director, manager, member, officer, employee,
shareholder or agent of any of the foregoing shall be under any liability to the
Trust, the Trustee or the Certificateholders for any action taken, or not taken,
in good faith pursuant to this Agreement, or for errors in judgment; provided,
however, that this provision shall not protect the Depositor or the Servicer
against liability to the Trustee, the Trust or the Certificateholders for any
breach of a

 

-100-



--------------------------------------------------------------------------------

representation, warranty or covenant made herein, or against any expense or
liability specifically required to be borne thereby without right of
reimbursement pursuant to the terms hereof, or against any liability that would
otherwise be imposed by reason of willful misfeasance, bad faith or negligence
in the performance of obligations or duties hereunder, or by reason of negligent
disregard of such obligations and duties. The Depositor, the Servicer and any
director, officer, manager, member, employee, shareholder or agent of any of the
foregoing may rely in good faith on any document of any kind which, prima facie,
is properly executed and submitted by any other party hereto respecting any
matters arising hereunder. The Servicer and any director, officer, manager,
member, employee, shareholder or agent of any of the foregoing shall be
indemnified by the Trust against any loss, liability, cost or expense incurred
in connection with any legal action relating to this Agreement, the Certificates
or any asset of the Trust, other than any such loss, liability, cost or expense:
(i) specifically required to be borne thereby pursuant to the terms hereof or
otherwise incidental to the performance of obligations and duties under this
Agreement, including, in the case of the Servicer, the prosecution of an
enforcement action in respect of the Mortgage Loan (except as any such loss,
liability or expense will be otherwise reimbursable pursuant to this Agreement);
(ii) that constitutes an Advance and is otherwise reimbursable pursuant to this
Agreement (provided that this clause (ii) is not intended to limit the
Servicer’s right of recovery of liabilities and expenses incurred as a result of
being the defendant, or participating in a proceeding to which another
indemnified party under this Section 6.03 is a defendant, in legal action
relating to this Agreement); or (iii) that was incurred in connection with
claims against such party resulting from (A) any breach of a representation,
warranty or covenant made herein by such party, or (B) willful misfeasance, bad
faith or negligence in the performance of, or negligent disregard of,
obligations or duties hereunder by such party or violation of applicable law.
Neither the Depositor nor the Servicer shall be under any obligation to appear
in, prosecute or defend any legal action unless such action is related to its
respective duties under this Agreement and, except in the case of a legal action
contemplated by Section 3.22, in its opinion does not involve it in any ultimate
expense or liability; provided, however, that the Servicer may in its discretion
undertake any such action which it may reasonably deem necessary or desirable
with respect to the enforcement and/or protection of the rights and duties of
the parties hereto and the interests of the Certificateholders hereunder. In
such event, the legal expenses and costs of such action, and any liability
resulting therefrom, shall be expenses, costs and liabilities of the Trust, and
the Servicer each shall be entitled to the direct payment of such expenses or to
be reimbursed therefor from the Collection Account as provided in
Section 3.05(a).

The Servicer may consult with counsel, and any written advice or Opinion of
Counsel, provided that such counsel is selected in accordance with the standard
of care set forth in this Section 6.03 shall be full and complete authorization
and protection with respect to any action taken or suffered or omitted by it
hereunder in good faith and in accordance with such advice or Opinion of
Counsel.

This Section 6.03 shall survive the termination of this Agreement or the
termination or resignation of the Servicer as regards rights and obligations
prior to such termination or resignation.

Section 6.04 Servicer Not to Resign. The Servicer may resign from the
obligations and duties hereby imposed on it, upon a determination that its
duties hereunder are no

 

-101-



--------------------------------------------------------------------------------

longer permissible under applicable law or are in material conflict by reason of
applicable law with any other activities carried on by it (the other activities
of the Servicer so causing such a conflict being of a type and nature carried on
by the Servicer at the date of this Agreement). Any such determination requiring
the resignation of the Servicer shall be evidenced by an Opinion of Counsel to
such effect which shall be delivered to the Trustee. Unless applicable law
requires the Servicer’s resignation to be effective immediately, and the Opinion
of Counsel delivered pursuant to the prior sentence so states, no such
resignation shall become effective until the Trustee or other successor shall
have assumed the responsibilities and obligations of the resigning party in
accordance with Section 6.06 or Section 7.02; provided that, if no successor
Servicer shall have been so appointed and have accepted appointment within 90
days after the Servicer has given notice of such resignation, the resigning
Servicer may petition any court of competent jurisdiction for the appointment of
a successor Servicer.

In addition, the Servicer shall have the right to resign or assign its servicing
rights at any other time; provided that (except for a resignation pursuant to
Section 3.25, with regards to (i), (iii) and (iv) (i)) a willing successor
thereto (proposed by the resigning Servicer and reasonably acceptable to the
Controlling Class Representative) has been identified, (ii) the Trustee has
received Rating Agency Confirmation, (iii) the resigning party pays all costs
and expenses in connection with such transfer of servicing, and (iv) the
successor accepts appointment prior to the effectiveness of such resignation or
assignment and accepts the duties and obligations of the Servicer under this
Agreement.

The Servicer shall not be permitted to resign except as contemplated above in
this Section 6.04 and in Section 3.25.

Consistent with the foregoing, the Servicer shall not (except in connection with
any resignation thereby permitted pursuant to the prior paragraph or as
otherwise expressly provided herein, including the provisions of Section 3.22,
Section 3.25 and/or Section 6.02) assign or transfer any of its rights, benefits
or privileges hereunder to any other Person.

Section 6.05 Rights of the Trustee in Respect of the Servicer. Upon reasonable
request, the Servicer shall furnish the Trustee with its most recent publicly
available annual audited financial statements (or, if not available, the most
recent publicly available audited annual financial statements of its corporate
parent, on a consolidated basis) and such other information as is publicly
available regarding its business, affairs, property and condition, financial or
otherwise; provided that the Trustee may not disclose the contents of such
financial statements or other information to non-affiliated third parties (other
than accountants, attorneys, financial advisors and other representatives
retained to help it evaluate such financial statements or other information),
unless it is required to do so under applicable securities laws or is otherwise
compelled to do so as a matter of law. The Servicer may each affix to any such
information described in this Section 6.05 provided by it any disclaimer it
deems appropriate in its reasonable discretion. The Trustee may, but is not
obligated to, enforce the obligations of the Servicer hereunder and may, but is
not obligated to, perform, or cause a designee to perform, any defaulted
obligation of the Servicer hereunder or exercise the rights of the Servicer
hereunder; provided, however, that the Servicer shall not be relieved of any of
its obligations hereunder by virtue of such performance by the Trustee or its
designee. The Trustee shall not have any responsibility or liability for any
action or failure to act by the Servicer and is not obligated to supervise the
performance of the Servicer under this Agreement or otherwise.

 

-102-



--------------------------------------------------------------------------------

Section 6.06 Designation of Servicer by the Controlling Class. The Controlling
Class Representative may, during such time as the Mortgage Loan is a Specially
Serviced Mortgage Loan, at any time and from time to time designate a Person
(other than the Trustee) to replace any existing Servicer or any Servicer that
has resigned or otherwise ceased to serve as Servicer. The Controlling Class
Representative shall so designate a Person to so serve as successor Servicer by
the delivery to the Trustee, the proposed successor Servicer and the existing
Servicer of a written notice stating such designation. The Trustee shall,
promptly after receiving any such notice, deliver to the Rating Agencies an
executed Notice and Acknowledgment in the form attached hereto as Exhibit I-1.
The designated Person shall become the Servicer on the date as of which the
Trustee shall have received: (i) Rating Agency Confirmation; (ii) an
Acknowledgment of Proposed Servicer in the form attached hereto as Exhibit I-2,
executed by the designated Person; and (iii) an Opinion of Counsel (which shall
not be an expense of the Trustee or the Trust) substantially to the effect that
(A) the designation of such Person to serve as Servicer is in compliance with
this Section 6.06, (B) the designated Person is duly organized, validly existing
and in good standing under the laws of the jurisdiction of its organization,
(C) the Acknowledgment of Proposed Servicer has been duly authorized, executed
and delivered by the designated Person and (D) upon the execution and delivery
of the Acknowledgment of Proposed Servicer, the designated Person shall be bound
by the terms of this Agreement and, subject to customary bankruptcy and
insolvency exceptions and customary equity exceptions, that this Agreement shall
be enforceable against the designated Person in accordance with its terms. Any
existing Servicer shall be deemed to have been terminated simultaneously with
such designated Person’s becoming the Servicer hereunder; provided that (i) the
terminated Servicer shall be entitled to receive, in connection with its
termination, payment out of the Collection Account of all of its accrued and
unpaid Servicing Fees, Other Servicing Fees and reimbursement from the successor
Servicer of (x) all outstanding Debt Service Advances and Servicing Advances
made by the terminated Servicer and all unpaid Advance Interest accrued on such
outstanding Debt Service Advances and Servicing Advances (in which case the
successor Servicer shall be deemed to have made such Debt Service Advances and
Servicing Advances at the same time that the terminated Servicer had actually
made them) and (y) any other outstanding Additional Trust Fund Expenses
previously made or incurred by the terminated Servicer, (ii) the resigning or
terminated Servicer shall be entitled to any Workout Fees thereafter received on
the Mortgage Loan if it was a Worked-out Mortgage Loan at the time of the
termination or if such Mortgage Loan would have been a Worked-out Mortgage Loan
at the time of termination but for the payment of three Monthly Payment Amounts
(but only if and to the extent permitted by Section 3.11(c)), and (iii) such
Servicer shall continue to be entitled to the benefits of Section 6.03,
notwithstanding any such resignation or termination; and provided, further, that
the terminated Servicer shall continue to be obligated to pay and entitled to
receive all other amounts accrued or owing by or to it under this Agreement on
or prior to the effective date of such termination. Such terminated Servicer
shall cooperate with the Trustee and the replacement Servicer in effecting the
transfer of the terminated Servicer’s responsibilities and rights hereunder to
its successor, including the transfer within two (2) Business Days to the
replacement Servicer for administration by it of all cash amounts that at the
time are or should have been credited by the Servicer to the REO Account or to
the Impositions and Insurance Reserve Sub-Account or any Reserve Account or
should have been delivered to the Servicer or

 

-103-



--------------------------------------------------------------------------------

that are thereafter received by or on behalf of it with respect to the Mortgage
Loan or an REO Property. The reasonable out-of-pocket costs and expenses of any
such transfer shall in no event be paid out of the Trust Fund, and instead shall
be paid by the successor Servicer or the Controlling Class Representative (or,
the Holders (or, if applicable, the Certificate Owners) of Certificates of the
Class that voted to remove the terminated Servicer, as such parties may agree).

Section 6.07 Servicer as Owner of a Certificate. The Servicer or an Affiliate of
the Servicer may become the Holder of (or, in the case of a Book-Entry
Certificate, Certificate Owner with respect to) any Certificate with (except as
otherwise set forth in the definition of “Certificateholder”) the same rights it
would have if it were not the Servicer or an Affiliate thereof. If, at any time
during which the Servicer or an Affiliate thereof is the Holder of (or, in the
case of a Book-Entry Certificate, Certificate Owner with respect to) any
Certificate, the Servicer proposes to take any action (including for this
purpose, omitting to take a particular action) that is not expressly prohibited
by the terms hereof and would not, in the Servicer’s reasonable judgment,
violate the Servicing Standard, but that, if taken, might nonetheless, in the
Servicer’s reasonable judgment, be considered by other Persons to violate the
Servicing Standard, then the Servicer may (but need not) seek the approval of
the Certificateholders to such action by delivering to the Trustee a written
notice that (a) states that it is delivered pursuant to this Section 6.07,
(b) identifies the Percentage Interest in each Class and the Subclass Percentage
in each Subclass of Certificates beneficially owned by the Servicer or by an
Affiliate thereof and (c) describes in reasonable detail the action that the
Servicer proposes to take. The Trustee, upon receipt of such notice, shall
forward it to the Certificateholders (other than the Servicer and its
Affiliates), together with a request for approval by the Certificateholders of
each such proposed action. If at any time Certificateholders holding greater
than 50% of the Voting Rights of all Certificateholders (calculated without
regard to the Certificates beneficially owned by the Servicer or its Affiliates)
shall have consented in writing to the proposal described in the written notice,
and if the Servicer shall act as proposed in the written notice, such action
shall be deemed to comply with the Servicing Standard. The Trustee shall be
entitled to reimbursement from the Servicer for the reasonable expenses of the
Trustee incurred pursuant to this paragraph. It is not the intent of the
foregoing provision that the Servicer be permitted to invoke the procedure set
forth herein with respect to routine servicing matters arising hereunder, but
rather in the case of unusual circumstances.

ARTICLE VII

SERVICER TERMINATION EVENTS

Section 7.01 Servicer Termination Events. (a) “Servicer Termination Events”,
wherever used herein, means any one of the following events:

(i) any failure by the Servicer to deposit or to remit to the appropriate party
for deposit into the Collection Account or the REO Account, as applicable, any
amount required to be so deposited under this Agreement, which failure continues
unremedied for one (1) Business Day following the date on which such deposit or
remittance was first required to be made; or

 

-104-



--------------------------------------------------------------------------------

(ii) any failure by the Servicer to remit to the Trustee for deposit into the
Distribution Account any amount to be so remitted (including any Debt Service
Advance) at the required time on the Servicer Remittance Date, which failure is
not cured by 11:00 a.m. (New York City time) on the related Distribution Date;
or

(iii) any failure on the part of the Servicer duly to observe or perform in any
material respect any other of the covenants or agreements on the part of the
Servicer contained in this Agreement, which failure continues unremedied for a
period of 30 days (or, in the case of Advances for the payment of insurance
premiums, if required, for 10 days or such shorter period of time as
contemplated in Section 3.11(e) ) after the earlier of (A) the date on which a
Servicing Officer obtains knowledge of such failure and (B) the date on which
written notice of such failure, requiring the same to be remedied, shall have
been given to the Servicer by any other party hereto or to the Servicer (with a
copy to each other party hereto) by the Holders of Certificates entitled to at
least 25% of the aggregate Voting Rights; or

(iv) any breach on the part of the Servicer of any representation or warranty
contained in this Agreement that materially and adversely affects the interests
of Certificateholders of any Class and which continues unremedied for a period
of 60 days after the earlier of (A) the date on which a Servicing Officer
obtains knowledge of such breach and (B) the date on which written notice of
such breach, requiring the same to be remedied, shall have been given to the
Servicer by any other party hereto or to the Servicer (with a copy to each other
party hereto) by the Holders of Certificates entitled to at least 25% of the
aggregate Voting Rights; or

(v) a decree or order of a court or agency or supervisory authority having
jurisdiction in the premises in an involuntary case under any present or future
federal or state bankruptcy, insolvency or similar law for the appointment of a
conservator, receiver, liquidator, trustee or similar official in any
bankruptcy, insolvency, readjustment of debt, marshalling of assets and
liabilities or similar proceedings is entered against the Servicer and such
decree or order remains in force undischarged, undismissed or unstayed for a
period of 60 days; or

(vi) the Servicer consents to the appointment of a conservator, receiver,
liquidator, trustee or similar official in any bankruptcy, insolvency,
readjustment of debt, marshalling of assets and liabilities or similar
proceedings of or relating to it or of or relating to all or substantially all
of its property; or

(vii) the Servicer admits in writing its inability to pay its debts generally as
they become due, or takes any other actions indicating its insolvency or
inability to pay its obligations; or

(viii) one or more ratings assigned by any Rating Agency to the Certificates has
been qualified, downgraded or withdrawn, or otherwise made the subject of a
“negative” credit watch, which such Rating Agency has determined is a result of
the Servicer acting in such capacity; or

 

-105-



--------------------------------------------------------------------------------

(ix) the Servicer is no longer “approved” as a master servicer or, if the
Mortgage Loan is a Specially Serviced Mortgage Loan, as a special servicer, by
any Rating Agency (other than S&P) to act in such capacity for commercial
mortgage loans or pools of commercial mortgage loans, or, in the case of S&P,
the Servicer or the Special Servicer, as the case may be, is no longer listed on
S&P’s Select Servicer List as a U.S. Commercial Mortgage Master Servicer or a
U.S. Commercial Mortgage Special Servicer.

In the event that, on a Servicer Remittance Date, all or a portion of the
Servicer Remittance Amount (or Debt Service Advances) required to be transferred
to the Trustee for deposit into the Distribution Account by the Servicer on such
Servicer Remittance Date pursuant to Section 3.05(a) or Section 4.03(a) is not
remitted to the Trustee by the Servicer, the Servicer shall in addition remit to
the Trustee (for its own account) interest accrued on the portion of such
Servicer Remittance Amount or Debt Service Advances not remitted at the Prime
Rate in effect from time to time for the period from and including the Servicer
Remittance Date to but excluding the Distribution Date.

(b) If a Servicer Termination Event described in Section 7.01(a)(i) or (ii) (for
purposes of this Section 7.01(b), the Servicer shall be referred to as the
“Defaulting Party”) shall occur and be continuing, then the Trustee shall
immediately terminate all of the rights (other than rights to indemnification
and those rights to compensation which expressly survive such termination
pursuant to the applicable provisions of the Agreement and obligations of the
Defaulting Party under this Agreement other than any rights thereof as a
Certificateholder and the Trustee shall act as Servicer hereunder until the
appointment of a successor Servicer, in each case as provided for in
Section 7.02 hereof. If a Servicer Termination Event shall occur and, other than
with respect to a Servicer Termination Event described in clause (i) or (ii) of
Section 7.01(a), be continuing, then, and in each and every such case, so long
as the Servicer Termination Event shall not have been remedied, the Trustee may,
and at the written direction of the Controlling Class Representative or the
Certificateholders evidencing in the aggregate not less than 25% of the Voting
Rights of all of the Certificates, then the Trustee shall (subject to applicable
bankruptcy or insolvency law in the case of clauses (v) through (vii) of
Section 7.01(a)), terminate, by notice in writing to the Defaulting Party (with
a copy of such notice to each other party hereto), all of the rights (other than
rights to indemnification pursuant to Section 6.03 and those rights to
compensation which expressly survive such termination pursuant to Section 3.11)
and obligations (accruing from and after such notice) of the Defaulting Party
under this Agreement and in and to the Trust Fund (other than as a Holder of any
Certificate) and the Trustee shall act as Servicer hereunder until the
appointment of a successor Servicer, in each case as provided for in
Section 7.02 hereof. From and after the receipt by the Defaulting Party of such
written notice, all authority and power of the Defaulting Party under this
Agreement, whether with respect to the Certificates (other than as a Holder of
any Certificate) or the Mortgage Loan or otherwise, shall pass to and be vested
in the Trustee pursuant to and under this Section, and, without limitation, the
Trustee is hereby authorized and empowered to execute and deliver, on behalf of
and at the expense of the Defaulting Party, as attorney-in-fact or otherwise,
any and all documents and other instruments, and to do or accomplish all other
acts or things necessary or appropriate to effect the purposes of such notice of
termination, whether to complete the transfer and endorsement or assignment of
the Mortgage Loan and related documents, or otherwise. The Servicer agrees that,
if it is terminated pursuant

 

-106-



--------------------------------------------------------------------------------

to this Section 7.01(b), it shall promptly (and in any event no later than ten
Business Days subsequent to its receipt of the notice of termination) provide
the Trustee or its designee with all documents and records requested thereby to
enable the Trustee to assume the Servicer’s functions hereunder, and shall
otherwise cooperate with the Trustee in effecting the termination of the
Servicer’s responsibilities and rights hereunder, including the transfer within
two (2) Business Days to the Trustee or its designee for administration by it of
all cash amounts that at the time are or should have been credited by the
Servicer to the Collection Account, the Distribution Account, the REO Account,
the Central Account or any Reserve Account held by it (if it is the Defaulting
Party) or that are thereafter received by or on behalf of it with respect to the
Mortgage Loan or any REO Property (provided, however, that the Servicer shall,
if terminated pursuant to this Section 7.01(b), continue to be obligated to pay
and entitled to receive all amounts accrued or owing by or to it under this
Agreement on or prior to the date of such termination, whether in respect of
Advances or otherwise, and it and its directors, officers, employees and agents
shall continue to be entitled to the benefits of Section 6.03 notwithstanding
any such termination). Any costs or expenses (including those of any other party
hereto) incurred in connection with any actions to be taken by the Servicer
pursuant to this paragraph shall be borne by the Servicer (and, in the case of
the Trustee’s costs and expenses, if not paid by the Servicer within a
reasonable time, shall be borne by the Trust out of the Collection Account).

Notwithstanding the foregoing, if the rights of the Servicer are to be
terminated solely due to a Servicer Termination Event under
Section 7.01(a)(viii) or (ix), and if the terminated Servicer provides the
Trustee with appropriate “request for proposal” materials within the five
(5) Business Days after such termination, then the Trustee shall promptly
thereafter (using such materials) solicit good faith bids for the rights to
service the Mortgage Loan under this Agreement from at least three (3) Persons
identified by the Servicer that are qualified to act as servicers hereunder in
accordance with Sections 6.02 and 7.02 and as to which each Rating Agency has
delivered a Rating Agency Confirmation (any such Person so qualified, a
“Qualified Bidder”) or, if three (3) Qualified Bidders cannot be located, then
from as many Persons as the Trustee can determine are Qualified Bidders;
provided that at the Trustee’s request, the terminated Servicer shall supply the
Trustee with the names of Persons from whom to solicit such bids; and provided,
further, that the Trustee shall not be responsible if less than three (3) or no
Qualified Bidders submit bids for the right to service the Mortgage Loan under
this Agreement. The bid proposal shall require any Successful Bidder (as defined
below), as a condition of such bid, to enter into this Agreement as successor
Servicer, and to agree to be bound by the terms hereof, within 45 days after the
termination of Servicer. The Trustee shall select the Qualified Bidder with the
highest cash bid (the “Successful Bidder”) to act as successor Servicer
hereunder. The Trustee shall direct the Successful Bidder to enter into this
Agreement as successor Servicer pursuant to the terms hereof no later than 45
days after the start of the bid process described above. Notwithstanding
anything herein to the contrary, until the Successful Bidder has so entered into
this Agreement as successor Servicer, the predecessor Servicer shall continue to
act as the Servicer hereunder.

Upon the assignment and acceptance of the servicing rights hereunder to and by
the Successful Bidder, the Trustee shall remit or cause to be remitted to the
terminated Servicer the amount of such cash bid received from the Successful
Bidder (net of “out of pocket” expenses incurred in connection with obtaining
such bid and transferring servicing).

 

-107-



--------------------------------------------------------------------------------

If the Successful Bidder has not entered into this Agreement as successor
Servicer within 45 days after the start of the bid process described above or no
Successful Bidder was identified within such 45-day period, the terminated
Servicer shall reimburse the Trustee for all reasonable “out-of-pocket” expenses
incurred by the Trustee in connection with such bid process and the Trustee
shall have no further obligations under this Section 7.01(b). The Trustee
thereafter may act or may select a successor to act as Servicer hereunder in
accordance with Section 7.02.

Section 7.02 Trustee to Act; Appointment of Successor. On and after the time the
Servicer resigns pursuant to the first paragraph of Section 6.04 or
Section 3.25(a) or receives a notice of termination pursuant to Section 7.01 the
Trustee shall (unless a successor is identified by the Servicer pursuant to
Section 6.04), subject to Sections 6.06 and 7.01(b), be the successor in all
respects to the Servicer in its capacity as such under this Agreement and the
transactions set forth or provided for herein and shall be subject to all of the
responsibilities, duties and liabilities relating thereto and arising thereafter
placed on the Servicer by the terms and provisions hereof, including the
Servicer’s obligation to make Debt Service Advances; provided, however, that any
failure to perform such duties or responsibilities caused by the Servicer’s
failure to cooperate or to provide information or monies as required by
Section 7.01 shall not be considered a default by the Trustee hereunder. Neither
the Trustee nor any other successor shall be liable for any of the
representations and warranties of the resigning or terminated party or for any
losses incurred by the resigning or terminated party pursuant to Section 3.06
hereunder. As compensation therefor, the Trustee shall be entitled to all fees
and other compensation which the resigning or terminated party would have been
entitled to for future services rendered if the resigning or terminated party
had continued to act hereunder. Notwithstanding the above, if it is unwilling to
so act, the Trustee may (and, if it is unable to so act, or if the Trustee is
not approved as an acceptable Servicer by each Rating Agency (or, in the case of
S&P, in the case of S&P, is no longer listed on S&P’s Select Servicer List as a
U.S. Commercial Mortgage Master Servicer or a U.S. Commercial Mortgage Special
Servicer), or if the Holders of Certificates entitled to a majority of the
Voting Rights so request in writing, the Trustee shall), subject to
Sections 6.04, 6.06 and 7.01(b) (if applicable), promptly appoint, or petition a
court of competent jurisdiction to appoint, any established and qualified
institution with a net worth of at least ten million dollars ($10,000,000) as
the successor to the Servicer hereunder in the assumption of all or any part of
the responsibilities, duties or liabilities of the Servicer hereunder; provided,
however, that the Trustee has received Rating Agency Confirmation with respect
to the proposed successor Servicer. Pending such appointment, the Trustee will
be obligated to act as successor Servicer. No appointment of a successor to the
Servicer hereunder shall be effective until the assumption by such successor of
all its responsibilities, duties and liabilities hereunder, and pending such
appointment and assumption, the Trustee shall act in such capacity as
hereinabove provided. In connection with any such appointment and assumption,
the Trustee may make such arrangements for the compensation of such successor
out of payments on the Mortgage Loan or otherwise as it and such successor shall
agree; provided, however, that no such compensation shall be in excess of that
permitted the resigning or terminated party hereunder. The Depositor, the
Trustee, such successor and each other party hereto shall take such action,
consistent with this Agreement, as shall be necessary to effectuate any such
succession. The costs and expense of transferring servicing shall be paid by the
resigning or terminated party, and if not so paid, shall be treated as an
Additional Trust Fund Expense provided that if the replacement of the Servicer
is without cause, the costs and expenses of any related transfer of servicing
duties are

 

-108-



--------------------------------------------------------------------------------

required to be paid by the successor servicer or the Controlling Class
Representative (or the Certificateholders (or, if applicable, the Certificate
Owners) of the Class of Certificates that voted to replace the Servicer, as such
parties may agree).

If the Servicer is terminated as described in Sections 7.01 and 7.02, it will
continue to be obligated to pay and entitled to receive all amounts accrued and
owing by it or to it under (and at such times as set forth in) this Agreement on
or prior to the date of termination (including any earned but unpaid Other
Servicing Fees).

Section 7.03 Notification to Certificateholders. (a) Upon any resignation of the
Servicer pursuant to Section 6.04, any termination of the Servicer pursuant to
Section 7.01, any appointment of a successor to the Servicer pursuant to
Section 6.02, 6.04 or 7.02 or the effectiveness of any designation of a new
Servicer pursuant to Section 6.06, the Trustee shall give prompt written notice
thereof to Certificateholders at their respective addresses appearing in the
Certificate Register.

(b) Not later than the later of (i) 30 days after the occurrence of any event
which constitutes or, with notice or lapse of time or both, would constitute a
Servicer Termination Event and (ii) five Business Days after a Responsible
Officer of the Trustee has actual knowledge of the occurrence of such an event,
the Trustee shall transmit by mail to the Depositor and all Certificateholders
notice of such occurrence, unless such default shall have been cured.

Section 7.04 Waiver of Servicer Termination Events. The Holders of Certificates
representing in the aggregate not less than 66-2/3% of the Voting Rights
allocated to each Class of Certificates affected by any Servicer Termination
Event hereunder may waive such Servicer Termination Event. For purposes of this
Section 7.04, the Class A-FX Certificates and the Class A-FL Certificates will
be deemed to have the same alphabetical designation. Upon any such waiver of a
Servicer Termination Event, such Servicer Termination Event shall cease to exist
and shall be deemed to have been remedied for every purpose hereunder. No such
waiver shall extend to any subsequent or other Servicer Termination Event or
impair any right consequent thereon except to the extent expressly so waived.

Section 7.05 Additional Remedies of Trustee upon Servicer Termination Event.
During the continuance of any Servicer Termination Event, so long as such
Servicer Termination Event shall not have been remedied, the Trustee, in
addition to the rights specified in Section 7.01, shall have the right
(exercisable subject to Section 8.01(a)), in its own name and as trustee of an
express trust, to take all actions now or hereafter existing at law, in equity
or by statute to enforce its rights and remedies and to protect the interests,
and enforce the rights and remedies, of the Certificateholders (including the
institution and prosecution of all judicial, administrative and other
proceedings and the filings of proofs of claim and debt in connection
therewith). Except as otherwise expressly provided in this Agreement, no remedy
provided for by this Agreement shall be exclusive of any other remedy, and each
and every remedy shall be cumulative and in addition to any other remedy, and no
delay or omission to exercise any right or remedy shall impair any such right or
remedy or shall be deemed to be a waiver of any Servicer Termination Event.

 

-109-



--------------------------------------------------------------------------------

ARTICLE VIII

THE TRUSTEE

Section 8.01 Duties of the Trustee. (a) The Trustee, prior to the occurrence of
a Servicer Termination Event and after the curing or waiver of all Servicer
Termination Events which may have occurred, undertakes to perform such duties
and only such duties as are specifically set forth in this Agreement. If a
Servicer Termination Event occurs and is continuing, the Trustee shall exercise
such of the rights and powers vested in it by this Agreement, and use the same
degree of care and skill in their exercise as a prudent person would exercise or
use under the circumstances in the conduct of his own affairs. Any permissive
right of the Trustee contained in this Agreement shall not be construed as a
duty. The Trustee shall be liable in accordance herewith only to the extent of
the respective obligations specifically imposed upon and undertaken by the
Trustee.

(b) Upon receipt of all resolutions, certificates, statements, opinions,
reports, documents, orders or other instruments furnished to the Trustee which
are specifically required to be furnished pursuant to any provision of this
Agreement (other than the Mortgage File, the review of which is specifically
governed by the terms of Article II), the Trustee shall examine them to
determine whether they conform on their face to the requirements of this
Agreement. If any such instrument is found not to conform on their face to the
requirements of this Agreement in a material manner, the Trustee shall take such
action as it deems appropriate to have the instrument corrected. The Trustee
shall not be responsible or liable for the accuracy or content of any
resolution, certificate, statement, opinion, report, document, order or other
instrument furnished by the Depositor, the Servicer, any actual or prospective
Certificateholder or Certificate Owner or any Rating Agency, and accepted by the
Trustee in good faith, pursuant to this Agreement.

(c) No provision of this Agreement shall be construed to relieve the Trustee
from liability for its own negligent action, its own negligent failure to act or
its own willful misconduct; provided, however, that:

(i) Prior to the occurrence of a Servicer Termination Event, and after the
curing or waiver of all Servicer Termination Event which may have occurred, the
duties and obligations of the Trustee shall be determined solely by the express
provisions of this Agreement, the Trustee shall not be liable except for the
performance of such duties and obligations as are specifically set forth in this
Agreement and no implied covenants or obligations shall be read into this
Agreement against the Trustee.

(ii) In the absence of bad faith on the part of the Trustee, the Trustee may
conclusively rely, as to the truth of the statements and the correctness of the
opinions expressed therein, upon any certificates or opinions furnished to the
Trustee and conforming to the requirements of this Agreement.

(iii) The Trustee shall not be liable for an error of judgment made in good
faith by a Responsible Officer or Responsible Officers of the Trustee unless it
shall be proved that the Trustee was negligent in ascertaining the pertinent
facts.

 

-110-



--------------------------------------------------------------------------------

(iv) The Trustee shall not be liable with respect to any action taken, suffered
or omitted to be taken by the Trustee, in good faith in accordance with the
direction of Holders of Certificates entitled to at least 25% (or, as to any
particular matter, any higher percentage as may be specifically provided for
hereunder) of the Voting Rights relating to the time, method and place of
conducting any proceeding for any remedy available to the Trustee, or exercising
any trust or power conferred upon the Trustee, under this Agreement.

(v) The Trustee shall not be required to take action with respect to, or be
deemed to have notice or knowledge of, any default or Servicer Termination Event
or the Servicer’s failure to deliver any monies, including Debt Service
Advances, or to provide any report, certificate or statement, unless a
Responsible Officer of the Trustee shall have received written notice or
otherwise have actual knowledge thereof. Otherwise, the Trustee may conclusively
assume that there is no such default or Servicer Termination Event.

(vi) Subject to the other provisions of this Agreement, and without limiting the
generality of this Section 8.01, the Trustee shall not have any duty, except as
expressly provided in Section 2.01(c) or Section 2.01(e) or in its capacity as
successor Servicer, (A) to cause any recording, filing, or depositing of this
Agreement or any agreement referred to herein or any financing statement or
continuation statement evidencing a security interest, or to cause the
maintenance of any such recording or filing or depositing or to any rerecording,
refiling or redepositing of any thereof, (B) to cause the maintenance of any
insurance, (C) to confirm or verify the truth, accuracy or contents of any
reports or certificates of the Servicer, any Certificateholder or Certificate
Owner or any Rating Agency, delivered to the Trustee pursuant to this Agreement
reasonably believed by the Trustee to be genuine and without error and to have
been signed or presented by the proper party or parties, (D) subject to
Section 10.01(b), to see to the payment or discharge of any tax levied against
any part of the Trust Fund other than from funds available in the Collection
Account or the Distribution Account, and (E) to see to the payment of any
assessment or other governmental charge or any lien or encumbrance of any kind
owing with respect to, assessed or levied against, any part of the Trust Fund
other than from funds available in the Collection Account or Distribution
Account (provided that such assessment, charge, lien or encumbrance did not
arise out of the Trustee’s willful misfeasance, bad faith or negligence).

(vii) For as long as the Person that serves as the Trustee hereunder also serves
as Custodian and/or Certificate Registrar, the protections, immunities and
indemnities afforded to that Person in its capacity as Trustee hereunder shall
also be afforded to such Person in its capacity as Custodian and/or Certificate
Registrar, as the case may be.

(viii) If the same Person is acting in two or more of the following capacities –
Trustee, Custodian or Certificate Registrar – then any notices required to be
given by such Person in one such capacity shall be deemed to have been timely
given to itself in any other such capacity.

 

-111-



--------------------------------------------------------------------------------

(d) The Trustee is hereby directed to execute and deliver the Deposit Account
Control Agreement.

(e) The Trustee is hereby directed to execute and deliver any Loan Agreement
Supplement or Trust Agreement Supplement as requested by the Servicer, such
other documents as may be deemed necessary and/or required in relation to such
Mortgage Loan Increase which are requested by Servicer, and to issue the
Subclasses of Certificates provided therein.

Section 8.02 Certain Matters Affecting the Trustee. Except as otherwise provided
in Section 8.01:

(i) the Trustee may rely upon and shall be protected in acting or refraining
from acting upon any resolution, Officers’ Certificate, certificate of auditors
or any other certificate, statement, instrument, opinion, report, notice,
request, consent, order, appraisal, bond or other paper or document reasonably
believed by it to be genuine and without error and to have been signed or
presented by the proper party or parties;

(ii) the Trustee may consult with counsel and any written advice or opinion of
such counsel or any Opinion of Counsel shall be full and complete authorization
and protection in respect of any action taken or suffered or omitted by it
hereunder in good faith and in accordance therewith;

(iii) the Trustee shall be under no obligation to exercise any of the trusts or
powers vested in it by this Agreement or to make any investigation of matters
arising hereunder or to institute, conduct or defend any litigation hereunder or
in relation hereto at the request, order or direction of any of the
Certificateholders, unless such Certificateholders shall have provided to the
Trustee reasonable security or indemnity against the costs, expenses and
liabilities which may be incurred therein or thereby satisfactory to the
Trustee, in its reasonable discretion; the Trustee shall not be required to
expend or risk its own funds (except to pay expenses that could reasonably be
expected to be incurred in connection with the performance of its normal duties)
or otherwise incur any financial liability in the performance of any of its
duties hereunder, or in the exercise of any of its rights or powers, if it shall
have reasonable grounds for believing that repayment of such funds or adequate
indemnity against such risk or liability is not reasonably assured to it;
provided, however, that nothing contained herein shall relieve the Trustee of
the obligation, upon the occurrence of a Servicer Termination Event which has
not been waived or cured, to exercise such of the rights and powers vested in it
by this Agreement, and to use the same degree of care and skill in their
exercise as a prudent man would exercise or use under the circumstances in the
conduct of his own affairs;

(iv) the Trustee shall not be personally liable for any action reasonably taken,
suffered or omitted by it in good faith and believed by it to be authorized or
within the discretion or rights or powers conferred upon it by this Agreement;

(v) prior to the occurrence of a Servicer Termination Event and after the waiver
or curing of all Servicer Termination Event which may have occurred, the Trustee
shall not be bound to make any investigation into the facts or matters stated in
any

 

-112-



--------------------------------------------------------------------------------

resolution, certificate, statement, instrument, opinion, report, notice,
request, consent, order, approval, bond or other paper or document, unless
requested in writing to do so by Holders of Certificates entitled to at least
25% of the Voting Rights; provided, however, that if the payment within a
reasonable time to the Trustee of the costs, expenses or liabilities likely to
be incurred by it in the making of such investigation is, in the opinion of the
Trustee, not reasonably assured to the Trustee by the security afforded to it by
the terms of this Agreement, the Trustee may require an indemnity satisfactory
to the Trustee, in its reasonable discretion, against such expense or liability
as a condition to taking any such action;

(vi) except as contemplated by Section 8.06 and, with respect to the Trustee
alone, Section 8.13, the Trustee shall not be required to give any bond or
surety in respect of the execution of the trusts created hereby or the powers
granted hereunder;

(vii) the Trustee may execute any of the trusts or powers vested in it by this
Agreement and may perform any its duties hereunder, either directly or by or
through agents or attorneys-in-fact; provided that the use of agents or
attorneys-in-fact shall not be deemed to relieve the Trustee of any of its
duties and obligations hereunder (except as expressly set forth herein);

(viii) the Trustee shall not be responsible for any act or omission of the
Servicer (unless it is acting as Servicer) or of the Depositor; and

(ix) the Trustee shall not have any obligation or duty to monitor, determine or
inquire as to compliance with any restriction on transfer imposed under
Article V under this Agreement or under applicable law with respect to any
transfer of any Certificate or any interest therein, other than to require
delivery of the certification(s) and/or Opinions of Counsel described in said
Article applicable with respect to changes in registration or record ownership
of Certificates in the Certificate Register and to examine the same to determine
substantial compliance with the express requirements of this Agreement; and the
Trustee and the Certificate Registrar shall have no liability for transfers,
including transfers made through the book-entry facilities of the Depository or
between or among Depository Participants or Certificate Owners of the
Certificates, made in violation of applicable restrictions except for its
failure to perform its express duties in connection with changes in registration
or record ownership in the Certificate Register.

Section 8.03 The Trustee Not Liable for Validity or Sufficiency of Certificates
or Mortgage Loan. The recitals contained herein and in the Certificates (other
than the statements attributed to, and the representations and warranties of,
the Trustee in Article II, and the signature of the Certificate Registrar set
forth on each outstanding Certificate) shall not be taken as the statements of
the Trustee, and the Trustee does not assume any responsibility for their
correctness. The Trustee does not make any representation as to the validity or
sufficiency of this Agreement (except as regards the enforceability of this
Agreement against it) or of any Certificate (other than as to the signature of
the Trustee set forth thereon) or of the Mortgage Loan or any related document.
The Trustee shall not be accountable for the use or application by the Depositor
of any of the Certificates issued to it or of the proceeds of such Certificates,
or for the use or application of any funds paid to the Depositor in respect of
the assignment of the

 

-113-



--------------------------------------------------------------------------------

Mortgage Loan to the Trust, or any funds deposited in or withdrawn from the
Collection Account or any other account by or on behalf of the Depositor or the
Servicer (unless it is acting in such capacity). The Trustee shall not be
responsible for the legality or validity of this Agreement (other than insofar
as it relates to the obligations of the Trustee hereunder) or the validity,
priority, perfection or sufficiency of any security, lien or security interest
granted to it hereunder or the filing of any financing statements or
continuation statements, except to the extent set forth in Section 2.01(c) and
Section 2.01(e) or to the extent that the Trustee is acting as Servicer and the
Servicer would be so responsible hereunder. The Trustee shall not be required to
record this Agreement.

Section 8.04 Trustee May Own Certificates. The Trustee (in its individual or any
other capacity) or any of its respective Affiliates may become the owner or
pledgee of Certificates with (except as otherwise provided in the definition of
“Certificateholder”) the same rights it would have if it were not the Trustee or
one of its Affiliates, as the case may be.

Section 8.05 Fees and Expenses of Trustee; Indemnification of and by the
Trustee. (a) On each Distribution Date, the Trustee shall withdraw from the
Distribution Account, prior to any distributions to be made therefrom to
Certificateholders on such date, and pay to itself all Trustee Fees earned in
respect of the Mortgage Loan through the end of the then most recently ended
Certificate Collection Period as compensation for all services rendered by the
Trustee, respectively, hereunder. The Trustee Fee shall accrue during each
Certificate Collection Period at the Trustee Fee Rate on a principal amount
equal to the Stated Principal Balance of the Mortgage Loan as of the end of the
immediately preceding Certificate Collection Period (or, in the case of the
initial Certificate Collection Period, on a principal amount equal to
$1,750,000,000). The Trustee Fee shall be calculated on the same basis as the
Servicing Fee.

(b) The Trustee (both individually and in its capacity as Trustee) and any of
its respective Affiliates, directors, officers, employees or agents shall be
entitled to be indemnified and held harmless out of the Trust Fund for and
against any loss, liability, claim or expense (including costs and expenses of
litigation, and of investigation, reasonable counsel’s fees, damages, judgments
and amounts paid in settlement) arising out of, or incurred in connection with,
this Agreement, the Certificates, the Mortgage Loan (unless it incurs any such
expense or liability in the capacity of successor Servicer, in which case such
expense or liability will be reimbursable thereto in the same manner as it would
be for any other Servicer) or any act or omission of the Trustee relating to the
exercise and performance of any of the rights and duties of the Trustee
hereunder; provided, however, that none of the Trustee or any of the other above
specified Persons shall be entitled to indemnification pursuant to this
Section 8.05(b) for (1) allocable overhead, such as costs for office space,
office equipment, supplies and related expenses, employee salaries and related
expenses and similar internal costs and expenses, (2) any expense or liability
specifically required to be borne thereby pursuant to the terms hereof or
(3) any loss, liability, claim or expense incurred by reason of any breach on
the part of the Trustee of any of its respective representations, warranties or
covenants contained herein or any willful misfeasance, bad faith or negligence
in the performance of, or negligent disregard of, such Person’s obligations and
duties hereunder.

(c) The Servicer shall indemnify the Trustee for and hold each of them harmless
against any loss, liability, claim or expense that is a result of the Servicer’s
material

 

-114-



--------------------------------------------------------------------------------

breaches of its representations and warranties made in Article II hereof or
negligent acts or omissions in connection with this Agreement, including the
negligent use by the Servicer of any powers of attorney delivered to it by the
Trustee pursuant to the provisions hereof; provided, however, that, if the
Trustee has been reimbursed for such loss, liability, claim or expense pursuant
to Section 8.05(b), then the indemnity in favor of such Person provided for in
this Section 8.05(c) with respect to such loss, liability, claim or expense
shall be for the benefit of the Trust.

(d) The Trustee shall indemnify the Servicer for and hold it harmless against
any loss, liability, claim or expense that is a result of the Trustee’s material
breaches of its representations and warranties made in Article II hereof or
negligent acts or omissions in connection with this Agreement; provided,
however, that if the Servicer has been reimbursed for such loss, liability,
claim or expense pursuant to Section 6.03, then the indemnity in favor of such
Person provided for in this Section 8.05(d) with respect to such loss,
liability, claim or expense shall be for the benefit of the Trust.

(e) This Section 8.05 shall survive the termination of this Agreement or the
resignation or removal of the Trustee or the Servicer as regards rights and
obligations prior to such termination, resignation or removal.

Section 8.06 Eligibility Requirements for Trustee. The Trustee hereunder shall
at all times be a corporation, bank, trust company or association that: (i) is
organized and doing business under the laws of the United States of America or
any State thereof or the District of Columbia and authorized under such laws to
exercise corporate trust powers; (ii) has a combined capital and surplus of at
least $100,000,000; and (iii) is subject to supervision or examination by
federal or state authority. If such corporation, bank, trust company or
association publishes reports of condition at least annually, pursuant to law or
to the requirements of the aforesaid supervising or examining authority, then
for the purposes of this Section, the combined capital and surplus of such
corporation, bank, trust company or association shall be deemed to be its
combined capital and surplus as set forth in its most recent report of condition
so published. Furthermore, the Trustee shall at all times maintain a long-term
unsecured debt rating of no less than “A” from Fitch and “A2” from Moody’s and
“A” from S&P, and a short-term unsecured debt rating of no less than “P-1” from
Moody’s and “A-1” from S&P (or such lower rating with respect to which the
Trustee shall have received Rating Agency Confirmation from the Rating Agency
assigning such rating).

Section 8.07 Resignation and Removal of Trustee. (a) The Trustee may at any time
resign and be discharged from its obligations created hereunder by giving
written notice thereof to the other parties hereto and all of the
Certificateholders. Upon receiving such notice of resignation, the Depositor
shall use its best efforts to promptly appoint a successor trustee meeting the
eligibility requirements of Section 8.06 by written instrument, in duplicate,
which instrument shall be delivered to the resigning Trustee and to the
successor trustee. A copy of such instrument shall be delivered to the other
parties hereto and to the Certificateholders by the Depositor. If no successor
trustee shall have been so appointed and have accepted appointment within 30
days after the giving of such notice of resignation, the resigning Trustee may
petition any court of competent jurisdiction for the appointment of a successor
trustee.

 

-115-



--------------------------------------------------------------------------------

(b) If at any time the Trustee shall cease to be eligible in accordance with the
provisions of Section 8.06 and shall fail to resign after written request
therefor by the Depositor or the Servicer, or if at any time the Trustee shall
become incapable of acting, or shall be adjudged bankrupt or insolvent, or a
receiver of the Trustee or of its property shall be appointed, or any public
officer shall take charge or control of the Trustee or of its property or
affairs for the purpose of rehabilitation, conservation or liquidation, or if
the Trustee’s continuing to act in such capacity would (as confirmed in writing
to the Depositor by any Rating Agency) result in an Adverse Rating Event with
respect to any Subclass of Certificates, then the Depositor may remove the
Trustee and appoint a successor trustee by written instrument, in duplicate,
which instrument shall be delivered to the Trustee so removed and to the
successor trustee. A copy of such instrument shall be delivered to the other
parties hereto and the Certificateholders by the Depositor.

(c) The Holders of Certificates entitled to at least 51% of the Voting Rights
may at any time remove the Trustee and appoint a successor trustee by written
instrument or instruments, in triplicate, signed by such Holders or their
attorneys-in-fact duly authorized, one complete set of which instruments shall
be delivered to the Depositor, one complete set to the Trustee so removed, and
one complete set to the successor so appointed. All expenses incurred by the
Trustee in connection with its transfer of the Mortgage File to a successor
trustee following the removal of the Trustee without cause pursuant to this
Section 8.07(c) shall be reimbursed to the removed Trustee within 30 days of
demand therefor, such reimbursement to be made by the Certificateholders that
terminated the Trustee. A copy of such instrument shall be delivered to the
other parties hereto and the remaining Certificateholders by the successor so
appointed.

(d) Any resignation or removal of the Trustee and appointment of a successor
trustee pursuant to any of the provisions of this Section 8.07 shall not become
effective until acceptance of appointment by the successor trustee as provided
in Section 8.08.

Section 8.08 Successor Trustee. (a) Any successor trustee appointed as provided
in Section 8.07 shall execute, acknowledge and deliver to the Depositor, the
Servicer and its predecessor trustee an instrument accepting such appointment
hereunder, and thereupon the resignation or removal of the predecessor trustee
shall become effective and such successor trustee, without any further act, deed
or conveyance, shall become fully vested with all of the rights, powers, duties
and obligations of its predecessor hereunder, with the like effect as if
originally named as trustee herein. The predecessor trustee shall deliver to the
successor trustee the Mortgage File and related documents and statements held by
it hereunder (other than any Mortgage File documents at the time held on its
behalf by a Custodian, which Custodian shall become the agent of the successor
trustee), and the Depositor, the Servicer and the predecessor trustee shall
execute and deliver such instruments and do such other things as may reasonably
be required to more fully and certainly vest and confirm in the successor
trustee all such rights, powers, duties and obligations, and to enable the
successor trustee to perform its obligations hereunder.

(b) No successor trustee shall accept appointment as provided in this
Section 8.08 unless at the time of such acceptance such successor trustee shall
be eligible under the provisions of Section 8.06.

 

-116-



--------------------------------------------------------------------------------

(c) Upon acceptance of appointment by a successor trustee as provided in this
Section 8.08, such successor trustee shall mail notice of the succession of such
trustee hereunder to the Depositor and the Certificateholders.

Section 8.09 Merger or Consolidation of Trustee. Any entity into which the
Trustee may be merged or converted or with which it may be consolidated or any
entity resulting from any merger, conversion or consolidation to which the
Trustee shall be a party, or any entity succeeding to all or substantially all
the corporate trust business of the Trustee shall be the successor of the
Trustee hereunder, provided, such entity shall be eligible under the provisions
of Section 8.06, without the execution or filing of any paper or any further act
on the part of any of the parties hereto, anything herein to the contrary
notwithstanding.

Section 8.10 Appointment of Co-Trustee or Separate Trustee. (a) Notwithstanding
any other provisions hereof, at any time, for the purpose of meeting any legal
requirements of any jurisdiction in which any part of the Trust Fund or property
securing the same may at the time be located, the Trustee shall have the power
and shall execute and deliver all instruments to appoint one or more Persons
approved by the Trustee to act as co-trustee or co-trustees, jointly with the
Trustee, or separate trustee or separate trustees, of all or any part of the
Trust Fund, and to vest in such Person or Persons, in such capacity, such title
to the Trust Fund, or any part thereof, and, subject to the other provisions of
this Section 8.10, such powers, duties, obligations, rights and trusts as the
Trustee may consider necessary or desirable. No co-trustee or separate trustee
hereunder shall be required to meet the terms of eligibility as a successor
trustee under Section 8.06, and no notice to Holders of Certificates of the
appointment of co-trustee(s) or separate trustee(s) shall be required under
Section 8.08.

(b) In the case of any appointment of a co-trustee or separate trustee pursuant
to this Section 8.10, all rights, powers, duties and obligations conferred or
imposed upon the Trustee shall be conferred or imposed upon and exercised or
performed by the Trustee and such separate trustee or co-trustee jointly, except
to the extent that under any law of any jurisdiction in which any particular act
or acts are to be performed (whether as Trustee hereunder or when acting as
Servicer hereunder), the Trustee shall be incompetent or unqualified to perform
such act or acts, in which event such rights, powers, duties and obligations
(including the holding of title to the Trust Fund or any portion thereof in any
such jurisdiction) shall be exercised and performed by such separate trustee or
co-trustee at the direction of the Trustee.

(c) Any notice, request or other writing given to the Trustee shall be deemed to
have been given to each of the then separate trustees and co-trustees, as
effectively as if given to each of them. Every instrument appointing any
separate trustee or co-trustee shall refer to this Agreement and the conditions
of this Article VIII. Each separate trustee and co-trustee, upon its acceptance
of the trusts conferred, shall be vested with the estates or property specified
in its instrument of appointment, either jointly with the Trustee or separately,
as may be provided therein, subject to all of the provisions of this Agreement,
specifically including every provision of this Agreement relating to the conduct
of, affecting the liability of, or affording protection to, the Trustee. Every
such instrument shall be filed with the Trustee.

(d) Any separate trustee or co-trustee may, at any time, constitute the Trustee,
its agent or attorney-in-fact, with full power and authority, to the extent not
prohibited by law, to

 

-117-



--------------------------------------------------------------------------------

do any lawful act under or in respect of this Agreement on its behalf and in its
name. If any separate trustee or co-trustee shall die, become incapable of
acting, resign or be removed, all of its estates, properties, rights, remedies
and trusts shall vest in and be exercised by the Trustee, to the extent
permitted by law, without the appointment of a new or successor trustee.

(e) The appointment of a co-trustee or separate trustee under this Section 8.10
shall not relieve the Trustee of its duties and responsibilities hereunder.

Section 8.11 Appointment of Custodians. The Trustee may appoint at the Trustee’s
own expense one or more Custodians to hold all or a portion of the Mortgage File
as agent for the Trustee; provided that the Trustee shall inform the other
parties hereto of such appointment. Each Custodian shall be a depository
institution supervised and regulated by a federal or state banking authority,
shall have combined capital and surplus of at least $10,000,000, shall be
qualified to do business in the jurisdiction in which it holds the Mortgage
File, shall not be the Depositor or any Affiliate of the Depositor, and shall
have in place a fidelity bond and errors and omissions policy, each in such form
and amount as is customarily required of custodians acting on behalf of Freddie
Mac or Fannie Mae. Each Custodian shall be subject to the same obligations,
standard of care, protection and indemnities as would be imposed on, or would
protect, the Trustee hereunder in connection with the retention of the Mortgage
File directly by the Trustee, and the provisions of Sections 8.01, 8.02, 8.03,
8.04, 8.05(b), 8.05(c), 8.05(d) and 8.05(e) shall apply to the Custodian to the
same extent as such Sections apply to the Trustee. The appointment of one or
more Custodians shall not relieve the Trustee from any of its obligations
hereunder, and the Trustee shall remain responsible for all acts and omissions
of any Custodian.

Section 8.12 Access to Certain Information. (a) The Trustee shall afford to the
Initial Purchasers, the Servicer, the Controlling Class Representative and each
Rating Agency and to the OTS, the FDIC and any other banking or insurance
regulatory authority that may exercise authority over any Certificateholder or
Certificate Owner, access to any documentation regarding the Mortgage Loan or
the other assets of the Trust Fund that are in its possession or within its
control. Such access shall be afforded without charge but only upon reasonable
prior written request and during normal business hours at the offices of the
Trustee designated by it.

(b) The Trustee shall maintain at its offices or the offices of a Custodian and,
upon reasonable prior written request and during normal business hours, shall
make available, or cause to be made available, for review by the Rating
Agencies, the Controlling Class Representative and, subject to the succeeding
paragraph, any Certificateholder, Certificate Owner or Person identified to the
Trustee as a prospective Transferee of a Certificate or an interest therein,
originals and/or copies of the following items (to the extent that such items
were prepared by or delivered to the Trustee): (i) the Memorandum and any other
disclosure document relating to the Certificates, in the form most recently
provided to the Trustee by the Depositor or by any Person designated by the
Depositor; (ii) this Agreement, each Sub-Servicing Agreement delivered to the
Trustee since the Closing Date and any amendments and exhibits hereto or
thereto; (iii) all Trustee Reports actually delivered or otherwise made
available to Certificateholders pursuant to Section 4.02(a) since the Closing
Date; (iv) all Annual Performance Certifications delivered by the Servicer to
the Trustee since the Closing Date; (v) all Annual Accountants’ Reports caused
to be delivered by the Servicer to the Trustee since

 

-118-



--------------------------------------------------------------------------------

the Closing Date; (vi) the most recent inspection reports prepared by the
Servicer and delivered to the Trustee in respect of the Sites pursuant to
Section 3.12; (vii) any and all notices and reports delivered to the Trustee
with respect to the Sites as to which the environmental testing contemplated by
Section 3.09(b) revealed that neither of the conditions set forth in clauses (i)
and (ii) of the first sentence thereof was satisfied; (viii) the Mortgage File,
including any and all modifications, waivers and amendments of the terms of the
Mortgage Loan entered into or consented to by the Servicer and delivered to the
Trustee or any Custodian pursuant to Section 3.20 and any updated lists of
exceptions to the Mortgage File as contemplated by Section 2.02; (ix) any and
all Officer’s Certificates and other evidence delivered to or by the Trustee to
support its or the Servicer’s determination that any Advance was (or, if made,
would be) a Nonrecoverable Advance; and (x) any other information in the
possession of the Trustee that may be necessary to satisfy the requirements of
subsection (d)(4)(i) of Rule 144A under the Securities Act. The Trustee shall
provide, or cause to be provided, or make available copies of any and all of the
foregoing items to any of the Persons set forth in the previous sentence
promptly following request therefor by such Person; provided, however, that
except in the case of the Rating Agencies, the Trustee or any Custodian shall be
permitted to require payment of a sum sufficient to cover the reasonable costs
and expenses of providing such copies.

(c) The Trustee shall not be liable for providing or disseminating information
in accordance with the terms of this Agreement.

(d) Limited Recourse. The Trustee hereby acknowledges that neither the Trust
Fund nor the Collateral for the Mortgage Loan, the Guaranty or the Parent
Guaranty will include, and that there shall be no recourse for the Mortgage
Loan, the Guaranty, the Parent Guaranty or the Certificates to, the stock or
assets of American Tower Corporation and its direct and indirect subsidiaries,
other than the Borrowers, the Guarantor, the Parent Guarantor and any other
subsidiary that may guaranty the obligations of any Additional Borrower.

ARTICLE IX

TERMINATION

Section 9.01 Termination upon Liquidation of the Mortgage Loan. The Trust and
the respective obligations and responsibilities under this Agreement of the
parties hereto (other than the obligations of the Trustee to provide for and
make payments to Certificateholders as hereafter set forth) shall terminate upon
payment (or provision for payment) to the Certificateholders of all amounts held
by or on behalf of the Trustee and required hereunder to be so paid on the
Distribution Date following the final payment or other liquidation (or any
advance with respect thereto) of the Mortgage Loan or any REO Property remaining
in the Trust Fund; provided, however, that in no event shall the Trust continue
beyond the expiration of 21 years from the death of the last survivor of the
descendants of Joseph P. Kennedy, the late ambassador of the United States to
the Court of St. James’s, living on the date hereof.

Notice of any termination shall be given promptly by the Trustee by letter to
Certificateholders mailed during the month of such final distribution on or
before the Due Date in such month, in any event specifying (i) the Distribution
Date upon which the Trust Fund will terminate and final payment on the
Certificates will be made, (ii) the amount of any such final

 

-119-



--------------------------------------------------------------------------------

payment in respect of each Subclass of Certificates and (iii) that the Record
Date otherwise applicable to such Distribution Date is not applicable, payments
being made only upon presentation and surrender of the Certificates at the
office or agency of the Trustee therein designated. The Trustee shall give such
notice to the parties hereto at the time such notice is given to
Certificateholders.

Upon presentation and surrender of the Certificates by the Certificateholders on
the Final Distribution Date, the Trustee shall distribute to each
Certificateholder so presenting and surrendering its Certificates such
Certificateholder’s Subclass Percentage Interest of the amount of Available
Trust Funds that is allocable to payments on the relevant Subclass in accordance
with Section 4.01.

Any funds not distributed to any Holder or Holders of Certificates of any
Subclass on the Final Distribution Date because of the failure of such Holder or
Holders to tender their Certificates shall, on such date, be set aside and held
uninvested in trust and credited to the account or accounts of the appropriate
non-tendering Holder or Holders. If any Certificates as to which notice has been
given pursuant to this Section 9.01 shall not have been surrendered for
cancellation within six months after the time specified in such notice, the
Trustee shall mail a second notice to the remaining non-tendering
Certificateholders to surrender their Certificates for cancellation in order to
receive the final distribution with respect thereto. If within one year after
the second notice all such Certificates shall not have been surrendered for
cancellation, the Trustee, directly or through an agent, shall take such
reasonable steps to contact the remaining non-tendering Certificateholders
concerning the surrender of their Certificates as it shall deem appropriate. The
costs and expenses of holding such funds in trust and of contacting such
Certificateholders following the first anniversary of the delivery of such
second notice to the non-tendering Certificateholders shall be paid out of such
funds. No interest shall accrue or be payable to any former Holder on any amount
held in trust hereunder. If by the date that is two years following the Final
Distribution Date, all of the Certificates shall not have been surrendered for
cancellation, then, subject to applicable escheat laws, the Trustee shall
distribute to the Depositor all unclaimed funds and other assets which remain
subject hereto.

ARTICLE X

ADDITIONAL TAX PROVISIONS

Section 10.01 Tax Administration. (a) The Trustee shall take such action and
shall cause the Trust Fund to take such action as shall be necessary to create
or maintain the status thereof for U.S. federal, state, and local income and
franchise tax purposes as a mere security device or, alternatively, a Grantor
Trust under the Grantor Trust Provisions (and the other parties hereto shall
assist it, to the extent reasonably requested by the Trustee), to the extent
that the Trustee has actual knowledge that any particular action is required;
provided that the Trustee shall be deemed to have knowledge of relevant U.S.
federal tax laws. Except as contemplated by Section 3.17(a), the Trustee shall
not knowingly take or fail to take any action, or cause the Trust Fund to take
or fail to take any action, that under the applicable law, if taken or not
taken, as the case may be, could result in an Adverse Tax Status Event, unless
the Trustee has received an Opinion of Counsel (at the expense of the person
requesting such action or non-action) to the effect that the contemplated action
or non-action, as the case may be, will not result

 

-120-



--------------------------------------------------------------------------------

in an Adverse Tax Status Event. Except as contemplated by Section 3.17(a), none
of the other parties hereto shall take or fail to take any action (whether or
not authorized hereunder) as to which the Trustee has advised it in writing that
it has received an Opinion of Counsel to the effect that an Adverse Tax Status
Event could occur with respect to such action or failure to take action. In
addition, prior to taking any action with respect to the Trust Fund or the
assets thereof, or causing the Trust Fund to take any action, which is not
contemplated by the terms of this Agreement, each of the other parties hereto
will consult with the Trustee, in writing, with respect to whether such action
could cause an Adverse Tax Status Event to occur, and no such other party shall
take any such action or cause the Trust Fund to take any such action as to which
the Trustee has advised it in writing that an Adverse Tax Status Event could
occur. The Trustee may consult with counsel to make such written advice, and the
cost of same shall be borne by the party seeking to take the action not
permitted by this Agreement.

(b) If any tax is imposed on the Trust or the Trust Fund, such tax, together
with all incidental costs and expenses (including penalties and reasonable
attorneys’ fees), shall be charged to and paid by: (i) the Trustee, if such tax
arises out of or results from a breach by the Trustee of any of its obligations
under Article IV, Article VIII or this Article X, which such breach constitutes
willful misfeasance, bad faith or negligence; (ii) the Servicer, if such tax
arises out of or results from a breach by the Servicer of any of its obligations
under Article III or this Article X, which such breach constitutes bad faith,
willful misconduct or negligence (provided, however, that notwithstanding
anything to the contrary contained in this Agreement, the Servicer shall have no
liability for any Adverse Tax Status Event arising from any act or failure to
act by the Servicer that is consistent, under that particular circumstance, with
the Trust Fund being treated as a Grantor Trust or a mere security device); or
(iii) the Trust, out of the Trust Fund, in all other instances. Any such amounts
payable by the Trust in respect of taxes shall be paid by the Trustee out of
amounts on deposit in the Distribution Account.

(c) Neither the Servicer nor the Trustee shall consent to or, to the extent that
it is within the control of such Person, permit: (i) the sale or disposition of
the Mortgage Loan (except in connection with (A) the foreclosure, default or
reasonably foreseeable material default of a Mortgage Loan, including the sale
or other disposition of any Site acquired by foreclosure, deed in lieu of
foreclosure or otherwise, or (B) the termination of the Trust pursuant to
Article IX of this Agreement); (ii) the sale or disposition of any investments
in the Collection Account or the REO Account for gain; or (iii) the acquisition
of any assets for the Trust (other than any Site and related Collateral acquired
through foreclosure, deed in lieu of foreclosure or otherwise in respect of the
Mortgage Loan following default, other than Permitted Investments acquired in
connection with the investment of funds in the Collection Account or the REO
Account); in any event unless it has received an Opinion of Counsel (at the
expense of the party seeking to cause such sale, disposition, or acquisition) to
the effect that such sale, disposition, or acquisition will not result in an
Adverse Tax Status Event.

(d) The parties intend that the Trust Fund shall constitute, and the affairs of
such portion of the Trust Fund shall be conducted so as to be treated for U.S.
federal, state and local income and franchise tax purposes as a Grantor Trust,
and the provisions hereof shall be interpreted consistently with this intention.
The Trustee shall treat the Trust fund as a Grantor Trust and perform on behalf
of the Trust Fund all reporting and other tax compliance duties that are the
responsibility of such Trust Fund under the Code or any compliance guidance
issued by the IRS or any state or local taxing authorities. The expenses of
preparing and filing such returns shall be borne by the Trustee.

 

-121-



--------------------------------------------------------------------------------

(e) Without imposing any additional obligation on the Servicer or Trustee, or
limitating their rights and remedies under this Agreement, each expense of the
Trust or Trust Fund paid by the Servicer or Trustee subject to reimbursement
pursuant to this Agreement shall be made in consideration of the Borrowers’
obligation to repay such amounts pursuant to the Advance and Reimbursement
Agreement. The Trust, on behalf of the holders of the Class A-FL Certificates,
will identify the related Component Class and the Swap Agreement as separate
integrated transactions within the meaning of Treasury Regulation
section 1.1275-6. The Trustee will retain Exhibit G on behalf of each Class A-FL
Certificateholder as evidence of integration for tax purposes.

(f) By their purchase of Certificates, each Certificateholder agrees to the U.S.
federal, state, and local income and franchise tax treatment described in
Section 2.07 and agrees not to take any position inconsistent with such
treatment, unless required by law.

Section 10.02 Depositor and Servicer to Cooperate with Trustee. (a) The
Depositor shall provide or cause to be provided to the Trustee, on or before the
Closing Date, all information or data that the Trustee reasonably determines to
be relevant for tax purposes as to the valuations and Issue Prices of the
Certificates and Corresponding Components, including the price, yield,
prepayment assumption and projected cash flow of the Certificates and
Corresponding Components.

(b) The Servicer shall furnish such reports, certifications and information in
its possession, and access to such books and records maintained thereby, as may
relate to the Certificates or the Trust Fund and as shall be reasonably
requested by the Trustee in order to enable it to perform its duties hereunder.

ARTICLE XI

MISCELLANEOUS PROVISIONS

Section 11.01 Amendment. (a) This Agreement or any Mortgage Loan Document may be
amended from time to time by the mutual agreement of the parties hereto, without
the consent of any of the Certificateholders, (i) to cure any ambiguity, (ii) to
correct, modify or supplement any provision herein which may be inconsistent
with any other provision herein, (iii) to add any other provisions with respect
to matters or questions arising hereunder which provisions shall not be
inconsistent with the already existing provisions hereof, (iv) to relax or
eliminate any requirement imposed by the Securities Act or the rules promulgated
thereunder if such provisions or rules are amended or clarified such that any
requirement may be relaxed or eliminated, (v) to comply with any requirements
imposed by the Code, (vi) to conform this Agreement to the Memorandum, (vii) to
issue a Trust Agreement Supplement and additional Certificates relating to a
Mortgage Loan Increase or (viii) for any other purpose; provided that no such
amendment (other than an amendment for the purposes specified in clauses (v),
(vi), and (vii) above) may adversely affect in any material respect the
interests of any Certificateholder (as evidenced by (in the case of an amendment
relating to compliance with the Code or securities laws) an Opinion of Counsel
to such effect satisfactory to the Trustee or (in the case of other amendments)
Rating Agency Confirmation).

 

-122-



--------------------------------------------------------------------------------

(b) This Agreement may also be amended from time to time by the mutual agreement
of the parties hereto, with the consent of the Holders of Certificates entitled
to not less than 51% of the Voting Rights allocated to each of the affected
Classes, for the purpose of adding any provisions to or changing in any manner
or eliminating any of the provisions of this Agreement or of modifying in any
manner the rights of the Holders of Certificates; provided, however, that no
such amendment shall (i) reduce in any manner the amount of, or delay the timing
of, payments received or advanced on the Mortgage Loan and/or any REO Properties
which are required to be distributed on any Certificate, without the consent of
the Holder of such Certificate, (ii) adversely affect in any material respect
the interests of the Holders of any Class of Certificates in a manner other than
as described in clause (i) above, without the consent of the Holders of all
Certificates of such Class, deeming the Class A-FX Certificates and the
Class A-FL Certificates to be of the same Class, or (iii) modify (A) the
provisions of this Section 11.01, (B) any percentage of the Voting Rights
specified in any other Section of this Agreement or (C) the definition of
“Servicing Standard”, without the consent of the Holders of all Certificates
then outstanding. For purposes of the giving or withholding of consents pursuant
to this Section 11.01, Certificates registered in the name of the Depositor or
any Affiliate of the Depositor shall not be entitled to the same Voting Rights
with respect to the matters described above as they would if registered in the
name of any other Person.

(c) Notwithstanding any contrary provision of this Agreement, the Trustee shall
not consent to any amendment to this Agreement unless it shall first have
obtained or been furnished with an Opinion of Counsel (at the expense of the
party requesting the amendment, or, if such amendment is requested by the
Trustee with the consent of the Depositor (which consent shall not be
unreasonably withheld), at the expense of the Trust Fund) to the effect that
neither such amendment nor the exercise of any power granted to any party hereto
in accordance with such amendment will result in an Adverse Tax Status Event. In
addition, prior to the execution of any amendment to this Agreement, the Trustee
and the Servicer shall be entitled to receive and rely upon an Opinion of
Counsel stating that the execution of such amendment is authorized or permitted
by this Agreement. Any amendment to this Agreement in violation of this
Section 11.01(c) shall be void ad initio.

(d) Promptly after the execution and delivery of any amendment by all parties
thereto, the Trustee shall send a copy thereof to each Certificateholder and to
each Rating Agency.

(e) It shall not be necessary for the consent of Certificateholders under this
Section 11.01 to approve the particular form of any proposed amendment, but it
shall be sufficient if such consent shall approve the substance thereof. The
manner of obtaining such consents and of evidencing the authorization, execution
and delivery thereof by Certificateholders shall be subject to such reasonable
regulations as the Trustee may prescribe.

(f) Each of the Trustee and the Servicer may but shall not be obligated to enter
into any amendment pursuant to this Section 11.01 that affects its rights,
duties and immunities under this Agreement or otherwise.

 

-123-



--------------------------------------------------------------------------------

(g) The cost of any Opinion of Counsel to be delivered pursuant to
Section 11.01(a) or (c) shall be borne by the Person seeking the related
amendment, except that if the Trustee requests any amendment of this Agreement
that it reasonably believes protects or is in furtherance of the rights and
interests of Certificateholders, the cost of any Opinion of Counsel required in
connection therewith pursuant to Section 11.01(a) or (c) shall be payable out of
the Distribution Account.

Section 11.02 Recordation of Agreement; Counterparts. (a) To the extent
permitted by applicable law, this Agreement is subject to recordation in all
appropriate public offices for real property records in all of the counties or
other comparable jurisdictions in which any or all of the properties subject to
the Mortgages are situated, and in any other appropriate public recording office
or elsewhere, such recordation to be effected by the Depositor at the expense of
the Trust (payable out of the Collection Account), but only upon written
direction of the Depositor accompanied by an Opinion of Counsel (the cost of
which may be paid out of the Collection Account) to the effect that such
recordation materially and beneficially affects the interests of the
Certificateholders.

(b) For the purpose of facilitating the recordation of this Agreement as herein
provided and for other purposes, this Agreement may be executed simultaneously
in any number of counterparts, each of which counterparts shall be deemed to be
an original, and such counterparts shall constitute but one and the same
instrument.

Section 11.03 Limitation on Rights of Certificateholders. (a) The death or
incapacity of any Certificateholder shall not operate to terminate this
Agreement or the Trust, nor entitle such Certificateholder’s legal
representatives or heirs to claim an accounting or to take any action or
proceeding in any court for a partition or winding up of the Trust, nor
otherwise affect the rights, obligations and liabilities of the parties hereto
or any of them.

(b) No Certificateholder shall have any right to vote (except as expressly
provided for herein) or in any manner otherwise control the operation and
management of the Trust Fund, or the obligations of the parties hereto, nor
shall anything herein set forth, or contained in the terms of the Certificates,
be construed so as to constitute the Certificateholders from time to time as
partners or members of an association; nor shall any Certificateholder be under
any liability to any third party by reason of any action taken by the parties to
this Agreement pursuant to any provision hereof.

(c) No Certificateholder shall have any right by virtue of any provision of this
Agreement to institute any suit, action or proceeding in equity or at law upon
or under or with respect to this Agreement or the Mortgage Loan, unless, with
respect to any suit, action or proceeding upon or under or with respect to this
Agreement, such Holder previously shall have given to the Trustee a written
notice of default hereunder, and of the continuance thereof, as hereinbefore
provided, and unless also (except in the case of a default by the Trustee) the
Holders of Certificates entitled to at least 25% of the Voting Rights shall have
made written request upon the Trustee to institute such action, suit or
proceeding in its own name as Trustee hereunder and shall have offered to the
Trustee such reasonable indemnity as it may require against the costs, expenses
and liabilities to be incurred therein or thereby, and the Trustee, for 60 days
after its receipt of such notice, request and offer of indemnity, shall have
neglected or

 

-124-



--------------------------------------------------------------------------------

refused to institute any such action, suit or proceeding. It is understood and
intended, and expressly covenanted by each Certificateholder with every other
Certificateholder and the Trustee, that no one or more Holders of Certificates
shall have any right in any manner whatsoever by virtue of any provision of this
Agreement to affect, disturb or prejudice the rights of any other Holders of
Certificates (except as expressly permitted by this Agreement), or to obtain or
seek to obtain priority over or preference to any other such Holder (which
priority or preference is not otherwise provided for herein), or to enforce any
right under this Agreement, except in the manner herein provided and for the
equal, ratable and common benefit of all Certificateholders. For the protection
and enforcement of the provisions of this Section 11.03, each and every
Certificateholder and the Trustee shall be entitled to such relief as can be
given either at law or in equity.

Section 11.04 Governing Law. This Agreement and the Certificates shall be
construed in accordance with the substantive laws of the State of New York
applicable to agreements made and to be performed entirely in said State, and
the obligations, rights and remedies of the parties hereunder shall be
determined in accordance with such laws. The parties hereto intend that the
provisions of Section 5-1401 of the New York General Obligations Law shall apply
to this Agreement.

Section 11.05 Notices. Any communications provided for or permitted hereunder
shall be in writing (including by facsimile) and, unless otherwise expressly
provided herein, shall be deemed to have been duly given when delivered to or,
in the case of facsimile notice, when received: (i) in the case of the
Depositor, American Tower Depositor Sub, LLC, 850 Library Avenue, Suite 204,
Newark, DE 19711, with a copy to SpectraSite Communications, LLC, 116 Huntington
Avenue, 11th Floor, Boston, Massachusetts 02116, Attention: Chief Financial
Officer; (ii) in the case of the Servicer, The Bank of New York, 600 Las Colinas
Blvd., Suite 1300, Irving, Texas 75039, Attention: Department Head-CMBS:
American Tower Trust I Surveillance, facsimile number: (972)-401-8555; (iii) in
the case of the Trustee, LaSalle Bank National Association, 135 S. LaSalle
Street, Suite 1625, Chicago, Illinois 60603, Attention: Global Securities and
Trust Services Group – American Tower Trust I, facsimile number: (312) 904-2084;
and (iv) in the case of the Rating Agencies, (A) Fitch Ratings Inc., One State
Street Plaza, New York, New York 10004, Attention: Commercial Mortgage
Surveillance, facsimile number (212) 635-0294, (B) Moody’s Investors Service,
Inc., 99 Church Street, New York, New York, 10007, Attention: ABS Surveillance
Group, facsimile number: (212) 298-7139, e-mail: servicerreports@moodys.com and
(C) Standard & Poor’s Ratings Services, a division of The McGraw Hill Companies,
Inc., 55 Water Street, New York, New York, 10041, Attention: CMBS Surveillance
Group, facsimile number (212) 438-2662; or as to each such Person such other
address and/or facsimile number as may hereafter be furnished by such Person to
the parties hereto in writing. Any communication required or permitted to be
delivered to a Certificateholder shall be deemed to have been duly given when
mailed first class, postage prepaid, to the address of such Holder as shown in
the Certificate Register.

Section 11.06 Severability of Provisions. If any one or more of the covenants,
agreements, provisions or terms of this Agreement shall be for any reason
whatsoever held invalid, then such covenant(s), agreement(s), provision(s) or
term(s) shall be deemed severable from the remaining covenants, agreements,
provisions or terms of this Agreement and shall in no way affect the validity or
enforceability of the other provisions of this Agreement or of the Certificates
or the rights of the Holders thereof.

 

-125-



--------------------------------------------------------------------------------

Section 11.07 Successors and Assigns; Beneficiaries. The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto,
their respective successors and assigns and, as third party beneficiaries (with
all right to enforce the obligations hereunder intended for their benefit as if
a party hereto), the Initial Purchaser and the non-parties referred to in
Sections 6.03 and 8.05, and all such provisions shall inure to the benefit of
the Certificateholders. No other person, including each Borrower, shall be
entitled to any benefit or equitable right, remedy or claim under this
Agreement.

Section 11.08 Article and Section Headings. The article and section headings
herein are for convenience of reference only, and shall not limit or otherwise
affect the meaning hereof.

Section 11.09 Notices to and from the Rating Agencies and the Depositor. (a) The
Trustee shall promptly provide notice to each Rating Agency with respect to each
of the following of which a Responsible Officer of the Trustee has actual
knowledge:

(i) any material change or amendment to this Agreement;

(ii) the occurrence of any Servicer Termination Event that has not been cured;

(iii) the resignation, termination, merger or consolidation of the Servicer and
the appointment of a successor;

(iv) any change in the location of the Distribution Account; and

(v) the final payment to any Class of Certificateholders.

(b) The Servicer shall promptly provide notice to each Rating Agency with
respect to each of the following of which it has actual knowledge:

(i) the resignation or removal of the Trustee and the appointment of a
successor;

(ii) any change in the location of the Collection Account; and

(iii) any determination that an Advance is a Nonrecoverable Advance.

(c) The Servicer shall furnish each Rating Agency such information with respect
to the Mortgage Loan as such Rating Agency shall reasonably request and which
the Servicer can reasonably provide to the extent consistent with applicable law
and the Mortgage Loan Documents, and shall furnish each Rating Agency a copy of,
or access to, the Database under the Mortgage Loan Agreement . In any event, the
Servicer shall notify each Rating Agency with respect to each of the following
of which it has actual knowledge:

(i) any change in the lien priority of the Mortgages securing the Mortgage Loan;

 

-126-



--------------------------------------------------------------------------------

(ii) any assumption of, or release or substitution of collateral for, the
Mortgage Loan;

(iii) any defeasance of or material damage to any Site;

(iv) the occurrence of an Event of Default under the Mortgage Loan; and

(v) any modification of the Mortgage Loan.

(d) The Servicer shall promptly furnish to each Rating Agency copies of the
following items (in each case, at or about the same time that it delivers or
causes the delivery of such item to the Trustee):

(i) each of its Annual Performance Certifications;

(ii) each of its Annual Accountants’ Reports; and

(iii) upon request, to the extent not already delivered, through hard copy
format or electronic format, each report prepared pursuant to Section 3.09(d).

(e) The Trustee shall promptly deliver to each Rating Agency (in hard copy
format or through use of the Trustee’s Internet Website) and each Initial
Purchaser a copy of each Trustee Report and Manager Report forwarded to the
Holders of the Certificates (in each case, at or about the same time that it
delivers such Certificateholder Report to such Holders). Any Trustee Reports and
Manager Reports delivered electronically as aforesaid shall be accessible on the
Trustee’s Internet Website only with the use of a password, which shall be
provided by the Trustee to each Rating Agency and each Initial Purchaser.

(f) The parties intend that each Rating Agency provide to the Trustee, upon
request, a listing of the then-current rating (if any) assigned by such Rating
Agency to each Subclass of Certificates then outstanding.

Section 11.10 Notices to Controlling Class Representative. Upon request,
including a one-time standby request, the Trustee or the Servicer, as the case
may be, shall deliver to the Controlling Class Representative a copy of each
notice or other item of information such Person is required to deliver to the
Rating Agencies pursuant to Section 11.09, in each case simultaneously with the
delivery thereof to the Rating Agencies. The Controlling Class Representative
must compensate such Person for any costs involved in such delivery to the
Controlling Class Representative.

Section 11.11 Complete Agreement. This Agreement embodies the complete agreement
among the parties and may not be varied or terminated except by a written
agreement conforming to the provisions of Section 11.01. All prior negotiations
or representations of the parties are merged into this Agreement and shall have
no force or effect unless expressly stated herein.

 

-127-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused their names to be signed
hereto by their respective officers thereunto duly authorized, in each case as
of the day and year first above written.

 

AMERICAN TOWER DEPOSITOR SUB, LLC,

as Depositor

By:  

/s/ Bradley E. Singer

Name:   Bradley E. Singer Title:   Chief Financial Officer THE BANK OF NEW YORK,

as Servicer

By:  

/s/ John R. Haubrich

Name:   John R. Haubrich Title:   Vice President LASALLE BANK NATIONAL
ASSOCIATION

solely in its capacity as Trustee

By:  

/s/ Alyssa C. Stahl

Name:   Alyssa C. Stahl Title:   First Vice President